Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 1 of 132
                                Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 2 of 132

                                                  SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
                      ,3    /
                                                               CIVIL DIVISION - Civil Actions Branch
           4.                                             500 Indiana Avenue, N.W., Suite 5000 Washington, D.C. 20001
                                                               Telephone: (202) 879-1133 Website: www.dccourts.gov


           SAM TYLER
                                                        Plaintiff(s)

                       v.                                                                                            Case No: 19ca6949

           UBER TECHNOLOGIES
                                                  Defendant(s)


                                                        NOTICE AND ACKNOWLEDGMENT OF SERVICE


          To (insert name and address of the party to be served):
           Uber Technologies

           815 Connecticut Avenue NW
           Suite 400

           Washington DC 20006


                   The enclosed summons, complaint, initial order, and any addendum are served in accordance with Superior
          Court Rule of Civil Procedure 4(c)(5).
                Please sign and date the Acknowledgement at the bottom of the page. If you are served on behalf of a
          corporation, unincorporated association (including a partnership), or other entity, please indicate your relationship to
          that entity in the space beside your signature. If you are served on behalf of another person and you are authorized to
         receive process, please indicate your authority in the space beside your signature.
                If you do not complete and return the form to the sender within 2 1 days after it was mailed and you do not show
         good cause for this failure, you (or the party on whose behalf you are being served) will be required to pay 1) the costs
         incurred in serving the summons, complaint, initial order, and any addendum in any other manner permitted by law and
         2) the reasonable expenses, including attorney's fees, for any motion required to collect those service expenses.
               If you do complete and return this form, you (or the party on whose behalf you are being served) must answer
         the complaint within 21 days after you have signed, dated, and returned the form (or within 60 days if the party being
         served is the United States, the District of Columbia, or officers or employees of either). If you fail to do so, judgment
         by default may be entered against you for the relief demanded in the complaint.
               This Notice and Acknowledgment of Receipt of Summons, Complaint, Initial^Order, and Any Addendum was
         mailed on (insert date): 11/1/2019
                                                                                                                     •>

         Mm /M                                                                                                        W &
         Signature                                                                                            bate    Signature


                                                   ACKNOWLEDGMENT OF RECEIPT OF SUMMONS,
                                                COMPLAINT, INITIAL ORDER, AND ANY ADDENDUM


                I (print name)                                    received a copy of the summons, complaint, initial
         order, and any addendum in the above captioned matter at (insert address):




  Signature                                                    Relationship to Defendant/Authority                   Date ofSignature
                                                                 to Receive Service


   Para pedir una traduccion, llame al (202) 879-4828                    iDSaif,ittT£|.ig (202)879-4828               Veuillez appeler au (202) 879-4828 pour une traduction
  De co mpt bai dich, hay gpi (202) 879-4828                           ih"lC? *CW»      (202) 879-4828    V                  SWAJ& (202) 879-4828 S




CA 1-A [Rev. June 20 17]
                                                                                                                                          Super. Ct. Civ. R. 4
                       Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 3 of 132
                              SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
    Cm                                              CIVIL DIVISION
                                                   Civil Actions Branch
    «•             $
        &Br-o? c°J;&            500 Indiana Avenue, N.W., Suite 5000, Washington, D.C. 20001
                                   Telephone: (202) 879-1133 • Website: www.dccourts.gov


SAM TYLER
    Vs.                                                                    C.A. No.        2019 CA 006949 B
UBER TECHNOLOGIES et al
                                      INITIAL ORDER AND ADDENDUM

    Pursuant to D.C. Code § 1 1-906 and District of Columbia Superior Court Rule of Civil Procedure
("Super. Ct. Civ. R.") 40-1, it is hereby ORDERED as follows:


      (1) Effective this date, this case has assigned to the individual calendar designated below. All future fdings
in this case shall bear the calendar number and the judge's name beneath the case number in the caption. On
filing any motion or paper related thereto, one copy (for the judge) must be delivered to the Clerk along with the
original.


     (2) Within 60 days of the filing of the complaint, plaintiff must file proof of serving on each defendant:
copies of the summons, the complaint, and this Initial Order and Addendum. As to any defendant for whom
such proof of service has not been filed, the Complaint will be dismissed without prejudice for want of
prosecution unless the time for serving the defendant has been extended as provided in Super. Ct. Civ. R. 4(m).


     (3) Within 21 days of service as described above, except as otherwise noted in Super. Ct. Civ. R. 12, each
defendant must respond to the complaint by filing an answer or other responsive pleading. As to the defendant
who has failed to respond, a default and judgment will be entered unless the time to respond has been extended
as provided in Super. Ct. Civ. R. 55(a).


     (4) At the time and place noted below, all counsel and unrepresented parties shall appear before the
assigned judge at an initial scheduling and settlement conference to discuss the possibilities of settlement and to
establish a schedule for the completion of all proceedings, including, normally, either mediation, case evaluation,
or arbitration. Counsel shall discuss with their clients prior to the conference whether the clients are agreeable to
binding or non-binding arbitration. This order is the only notice that parties and counsel will receive
concerning this Conference.


    (5) Upon advice that the date noted below is inconvenient for any party or counsel, the Quality Review
Branch (202) 879-1750 may continue the Conference once, with the consent of all parties, to either of the two
succeeding Fridays. Request must be made not less than seven business days before the scheduling conference
date.
No other continuance of the conference will be granted except upon motion for good cause shown.


     (6) Parties are responsible for obtaining and complying with all requirements of the General Order for Civil
cases, each judge's Supplement to the General Order and the General Mediation Order. Copies of these orders
are available in the Courtroom and on the Court's website http://www.dccourts.gov/.


                                                                   Chief Judge Robert E. Morin

Case Assigned to: Judge FERN FLANAGAN SADDLER
Date:      October 23, 2019
Initial Conference: 9:30 am, Friday, January 24, 2020
Location:       Courtroom 100
                500 Indiana Avenue N.W.
               WASHINGTON, DC 20001
                                                                                                      CAIO-60
              Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 4 of 132

                         ADDENDUM TO INITIAL ORDER AFFECTING
                           ALL MEDICAL MALPRACTICE CASES


        In accordance with the Medical Malpractice Proceedings Act of 2006, D.C. Code § 16-2801,
et seq. (2007 Winter Supp.), "[a]fter an action is filed in the court against a healthcare provider
alleging medical malpractice, the court shall require the parties to enter into mediation, without
discovery or, if all parties agree[,] with only limited discovery that will not interfere with the
completion of mediation within 30 days of the Initial Scheduling and Settlement Conference
("ISSC"), prior to any further litigation in an effort to reach a settlement agreement. The early
mediation schedule shall be included in the Scheduling Order following the ISSC. Unless all
parties agree, the stay of discovery shall not be more than 30 days after the ISSC."
D.C. Code § 16-2821.


        To ensure compliance with this legislation, on or before the date of the ISSC, the Court will
notify all attorneys and pro se parties of the date and time of the early mediation session and the
name of the assigned mediator. Information about the early mediation date also is available over
the internet at https://www:dccourts.gov/pa/.  To facilitate this process, all counsel and pro se
parties in every medical malpractice case are required to confer, jointly complete and sign an
EARLY MEDIATION FORM, which must be filed no later than ten (10) calendar days prior to the
ISSC. D.C. Code § 16-2825 Two separate Early Mediation Forms are available. Both forms may be
obtained at www.dccourts.gov/medmalmediation. One form is to be used for early mediation with a
mediator from the multi-door medical malpractice mediator roster; the second form is to be used for
early mediation with a private mediator. Both forms also are available in the Multi-Door Dispute
Resolution Office, Suite 2900, 410 E Street, N.W. Plaintiffs counsel is responsible for eFiling the
form and is required to e-mail a courtesy copy to earlymedmal@dcsc.gov. Pro se Plaintiffs who
elect not to eFile may file by hand in the Multi-Door Dispute Resolution Office.


          A roster of medical malpractice mediators available through the Court's Multi-Door Dispute
Resolution Division,     with biographical information about each mediator, can be found at
www.dccourts.gov/medmalmediation/mediatorprofiles. All individuals on the roster are judges or
lawyers with at least 10 years of significant experience in medical malpractice litigation.
D.C. Code § 16-2823 (a).     If the parties cannot agree on a mediator, the Court will appoint one.
D.C. Code § 16-2823(b).


        The following persons are required by statute to attend personally the Early Mediation
Conference: (1) all parties; (2) for parties that are not individuals, a representative with settlement
authority; (3) in cases involving an insurance company, a representative of the company with
settlement authority; and (4) attorneys representing each party with primary responsibility for the
case. D.C. Code § 16-2824.


       No later than ten (10) days after the early mediation session has terminated, Plaintiff must
eFile with the Court a report prepared by the mediator, including a private mediator, regarding:
(1) attendance; (2) whether a settlement was reached; or, (3) if a settlement was not reached, any
agreements to narrow the scope of the dispute, limit discovery, facilitate future settlement, hold
another mediation session, or otherwise reduce the cost and time of trial preparation.
D.C. Code§ 16-2826. Any Plaintiff who is pro se may elect to file the report by hand with the Civil
Actions Branch. The forms to be            used   for   early    mediation   reports   are   available   at
www. dccourts. gov/medmalmediation.


                                                                Chief   Judge     Robert     E.    Morin



                                                                                                  CAIO-60
                                    Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 5 of 132
                          ev
                                                                           Mipcrior ( tiuri <if Hie District of ( Xfsmtbkt
                                                                                                 < IX 11. I>»\ 1S(( >\
                                                                                               Ch it U'lumn Brunch
                          •>       $                          5fM! Indiana              \ venue. VW„ Suite 500S! A jvlsioiiturs, I >.t . AHHtf
                                                                        ! iiflilwus:; f2iJ2i K^M i A \\ elHite; viw>\.tkcoMrfs.«<«>\


                    San? I'vler




                  I/Her IVchnuiogtCH & ( o Defendant "Rider (mnsm?"
                                                                                                                                                                            •              - 0 0 0 6 3 4 9

                                                                                                       Defend.!!?!


                                                                                                       M'MMOYS
          1


                                                                 mmnoned and required to serve at?                             Vt.su or So the aSiached t .nnoLaint, either
          pesAonato or ifsrowih an ASurnew a (thm iwensr                                                 one < 2 1 > dev. after aerwe of <hia summons upon vara.
                                                                                f'llcer or agene\ <>!" the i "nied Suae-. ( Avernnieni
          or the I ft sine! oft elm! ova f o >\ en? met: A son has ra>n s f« 1 1 d.o s alter -era ice !" ihia summon- so ^r?c v.mr
                                >f she \iaaer muM oe mailed So Use atiouKA it»r she plamtsIT who v. sump \ou. !'he
          niiornee A name .ntd address norma? K'hnv. It' piainiiff ha> no ermntev. a copr of the frmer must he matted
          if1 she ohmnH* at the adores-, oasee on mts .Summons.


                          h en a?e ana* rammed K> hie the origin;-.! Answer en!' the Cdonrt m Smie 5f X 'f I a| A«? Indiana \ venue.
                                                                            >r 'vsween 'Hsu a ai. and idvo roup on
          Kaiurdam, A on mar die she enema! Answer u itis the ( van either before you serve a cop? of the Answer on
          she pi.nniilf >t withm mime <"'t daw- after m« hate ser.cd site plaintiff If sou lad                                                                                             fde ait          Answer.



                                                                                                                                                             Court
                                                                                                                                              I       l-
      Rlea.sc see attached In forma Pauperis application under.                                                                            A
      <>! her .Special < ireuinsta noes                                                                            it«
                                                                                                                                                                                 A*'!

                                                                                                                                                                                fed

                                                                                                                                                                                          loo
              C
              ^WtoC IL 1 ^jCffi 2.. 3 fig,                                               | . 0^                     Av
                                                                                                                                                                     »|jt

      r

                                                                                                                                                                                          -o


                                   eta oAoeo a J?                                                                                          a o<- i




              iarar !                        \ > a       iv         in     i a .                          u ! s ri: \    Ml       I   MS           till)      sore, o           op         a .       a ! SIR
              rvi r. mi             i-   ;    is i      aha       or a f                AAA    if IS   fit! R|    \o< 0 ;t a m n           IV no ei             \ o 10 AU \ ? tA                        !)! (AM t !
                  0:                                                 3 s »f      v 'R             M< At r                             OR   VI !fi K         to Lisa         so AAA' R U                    i\
  r t Mif A         \,                                                   " R A At li A AAA in    \ i ! H HA) t W A ; j fait ; ! w « 01 Kef -     \ :                                           SAO HP lii't            t iff
  M                            V   tni                             so      i \ki.:\ AAA of A A IV R At       a l K AH ! \ !  if V H        \ ! '» !                                            1 t        tA         i j I; A



                                                       o. '• o   va vo ' f oo                                                                                • t o-a so ,                 o* v..-           ; , or fio
                                                                 A v tin: AiuAfAmlituA i.oasl Sow                        < A A A f'os mm o o               iron >o                    -    O.Uv       Of 0 Is j j!     sft.J
                   A r OO.oo s A .             -t t:     oa             • io*   a i;o                                         a       so •>       a fa a


                                                                                                         a-   v>.v:W -- o- o.s !••>(>




i \       A Its j ft..-            a<i a
                            Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 6 of 132
                                                                Super tor Court of the District of Columbia
                                                                                 Cl\ ii. t)i\ 1MOA
                        sV                                                     C ill il Actions Branch
                        s\                       5*11* Indiana Uenae, Y\\                          Suite 5fKMt Washington. I».t . 2tM«tl
                                                            I drplxnuo i2li2» S';|o j |.n \\ elisite: ww«,dcc«»urts.»<>v


              Sam T\ ler



                                                                                                                                                               IS                0 0 0 6 9 AO
            I 'Her Technologies & Co Defendant "Rider Ur«t> son"

                                                                                              I >c!e!Hl,s n


                                                                                         SCMMOYS
      f a the ados e named i tefendant:


                                                                                                   o      sCFSC         OS:

     personally or through at' attorney. « nlmi ivvctti>                                           me 1 2 n ii.s \             after sers ice of tins summons upon sou.

                                                                                                                                He:- sen see of tho summon:-, {,> -,,.n c .,.nir
      \tsv»u-r.     \ cops of the                \r.v.ver must he mailed to she atturnev for the plaintiff w ho is suing vote. The
     eahnv.es's uaote and address appear beiow. IS* plaintiff h                                            vvS




                  "Vou are aiso required io 'lie the original \inner nidi the t Alio in Suite SIMM) at 5HO Indiana Avenue.
     \*,U        Sens eei: 'o A) a.m. and                                                                                       or ivio ceo '-Hip a ut, ami id.                  neon on
     Satunlajs. H ou sues file the original Answer with the C. ourt either before you >er\e a eopv of she Answer
                                                                                                                 on
     She plaintiff or within mum ("t ears afser sou have served the plaintiff, is* sou t,n I to Hie an
     piopniei!! '\i detail Is mas He eeicreJ against son for she relief demanded m she complaint




     Please >ee attached in forma Pauperis application under.                                                                                                  A
     Other Special Circumstances                                                                             in


}ecr'B;U0 '12.
                                   ..TthS
 t                                                 0
 iaABo

 S«sSft#AtVA. ccei'im.eeeB^AIii^^is;                                             .       ,«




       iMht       s ,%\ i    it   S 1 >1     !            H s                                      v. n i                             MMili                                      A      a oi
            iliAus                 Hi MM'i        \H A!                  \!'   'OH        1 i P Si. !                      US S ! U    ? i   )i » HO. A i I DOM! \ s BY Dl r \S 1 T
            Hi     : \ i OA I :      \s                                                                                        OK     O OK K      50 . Y )•
                                                                ! 0 A SO- > Y!                !K    \ I           if: i)      0< A    HHl I \ i Of-S          M O                         i ,K

            ; 0 i \ O                                                                                             Hi                          !                     OoilOisi            (ins




                                                  11 <-                                        a u                                                                      ,* .01       e" Ok-
                                                                                     i                              o'er .A'*i.NBi!:> |,,r Hon >;                   S: IK    k:;OU a5     •> < !( I
                                       iO-




                                                                                                    Juno           ,0




                                                                                                                                                                s.qKO       1 1 A:\ . K    4
                                Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 7 of 132


                        SUPERIOR COURT OF THE DISTRICT OF CpLUMjRIA^-
                                      CIVIL DIVISION

            Sam Tyler
                                                                                                                           CIV/L ACTIONS BRANCH
            Please see at inched In Forma Pauperis application under                                                                OCT 2 3 2019
            Other Special Circumstances
                                                                                                                                      .sufHtrifB !   Miff
            Samuelkylerjrftf gmail.com
            2'Jl'W" i<'>:       "                                                                                               ofilw District »h           ,h|a
                                                                                                                                    Washineiun, !> {
            L!T0 O Ol(b£W ®c'-                                     Plaintiff
           TodCu'lli, WO) 2C0SL-
                                                                                                       Civil   Action     No.
                                                                                                                                 19 - 0 0 0 6 9 4 9
           Uber Technologies & Co Defendant "Rider Grayson"
           c/o Littler Mendelson. PC l Ethan D, Balsam, atty.)
           8 1 5 Connecticut Avenue N\V, Suite 400.
           Washington. DC 20006
           202.789*3424


                                                        Defendants




                                                                         COMPLAINT




      1.   Jurisdiction of this court is founded on D.C. Code Annotated, 2001 edition, as amended, Sec. 11-921.
    1 ) Defendant tailed to meet the requirements of DC §50-301 .29a( 10)(A)(ii) General requirements for private vehicles-
    for-hire, and 42 U.S.C.A. § 2000c-2(a)( 1 ) to ensure an environment safe from the derogatory, harassing language of a
    false, retributive and continuing allegation of "drunk driving".


    2) Defendant failed to meet the requirements of Spiridcs v. Reinhardt, 613 F.2d 826, 829 (D.C. Cur 1979) by exercising
    the rights of an employer without assuming the responsibilities of an employer to investigate sexual harassment.
i


    2) Defendant failed in its obligation to terminate a contract only after a reasonable investigation, required by § 50™
    301.29a(9)(B)(C): and 42 U.S.C. §§ 12111-12117, defendant denied the plaintiff the opportunity to show that he met th
    criteria for sobriety, which determined termination of his contract.                        ~ '
            Wherefore, Plaintiff demands judgment against Defendant in the sum of $ $242,842.02
     with interest and costs.                                                                                                   (Relief Narrative Attached)



                                                                                                          Phone:        202.999.1592
     DISTRICT       of Columbia, ss

             .              _                                           being first duly sworn on oath deposes and says that the
      foregoing is a just and true ^ statement of the amount owing by defendant to the plaintiff, exclusive of all
      set-offs   and just grounds of defense.



                                                                                     (Plaintiff                                                               Agent)

                                                                               roI
      Subscribed     and         sworn   to before    me    this        <96              day      of


                                                                                                                                                t
     ro»M o-ieuv n«v. so
                                                                                                         IN
             Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 8 of 132

                                                                                                                   1/2




                                              RELIEF NARRATIVE


1) The court is requested to compel the defendant to identify where the drunk driving
   allegation "lives" in UT's global tech infrastructure; that it be deleted immediately; that
   the allegation be documented in writing as "false" wherever it appears in UT's digital
     infrastructure in association with Plaintiffs name, duties, affiliations, reason for
     termination or in any connection with UT.


     As discussed in the Damages section of the Complaint Summary below (p. 12), the
     October 6, 2018 letter to UT senior management (pp. 21-22), and the draft case brief
     (section 12, Plaintiffs Personal Statement p.l) the present and future international work
     of the Plaintiff as a photojournalist is jeopardized due to the false charge of drunk
     driving. UT has never responded to basic questions about where the charge lives, if it's
     shared outside of UT? With whom ? Who has access? This is important because the
     Complainant works in countries with tense security apparatus like Cuba, Lebanon,
     Algeria and others. The success or failure of getting into high-security global
     environments depends on background checks, done on global data networks. An
     allegation of drunk driving raises red flags. It is regarded as "derogatory information",
     especially when the Plaintiff unintentionally fails to mention the false charge.


     Domestically, Plaintiff is unable to apply for unemployment, without typing into a
     government database that he was discharged for committing a crime with penalties of up
     to one year in jail, and a $10,000 fine2. In nearly one year UT has not said where the
     charge of drunk driving is stored in it's global digital records. Allegations can appear
     when applying for a job, as well as participating in a legal case. The embarrassment,
     discomfort and psychological impact of having to out oneself as a recovering alcoholic
     only to be disbelieved is hard. It's as hard as alleging sexual harassment and being
     disbelieved there, too.


2) Damages3 of $37,321.43. UT failed to ensure a work environment safe from sexual
     harassment required by § 50-301.29a.(10)(A)(ii)


3)   Damages of $37,321 .43. UT failed to investigate a sexual harassment charge required by
     § 50-301.29a.(10)(A)(ii);




      Although damages were included in the December 21, 2018 draft case brief, those amounts are revised
     here. Please also see the Damages section at p. 12 of the Complaint Summary below.
     2 By answering question about discharge, "describe in detail the reason you were given for discharged,"
     and "were you discharged for violating a rule," you were compelled to enter that reason as "drunk driving"
     in a data base that snakes through a government information system. The last job I was discharged from
     before UT was in 2012.
     3 Damages are developed by applying the $33,928.57 disbursement amount of the UT sexual harassment
     settlement. (The $ 1 1 ,000 added to that amount in the draft case brief is deleted here, because it was for pay
     discrimination, which is not a part of this case.) Damages for racial and disability discrimination are
     $33,928.57 respectively because they also fall under Title VII.


     Sam Tyler v. Uber Technologies & Co Defendant "Rider Grayson"


     Complaint: Relief Narrative
            Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 9 of 132

                                                                                               2/2



4)   Damages of $41 ,964.29. UT failed to investigate a false allegation of drunk driving
     required by § 50-301.29a(9)(B)(C), which resulted in termination of Plaintiff s contract;

5)    $27,988.38 for lost income (June - October 2018) due to the negligent absence of
      protocols to review sexual harassment delayed a final decision;


6)    $17,000 for the plaintiffs repossessed 2013 Acura ILX hybrid, resulting from
      termination of contract;


7)    $13,926.38 for lost income while writing, researching and bringing this case pro se
      when no pro bono counsel was available (calculated at minimum wage for 40 hours per
      week, October 2018 - October 2019);


8)   Damages of $37,321.43. Under 42 U.S.C. §§ 12111-12117 UT discriminated against the
     Plaintiff as a recovering alcoholic, with more than 20 years of
     continuous sobriety, by denying the Plaintiff a chance to prove that his fatal disease
     continued in its remission for over 20 years, and had not impacted his ability to
     perform his duties. The Plaintiff was subjected to background checks, performance
     reviews, yet denied the chance to prove that his disability had no negative
     impact on his ability to perform his duties:


             a.   42 U.S.C. §§ 1211 1-12117 An employer may not discriminate against a
                  person who has a history of drug addiction but who is not currently using
                  drugs and who has been rehabilitated.


             b.   Office of the Senate Sergeant-at-Arms v. Office of Senate Fair Employment
                  Practices, 95 F.3d 1 102 (Fed. Cir. 1996) (alcoholism is a recognized as a
                  disabling disease).


             c.   79 F.3d 1003 (10th Cir. 1996). Adamczyk v. Baltimore County, 1998 U.S.
                  (alcoholism is covered under Title VII of the ADA).




     Sam Tyler v, Uber Technologies & Co Defendant "Rider Grayson"


     Complaint: Relief Narrative
       Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 10 of 132




October 23, 2019




            1
Sam Tyler


                 v.



Uber Technologies & "Rider Grayson"
c/o Littler Mendelson, PC
815 Connecticut Ave, NW
Suite 400
Washington, DC 20006-4046
Attn: Mr. Ethan D. Balsam, Esq.
cc: Mr. Olaoluwaposi O. Oshinowo, Esq.



                                        Complaint Summary



Your Honor:


Please accept this Complaint Summary as a request to bring this matter Pro se, In Forma
Pauperis before your court.


Equal Opportunity Employment Commission (EEOC)


Ordinarily, sexual and racial harassment cases benefit from the history of the EEOC's
competencies. The December 21, 2018 and sexual harassment draft case brief to the
EEOC - written and researched by the Plaintiff, a non-attorney - relied on those
competencies. Instead, the EEOC cut and pasted the draft case brief to its Public Portal
as is.


This case is the intersection of sexual harassment, racial harassment and drunk driving,
with UT (and Rider Grayson) as the defendant. The Plaintiff needed more explanation of
the law and applicability of the "non employees" defense than what was offered by UT.




 I was evicted after my contract was terminated for a false charge of drank driving.
  I'm staying with friends and family and have no fixed address. I ask the court to require all
 correspondence and documentation between the court, Littler Mendelson, PC, and myself to be sent
 by email. If that's not possible, I ask the court and Littler Mendelson, PC to send an email notice
 when any correspondence and documentation are generated so that they can be picked up from the
 court and from Littler Mendelson, PC offices. Samuelltvlerir@gmail.com 202.999.1592.
                   Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 11 of 132
    September 9. 2019
    Page 2



    The EEOC's involvement had technical and administrative glitches. The day after any
    major development, like in-take (February 6, 2019) or the Defendant Position Statement
    (PS) and dismissal (July 25, 12019), the investigator would be out of the office for two
 weeks starting the next day2j. Because of glitches in the Public Portal, documents
 requested by the EEOC to be uploaded couldn't be. As of this writing, the Public Portal
 doesn't work4.

July 9, 2019, four months after filing and no contact from the EEOC, the Plaintiff called
the EEOC investigator, Ms. Hedayati, for an update. Ms. Hedayati confirmed Plaintiffs
email address and said that he would be notified of developments, that UT had 30 days to
respond, and that the Plaintiff would get a copy of that response via The Portal. By
chance Plaintiff logged onto the EEOC Portal on August 7th to learn that UT filed its
Position Statement on July 24th. Only the first page of the PS had been uploaded by the
EEOC.




                                                                              35?   'J      T   0

             O     O                   ,!»   *


             AuUJTVirr. A:-D/r rrfcOC S.V; /Civ CO£01




                  ">
                                                                     If,    J Wly28, ?rn»
                       Aii9o*tS,2Di9




                 MA ROiON.HEDAYAti4ieeoc.g0v
                                                                                                                           ©




                   Automatic reply: EEOC: 570-2019-00801

                   «V   UARDJON MfOAVATi
                                                                                                                         ' - - A?


                   1 will be o?.;i of It^ tvJtce Parting February 6. 2019 through February 20, 2019.

                   if you need immediate assistance dunny my absence, please contact Monica Coiunga a?     >*"?<•?&}&«: <•&.
                  Otherwise, s wfi respond to you? emails as soon as possible upon my return.. Thank you




     p -
         ' 1 yt *

                        #


     I   S
     i   -




                                 r~              it1



4

This above screen shot of QuickTime screen recording which shows the un-navigability of the EEOC
Public Portal, is in QuickTime, which can't be attached to this document, but can be emailed lo the court.



Sam Tyler v. UT & Co Defendant "Rider Gravson"


Complaint: Complaint Summary
             Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 12 of 132
    September 9, 2019
    Page 3


    On August 7th the Plaintiff called and emailed the EEOC investigator, who was out of the
    office, for the full UT Position Statement. On August 8th, Plaintiff emailed Ms. Hedayati
 with the sum of his concerns5. Those concerns included the public trust lading in the
Department of Justice since he first submitted his case on December 21, 2018. Case in
take was delayed from December 21, 2018 until February 6, 2019 by the government shut
down. The Plaintiff noted the increasing number of senior US government officials with
documented ties to violent supremacist hate groups. Although this ease was about sexual
and racial harassment, he questioned if the case would be impacted by US Attorney
General Bill Barks deference to the demonstrably racist and violently sexist executive
branch.


On August 9th, Deputy Director, Allen W. Anderson left a message that the full PS was
"now up on the portal". The July 25th posting to the EEOC - with no notification to the
Plaintiff given in Ms. Hedayati's July 9th assurance - delayed preparing this case for court
by two weeks. Although the case was filed with the court in the 90-day period allowed,
the two-week time gone would have been very useful for the Plaintiff to prepare even
more fully6.

The Plaintiff moved forward to bring this case before you, in the belief that the court
wouldn't be patient with the two-week delay, and that with the current goings-on at the
DOJ, the Plaintiff is better served pursing this case himself.


Worker Status


 UT defends its negligence with sexual harassment charges by using its go-to "not
employees," defense. In it's 1 1 year history UT uses "not employees" to shape
interaction with its drivers. But the "not employees," defense doesn't shield UT from
siphoning driver earnings with no explanation; from investigating a false drunk driving
charge; from investigating a claim where the worker's disability7 hinges on the reason for




5

b The Plaintiff will immediately provide anything the court needs, due to the two weeks delayed to prepare.
' §§ 1211 1-12117 UT discriminated against the Plaintiff as a recovering alcoholic, with
    more than 20 years of continuous sobriety, by denying the Plaintiff a chance to prove that his fatal disease
    continued in its remission for over 20 years, and had not impacted his ability to perform his duties. The
    Plaintiff was subjected to back ground checks, performance reviews, yet denied the chance to prove that
    his disability had no negative impact on his ability to perform his duties optimally: a. 42 U.S.C, §§
121 1 1-121 17 An employer may not discriminate against a person who has a history of drug addiction but
who is not currently using drugs and who has been rehabilitated, b. Office of the Senate Sergeant-at-Arms
v. Office of Senate Fair Employment Practices, 95 F.3d 1 102 (Fed. Cir. 1996) (alcoholism is a recognized



Sam Tvler v. UT & Co Defendant "Rider Grayson"


Complaint: Complaint Summary
          Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 13 of 132
September 9, 2019
 Page 4


termination. It doesn't allow the protection of the dignity and safety of one group at the
expense of another in a shared environment. The "not employees," defense doesn't shield
UT from investigating a sexual harassment charge, or from ensuring an environment safe
from sexual and racial harassment, as the law requires under § 50-301.29a. General
requirements for private vehicles-for-hire. "Not employees," doesn't allow UT to
assume the role of employer and not assume the responsibilities of that role, as it's layed
out in Spirides v. Reinhardt, 613 F.2d 826, 829 (D.C.Cir 1979)


UT argues that it had no legal obligation to ensure a working environment safe from
sexual harassment. At page 8, UT tries to sum up its argument by citing the Spirides
factors in Spirides v. Reinhardt, 613 F.2d 826, 829 (D.C.Cir 1979). UT argues, "the
facts [] make clear that Plaintiff was an independent contractor." The facts, through the
lens of Spirides and UT's application of that case, doesn't provide that level of clarity
that UT suggests. In fact, it establishes the opposite. In Spirides, Circuit Judge McGowan
decided that,


           "Consideration ofall ofthe circumstances surrounding the work relationship is
          essential, and no one factor is determinative. Nevertheless, the extent of the
          employer's right to control the "means and manner" of the worker's performance
          is the most importantfactor to review here. "


This section of Judge McGowan' s decision was given added emphasis by UT. The
emphasis ignores the full reading and mischaracterizes Judge McGowan' s ruling. Judge
McGowan continues:


          "Ifan employer has the right to control and direct the work ofan individual, not
          only as to the result to be achieved, but also as to the details by which that result
          is achieved, an employer/employee relationship is likely to exist. "


"Control and direct," are what UT does. The determination of whether a plaintiff is an
employee or an independent contractor is a question of law, while the existence and
degree of the factors to be considered in this determination are questions of fact. See
Stetka, 859 F. Supp. at 665. UT uses algorithms and bonuses to override driver control
and direct them. Ryan Calo, a law professor at The University of Washington, is cited in
this document as expert testimony:


           "[UT Officials are] using what they know about drivers, their control over the
          interface and the terms oftransaction to channel the behavior of the driver in the
          direction they want it to go8. "


as a disabling disease) c) 79 F.3d 1003 (10th Cir. 1996). Adamczyk v. Baltimore County, 1998 U.S.
(alcoholism is covered under Title VII of the ADA).
8 How UT Pushes Drivers' Buttons: [National Desk] Scheiber, Noam. New York Times, Late Edition (East
Coast); New York, N.Y. [New York, N.YJ03 Apr 2017: A. 1.



Sam Tyler v. UT & Co Defendant "Rider Grayson"


Complaint: Complaint Summary
         Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 14 of 132
September 9, 2019
Page 5



Classifying a worker as contractor doesn't shield an enterprise from ensuring basic,
reasonable protections against racial and sexual harassment. A temporary employee is
also a contractor. So are the fast growing number of domestic and international
government workers, civilians working in the military, landscapers and consultants. In
fact, 20 percent of the American work force is contracted9. In those environments the
enterprise doesn't shirk its responsibility from ensuring a safe work environment.
Everyone in that interaction is accountable to the law against sexual harassment, which
explains why a third party can merely hear sexual or racial harassment under Title VII,
and make a charge. As the Plaintiff detailed in his October 6, 201 8 memo to UT
Executive Leadership, Dara Khosrowshahi - Chief Executive Officer, Jill Hazelbaker -
Senior Vice President, Communications & Public Policy, Rachel Holt - Vice President &
Head of New Modalities, Daniel Graf - Vice President & Head of Product, the success of
UT's multi-billion dollar model is unique. That model relies exclusively on encouraging
two or more strangers to engage in a higher than usual level of social intimacy. The
number of cases of sexual harassment and violence against passengers10 and drivers
shows that that environment is an incubator for harassment, and needs an even higher
level of protection, which can only be done by UT.


Under Eisenberg v. Advance Relocation Storage, Inc., 237 F.3d 111, 1 14 n. 1 (2d Cir.
2000) the court makes two points:


         i.    The interaction between drivers and passengers is brokered by UT.


         ii.   The contract, no matter the execution or terms, may not be used to waive
               protections granted to an individual under Title VII.


In Spirides, to what extent is Judge McGowan's "right" being assumed by UT, when UT
doesn't have that right? Not only does UT assume that right, it commissions research to
study and determine how to control and direct drivers more effectively.11 Can UT shield
itself behind the "not employees," defense and have it both ways, to direct and control
drivers, then claim exemption from the laws that accompany that right. In effect, to
expose drivers to harassment by failing to ensure a work environment free from
harassment, then penalize drivers for experiencing that harassment.


I.   "RIDER GRAYSON" IS THE CO-DEFENDANT


At p. 2, second full paragraph of the PS, it reads, "Plaintiff appears to claim that an
unspecified person subjected him to a sexually hostile work environment." This isn't


9 http://maristpoll.marist.edu/wp-
content/misc/usapolls/us 1 7 1 204_KoC/NPR/NPR Marist%20PollNational%20Nature%20of%20the%20S
ample%20and%20Tables_January%202018.pdf#page=3
10 https://www.usatoday.com/story/news/investigations/20 1 9/1 0/04/UT-uses-claims-company-for-
settlements-sexual-assault-cases/3 857008002/
11 How UT Pushes Drivers' Buttons: [National Desk]


Sam Tvler v. UT & Co Defendant "Rider Gravson"


Complaint: Complaint Summary
          Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 15 of 132
 September 9, 2019
 Page 6


 true. The "unspecified person" (the co-defendant) is named as "Rider Grayson" at least
 seven times in the case brief to EEOC, and 19 times in the October 6, 20 IB letter to UT
executive leadership. At p. 7 the PS reads, "on June 3, 2018, UT received a Rider
complaint alleging that "[Plaintiff] was clearly drunk." This case hinges on the false
allegation from Rider Grayson, who is written out of UT's PS. Without his testimony
there is no case. Rider Grayson should continue to appear in all documents and
correspondence so the court can review how closely he identifies with his allegation
under oath.


II. WHAT'S IMPORTANT12

At p. 1, UT claims that, "this [PS] fully responds to Plaintiffs charge." It doesn't.


   1) At pp. 1-2, UT argues that, "Plaintiff claims that by deactivating his account UT
      discriminated against him on the basis of his sex." This mischaracterization is like
       suggesting that the Plaintiff was fondled by a manager at UT. The PS does finally
       acknowledge that the charge is sexual harassment caused by UT's inertia. But
       mischaracterizing the case as discrimination by UT based on gender (like being
       passed over for a promotion), unfairly burdens the Plaintiff with proving two
       violations when there's only one.


  2)   At p. 3 of the PS it reads, "[Plaintiff] cannot show that he was subjected to severe or
       pervasive harassment." This isn't true. The October 6 letter documents 23 separate
       instances, pp. 2-4 of sexual and racial harassment. That letter includes two more
       instances at pp. 13 and 14. The 23 incidents have dates, drop off and pick up
       points, user names, addresses, the pattern of threatening and suggestive behavior
       experienced by Plaintiff over three years, and a video of Plaintiff being violently
       attacked in a hate crime while driving on January 24, 201 8.


  3) At p. 7, counsel argues, "he didn't believe he had been sexually harassed until after
       the incident." This isn't true.


          a.   It's not possible to believe or report being sexually harassed before being
               sexually harassed. Immediately after UT notified Plaintiff of the false charge
               by Rider Grayson at 6:24, Plaintiff replied at 6:58am that the false charge was
               was sexual harassment.


          b.   During an October 17, 2018 call with "Lando" at UT, five months after the
               incident, Lando asked the Plaintiff why the sexual harassment wasn't reported
               when it happened. Lando seemed unaware that the Plaintiff was unplugged

12 Although UT exclusively uses email to terminate contracts, review and decide on drunk driving and
 sexual harassment charges, the driver platform is designed to prevent printing emails between Driver
 Support and drivers. Although only screenshots are available, any requested originals will be forwarded
 to the court.



Sam Tvler v. UT & Co Defendant "Rider Grayson"


Complaint: Complaint Summary
               Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 16 of 132
 September 9, 2019
 Page 7



                            from communication with UT on the platform after responding that the drunk
                            driving charge was sexual harassment. At that point, Lando stopped the
                            recording, then returned to the call to repeat several times that, "there was no
                            new information," and the contract would stay terminated. UT has the
                            recording of this call.


     4) At p. 7, last full paragraph, UT argues that, "[Plaintiff] accepted the decision
        [because he] understood UT's position about the drunk driving accusation." This
              isn't true. If Plaintiff had accepted the decision he wouldn't have asked what
              happens next if he didn't accept it, and Lando wouldn't have texted him the UT link
              about legal remedies13. UT has a recording of that conversation.

     5) In Exhibit A section 15.1, pp 29 -36, counsel adds 8 pages titled, "Arbitration". By
             July 24th, when UT filed a PS with the EEOC, the EEOC had removed the
             arbitration option, and the case was returned, on the flow web site flow chart, to an
             investigator, at least four weeks before the filing. In May of 201 8 UT ended
             mandatory arbitration. Removing these eight pages creates less of a distraction.


     6) Of the 23 Exhibits C-N, none are included from the District of Columbia to make
        the Defendant's case, because none exist. This case is subject to the District of
             Columbia § 50-301.29a. General requirements for private vehicles-for-hire.


UT interprets Spirides narrowly, but applies it broadly, and ignores the finer points of the
case, like the drunk driving charge UT brings. 32 of the 63 page PS are irrelevant. The
court is respectfully asked to temporarily set aside those 32 irrelevant pages captured in
points 1-6 above, and review the defining factual points below.


III. SUMMARY


     1)     On June 3, 201 8 at 6:24am UT notified Plaintiff that Rider Grayson reported that
            the Plaintiff was driving while "clearly drunk." The Plaintiff immediately
             responded that the false charge was sexual harassment, and that Rider Grayson




      HiSarrasf,   < am 9&"-S

      support message very
      socn. Here a the ink we




     & ©
13   « to 0 © - O r



Sam Tvler v. UT & Co Defendant "Rider Gravson"


Complaint: Complaint Summary
          Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 17 of 132

 September 9, 2019
 Page 8


                                  „14,
          "wanted to play             ; also on June 3, 2018 five separate emails were sent to the
          Plaintiff from four different people at UT (p. draft case brief, section 27 i - vi, each
          repeating that the account was on hold.'3) The 7:22am email stated that a "summary
          of our conversation" would be sent. None was sent;


  2) On June 4, 201 8 at 7:03am16, UT terminated Plaintiffs account;

  3)      On July 27, 2017 Sharon at UT emailed the Plaintiff that the incident was "being
          investigated," that UT was "awaiting [Plaintiffs] reply,"17. By then the
          investigation was closed;




15 Samuel L. Tyler v. UT and Rider Grayson draft case brief, section 27, i-vii
                              USER




                       A MESSAGE FROM U8ER




            .v   Vi'   J .5




                                         »u * tr-r- -?Vi' rfifT'   t':',   >'




Sam Tvler v. UT & Co Defendant "Rider Grayson"


Complaint: Complaint Summary
             Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 18 of 132

 September 9. 2019
 Page 9




     4)      On October 6, 2018, Plaintiff sent a letter to UT executive leadership. Attached
             were the Plaintiffs 19-year celebratory Alcoholics Anonymous chip18, and a video
             of a January 24th racist attack. The letter was to 1) see where UT was in the
             investigation, per Sharon's July 27 th email 2) show that drivers are vulnerable to
             pervasive racial and sexual harassment 3) suggest experienced-based causes,
             conditions and solutions to improve the driver-rider dynamic;


     5) On October 17, 2018 Plaintiff sent a follow-up email to the executive leadership;19
             also on October 17, "Lando" called the Plaintiff to say several times, "no new
             information." Lando confirmed that Dara Khosrowshahi had forwarded the October
             6 memo to him, that the drunk driving charge wouldn't be removed. Lando asked
             why Plaintiff didn't allege sexual harassment the night it happened. Plaintiff
             responded that he did say it was sexual harassment by calling Rider Grayson's
          behavior as, "wanting to play." The Plaintiff explained in that call, and in the
             memo, that he wanted to give a detailed response to sexual harassment in a setting


      Uber




                    A    f-ivn UtM




                                 ; .Sfcwf sW




             i &» )

18




19




Sam Tyler v. UT & Co Defendant "Rider Grayson"


Complaint: Complaint Summary
      Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 19 of 132

 September 9, 2019
 Page 10


      more appropriate and less open than email. Lando stopped the recording, came back
       on the line, restarted the recording to repeat, "there's no new information."


IV. LEGAL ANALYSIS


Plaintiff emphasizes at pp. 1 1-14 in the October 6 memo, and pp. 5-6 in the December
21st case brief, that this case is site specific to the demographics and laws of Washington,
DC because, as the court no doubt knows, sexual harassment cases are subject to state
laws. This case is subject to District of Columbia laws governing the operation of for-hire
vehicles, § 50-301.29a. General requirements for private vehicles-for-hire, which
protect passengers, ride share companies, and drivers.


The Plaintiff doesn't ask the court to decide the wisdom or reasonableness of settled law,
he asks the court to consider three legitimate questions under that law:


  1) Does the status of "driver" preclude UT from ensuring the environment shared
      by driver and rider is free from racial and sexual harassment for both rider and
      driver under §50-301.29a(10)(A)(iii)?


  2) Did UT have the legal right to terminate Plaintiffs contract, when UT didn't fulfill
      its legal obligation to ensure a safe working environment for Plaintiff under
      Spirides v. Reinhardt, 613 F.2d 826, 829 (D.C.Cir 1979)?


  3) A. Was UT reckless in terminating the driver's contract based on an unreasonable
        allegation of drunk driving, and without doing an investigation under § 50-
           301.29a(9)(B)(C)? Yes. There was no reasonable investigation. There was no
           reasonable allegation.


    B. Did UT discriminate against the Plaintiff as a recovering alcoholic, with more
       than 20 years of continuous sobriety? Yes. By denying the Plaintiff a chance to
           prove that his fatal disease, which could impair driving if untreated, continued in
           remission for over 20 years, and did not impair his ability to perform his duties,
           under 42 U.S.C. §§ 12111-12117? UT requires background checks, and a
           series of qualifications to determine if they can do the work. While the Plaintiff
           was given the chance to prove he met each criteria required to drive for UT, that
           opportunity to meet the criteria for sobriety, which determined termination of his
           contract, was denied.


Question one, first addressed in the Worker Status above, asks if the dignity and safety of
one person at the expense of another is protected by the law. UT argues that it had no
obligation to ensure an environment for drivers safe from sexual and racial harassment,
even when it provided that protection to the rider's passengers. In his October 6th letter to
UT executive leadership, the Plaintiff emphasized that a level of social intimacy is
encouraged between drivers and passengers. The social intimacy that has made UT's



Sam Tyler v. UT & Co Defendant "Rider Grayson"


Complaint: Complaint Summary
       Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 20 of 132
 September 9, 2019
Page 1 1


success is an encouraged and sustained priority for UT, one that's quantified on every trip
by drivers' and passengers' ratings, and the law § 50-301.29a.(100(A)(iv), "rating a
passenger on the basis of a protected status". In that letter to executive leadership, the
Plaintiff underlined that the social intimacy was a revolutionary model and lucrative, but
UT needed to better define the boundaries of that intimacy. UT was moving in the
opposite direction20, making drivers even more vulnerable and emboldening passengers
to be even more aggressive and overly familiar by setting up that environment before
each ride. From pp. 4-11, Plaintiff offered experience -based causes and suggested
protocol to ensure a safe environment inside the car.


Question two, is about UT's failure to ensure that the environment shared by riders and
driver is mutually safe from sexual harassment, under District of Columbia law § 50-
301.29a.(10)(A)(ii) General requirements for private vehicles-for-hire.


Section (10)(A) binds District of Columbia private vehicles for hire companies to,
"Establish a policy of zero tolerance for discrimination or discriminatory conduct on the
basis of a protected characteristic under § 2-1402.31 while a private vehicle-for-hire
operator is logged into a private vehicle-for-hire company's digital dispatch.
Discriminatory conduct may include":


                 i.    Refusal of service on the basis of a protected characteristic, including
                       refusal of service to an individual with a service animal unless the
                       operator has a documented serious medical allergy to animals on file
                       with the private vehicle-for-hire company;


                ii.    Using derogatory or harassing language on the basis of a protected
                       characteristic;


               iii.    Refusal of service based on the pickup or drop-off location of the
                       passenger; or

              iv.      Rating a passenger on the basis of a protected characteristic;


Three of the four definitions of "discriminatory conduct," use language that deliberately
distinguishes the protection of passengers. Only point ii ensures protection of both the
passenger and the driver. Because a passenger can't "refuse service" (i and iii) or "rate"
themselves (iv), point two protects both driver and passenger from sexual harassment. If
the writers of the law took care to define who was being protected from whom in three
fourths of that subsection, then the writers were also aware that excluding that distinction
in the final fourth (point ii) ensured that the dignity and safety of both rider and passenger


20 As an aside, Plaintiff offers the friendly suggestion that either the judge or their clerks anonymously take
a few UT rides, and gently turn the conversation with their driver towards the Rider-Driver dynamic. The
wild dynamics initiated by riders towards drivers is so frequent that the UT driver platform asks drivers to
write their most unforgettable and eventful experiences with riders, and add the account to their driver bios
for new riders to read before getting in.



Sam Tyler v. UT & Co Defendant "Rider Grayson"


Complaint: Complaint Summary
        Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 21 of 132
 September 9, 2019
 Page 12


 are protected equally. The law recognizes the basic threshold of civility, that everyone, in
 any environment, or work setting must be safe from racism and sexism, including the
harassing language of a false drunk driving allegation. The UT business model relies on a
higher level of social intimacy between riders and drivers. By its own admission UT
knew about the high vulnerability of drivers to racial and sexual harassment in that closed
 environment, and by its own admission, knew that it needed to act.


On July 17th, 2017 the male passenger sitting in the front seat of a three-party ride, spat in
the Plaintiffs face twice21.


21 This email thread is verbatim. Drivers type on a tiny screen often at night. The typos are included.
Share Details: this Rider just spit in my face twice, all three passengers were highly intoxicated, the one in
the front seat kept calling me brother after I asked him twice to stop, he was drunk and agitated and
agitated, the male in the seat behind me threw a big glass bottle out of the window. I pulled over and ended
the ride, the front passenger spit in my face as the woman who had been in the back pulled him out telling
him to stop, he unbuckled his belt and spit in my face again.
Sent by Sam (Samuel) T. on Monday, July 17, 2017 at 4:42:10 AM


Thank you for reporting this situation, Samuel. We tried reaching you at the number associated with your
UT account. Our team has launched an internal investigation and someone will be in contact with you as
soon as possible regarding this matter. If you have further details about this accident that you would like to
share with us in the meantime, please feel free to respond to this message. We look forward to speaking
with you soon.
Sent by Cordelia on Monday, July 17, 2017 at 5:01:38 AM


Nothing to add. Happy to follow up with the post incident interview.
Sent by Sam (Samuel) T. on Monday, July 17, 2017 at 5:31:52 AM


Actually, here is a bit more although o don't think its any worse than the rest of it. The threatening behavior
happened long before I ended the ride. The rider in the front immediately got agitated, beating his hand on
the gear shift and scolding me for not being more "upbeat" with them. He slurred how unhappy he was with
me, with the ride and told me to be more engaging with them. Apart from making sure they're safe and
going to the right address I very rarely engage in an upbeat way with drunk drivers because it makes a
 complex situation even more unstable. They want to grab you while you're driving, insist you stop and
 come for a drink with them, or ramble loudly and distract you from driving. Instead I ask drunk people to
just relax and ensure them they'll be home soon. This guy demanded that I engage him more than I was able
to do. From there it escalated.
Sent by Sam (Samuel) T. on Monday, July 17, 2017 at 5:51:05 AM


And one final thing: after this was over, I pulled into a parking lot to decompress. The three of them came
into the same parking lot. The guy from the front seat started again with the threatening obscenities yelling
"mutherfucker" this and "asshole" that. He stumbled, fell down a small hill, got up and kept yelling. I drove
away.

Sent by Sam (Samuel) T. on Monday, July 17, 2017 at 5:54:28 AM


Thanks for letting us know, Sam.
We're sorry to hear your experience was less than excellent. We've reviewed your trip details and made
note of your feedback as well as blocked future pairing with this rider.
All riders and drivers must treat one another with respect and courtesy. UT's Community Guidelines detail



Sam Tyler v. UT & Co Defendant "Rider Grayson"


Complaint: Complaint Summary
—




        Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 22 of 132
 September 9, 2019
 Page 1 3


 On July 18th, 2017, "Chris" called from UT Corporate Headquarters to ask about the
incident. The Plaintiff gave the same account as detailed in the incident report, with no
mention of race as a motivating factor. On his own, Chris at UT asked the Plaintiff
directly if Plaintiff believed the incident was racially motivated. The issue of race was
introduced by Chris, and not by the Plaintiff in the report, or conversation. UT has the
recording of that call. Unless UT called to confirm its suspicion that drivers are harassed,
and wanted to ensure that harassment would continue, the UT the call showed that UT
understood it needed to do more to ensure a safe work environment where harassment
would not continue.


Side by side, the false accusation from Rider Grayson and the incident with the rider who
spat twice in the Plaintiffs face are similar. White males did both. Each white male
demanded a level of interaction from the driver beyond a reasonable level of social
intimacy. Both felt entitled to lash out when they didn't get the level and type of
interaction they demanded. In the October 6, 2018 memo to UT executive leadership, the
Plaintiff was exhaustive in documenting the nuances and incidents of racial and sexual
harassment bringing to UT's attention that "if it's happening outside the car, it's
happening inside the car."


The third question is about UT's failure to follow the District of Columbia Code § 50-
301.29a.(9), requiring that allegations be reasonable, and investigations be done.


            a.   Establish a policy of zero tolerance for the use of alcohol or illegal drugs
                 or being impaired by the use of alcohol or drugs while a private vehicle-
                 for-hire operator is logged into a private vehicle-for-hire company's
                 digital dispatch;


            b.   Immediately suspend, for the duration of the investigation conducted pursuant
                 to subparagraph (c) of this paragraph, a private vehicle-for-hire operator upon
                 receiving a written complaint from a passenger submitted through regular mail
                 or electronic means containing a reasonable allegation that the operator
                 violated the zero tolerance policy established by subparagraph (a) of this
                 paragraph; and



how this works. We're grateful that you took the time to contact us. Thank you!
Sent by Priority Support : Hurie on Monday, July 17, 2017 at 5:59:56 AM


Hi Samuel, Chris again.
Thank you for taking the time to speak with me just now over the phone. We do take feedback of this
nature seriously, and I appreciate you taking the time to give your account of the incident.
If there is anything else we can do for you, don't hesitate to reach out to us by responding to this message.
Kindest regards,
Chris
Sent by Christopher on Tuesday, July 18, 2017 at 4:32:24 PM




Sam Tvler v, UT & Co Defendant "Rider Grayson"


Complaint: Complaint Summary
       Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 23 of 132
 September 9, 2019
 Page 14




           c.   Conduct an investigation when a passenger alleges that a private vehicle-for-
                hire operator violated the zero tolerance policy established by paragraph (A)
                of this subparagraph;


The Zero Tolerance Law § 50-301.29a.(9)(A)(B)(C) demands specific steps from the
ride-share company that include investigating "reasonable allegations" of drunk driving,
that UT conducts "a searching inquiry for ascertaining facts; detailed or careful
examination22." There was no investigation. As detailed in section 27 of the Plaintiffs
draft case brief, Plaintiff received five separate emails from four different people at UT,
each email repeated the substance of the prior emails, that the account was on hold, that
there was an accusation, and finally that the account was terminated. The Zero Tolerance
law emphasizes a "reasonable allegation". Basic questions like those below would
establish if Rider Grayson's allegation, and UT's investigation, were reasonable:


           Did you see or smell any drugs or alcohol in the car?
           Did you see the driver possess or ingest any drugs or alcohol as you entered the
           car? During the ride? When you got out?
           Ifyou felt unsafe, why didn't you stop the ride?


If UT bases termination of the contract on law § 50-301.29a. (9)(A)(B)(C), then UT
must accept its legal obligations to investigate the claim required under that same law.
The allegation of drunk driving is serious. Drunk driving is serious. Nearly 10,500
people died from alcohol-impaired driving crashes in one year23. With the likelihood of
more deaths, in and out of the car. Drunk driving carries penalties of up to one year in
jail, and a $10,000 fine in the District of Columbia. The mere unproven allegation has
cost the Plaintiff his current livelihood, threatens future employment, and has shaken his
private life. But neither UT nor Rider Grayson has produced credible, reasonable proof
under District of Columbia law, and they don't invite an investigation.


The previous reports referenced in UT's July 25, 2019 PS at p. 7 (section D, first full
paragraph) are first referenced by the Plaintiff at p. 6 of his October 6th, 2018 memo. UT
dismissed those allegations. The dismissed accusations didn't prevent the ride share
company from continuing the partnership, but are now paired with an unproven claim of
drunk driving to terminate the contract. In fact, the Plaintiff gave careful and consistent
attention to his performance, initiating calls to Driver Support to ask for specific details if




22 Dictionary.com
23 National Highway Traffic Safety Administration. Traffic Safety Facts 2016 data: alcohol-impaired
   driving. U.S. Department of Transportation, Washington, DC; 2017 Available at:
   https://crashstats.nhtsa.dot.gov/Api/Public/ViewPublication/812450External




Sam Tyler v. UT & Co Defendant "Rider Grayson"


Complaint: Complaint Summary
       Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 24 of 132
 September 9, 2019
 Page 15


 a rating dropped. Each call was met with a range of positive reassurance, "you're doing
 good. . .keep driving. . .everything's fine. . .nothing to worry about."


The prior references to marijuana don't prove that the Plaintiff was driving under the
influence, they show a shift in the social and legal climate of Washington, DC. The
incidents (July 16, 2016, February 3, 2017) happened after marijuana was legalized in
 Washington, DC on December 3, 20 1424. The Plaintiff drove almost exclusively at night
and weekends, when the lingering smells of marijuana in UT's and at street level were
common. The July 16th incident was on a Saturday, the February 3rd incident was on a
Friday.


At p. 7, first section, UT adds to the policy so that it now reads, "UT may also deactivate
the account of any driver who receives several unconfirmed complaints of drug or
alcohol use." This provision is unfamiliar and noted by UT as being "last visited on July
23, 2019," one day before UT filed its PS. Until it's established that this section of the
policy was in use before the sexual harassment charge, Plaintiff respectfully requests that
the court view this section as a revision of convenience.


V. DAMAGES


At p. 3, counsel argues that, "the charge fails to state a claim of relief." This isn't true. At
pp. 12-13 of Plaintiff s December 21, 2018 draft case brief to EEOC, the section titled,
Prayer for Relief, lists the relief, repeated and updated in the Relief Narrative at the top
of this document.


The Plaintiff, Sam Tyler, has spent more that twenty years building a life different than
the drunken life he's accused of. He's mended relationships, worked harder than anybody
at any job (including UT as atop earner) and substantially improved his credit rating.
Through his efforts, personality and reviews of more than 3,000 riders, customer
experiences with Sam are documented as not just sober, but humorous, global, thought
provoking, and enjoyable. His later-in-life study of Photojournalism and International
Affairs at George Washington University has strengthened his vocation as a freelance
photojournalist working internationally. Mr. Tyler is fortunate to document the
challenges and hopes of people surviving the geo-politics of post conflict and
resettlement. He publishes and exhibits to help change the unforgiving circumstances of
innocent people. No false allegation of using drugs or alcohol will shake the
accomplishments of his sobriety.


But false accusations attach to people differently, whether or not they're true. UT's
deficient responses to sexual and racial harassment, its leadership woes, and how both
caused #metoo moments for a lot of people, have been re-written by UT's media
machine, corporate insulation and bottomless resources. The countless sexual and racial


24 http://lims.dccouncil.us/Download/33230/B20-1064-SignedAct.pdf


Sam Tvler v. UT & Co Defendant "Rider Grayson"


Complaint: Complaint Summary
         Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 25 of 132
 September 9, 2019
 Page 16



 harassment law suits, and the indiscretions of Mr. Kalanick, are now invisible. The
 general public, and passengers who ride in Uber's, acknowledge Travis Kalanick as a
 brilliant entrepreneur, in-demand public speaker and the genius who built a better
 mousetrap for the 21st century. This doesn't happen at street level, even when the
 allegation is false.


 The social, professional and economic fallout for Mr. Tyler are devastating. That fallout
 has hindered present livelihood, brought severe depression25, and threatens future
 employment. The Plaintiff was evicted on October 2, 2018. His car was repossessed on
 or about November of 2018. His credit is destroyed. Every possession he owned, from
 furniture and family heirlooms, to electronic equipment and clothes, were lost when he
 could no longer pay the storage fees for what he could carry during the eviction26. Even if
 the court awards the requested damages, it will take seven years to clean up this mess.


 Conclusion


     UT failed to adequately answer three questions:


     1) Does the status of "driver" preclude UT from ensuring the environment shared
        by driver and rider is free from racial and sexual harassment for both rider and driver
       under §50-301.29a(10)(A)(iii)? No. The law equally ensures the dignity and safety




                                              I
                                             A




25

      * Search mail                                                              =3 €
                                                             lo<-8


        RE: Information for Account holder only                                  "
         U Store x


        ~U -Store Washington DC ^Nva^uu store com>         Mar 29, 2010, 10.0^ AM


       Mr Tyler


       Your unit is about to be auctioned. Are you planning to make a payment?
       We sent you the invoice yesterday
26




Sam Tyler v, UT & Co Defendant "Rider Grayson"


Complaint: Complaint Summary
       Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 26 of 132
 September 9, 2019
 Page 17



       of both driver and rider.


   2) Did UT have the legal right to terminate Plaintiffs contract, when UT didn't fulfill
       its legal obligation to ensure a safe working environment for Plaintiff under
       Spirides v. Reinhardt, 613 F.2d 826, 829 (D.C.Cir 1979)? Answer: No. Although
       UT assumes that right, that right isn't given to UT by law.


   3) A. Was UT reckless in terminating the driver's contract based on an unreasonable
         allegation of drunk driving, and without doing an investigation under § 50-
           301.29a(9)(B)(C)? Yes. There was no investigation. There was no
           reasonable allegation.


     B. Did UT discriminate against the Plaintiff as a recovering alcoholic, with more
        than 20 years of continuous sobriety? Yes. By denying the Plaintiff a chance to
           prove that his fatal disease, which could impair driving if untreated, continued in
           remission for over 20 years, and did not impair his ability to perform his duties,
           under 42 U.S.C. §§ 12111-12117? UT requires background checks, and a
           series of qualifications to determine if they can do the work. While the Plaintiff
           was given the chance to prove he met each criteria required to drive for UT, that
           opportunity to meet the criteria for sobriety, which determined termination of his
           contract, was denied.


What comes out of UT's "not employees" blanket defense in a case about sexual
harassment, is a disturbing and revealing subtext. UT, on its own, suggests that a white
male spitting in the face of a black male is racial harassment, even if the incident isn't
characterized by the black male as racially motivated. But UT can't consider for a
moment that a black male is being sexually harassed by a white male, even when the
behavior of that white male is lock step with the sexually suggestive behavior that the
Plaintiff has documented over three years as his experience. UT is as certain that there's
no sexual harassment by Rider Grayson against the Plaintiff, as Defendant Rider Grayson
is certain that the Plaintiff was "clearly drunk." In failing to reasonably investigate the
harassment and drunk driving charges, UT is complicit in Rider Grayson's endgame of
retribution, whether it means to be or not27.

UT isn't taking the outcome of its negligence around sexual and racial harassment
seriously. It took UT approximately 15 minutes to become convinced enough that the
Plaintiff was guilty of drunk driving to pull him off of the platform. It took 28 minutes
for UT to decide that the Plaintiff's sexual harassment charge wasn't worth
investigating. It took UT less than a day to terminate the contract, and more than a year
and four months to offer arguments that fail under law.




27 "Fighting Racism Even, And Especially Where, We Don't Realize It Exists", Jeffrey Stewart August 22,
2019. vvwvv.nytimes.eom/20I9/08/20/books/revievv/hovv-to-be-an-antiracist-ibram-x-kendi .html




Sam Tyler v. UT & Co Defendant "Rider Grayson"


Complaint: Complaint Summary
       Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 27 of 132
 September 9, 2019
 Page 18


 UT characterizes sexual harassment of a black male by a white male as "frivolous," and
 "without the reasonable possibility that investigating the charge will result in a finding of
 probable cause." That's confident and absolute language. That declaration doesn't speak
 to the Plaintiff representing himself because he can't afford an attorney, or for not having
 legal training. It sums up a dark history where sexual harassment and racism intersect to
 create an historical pattern that treats African Americans as bestial, unable to be harassed
 sexually. African Americans can be the aggressor, no matter their age or the facts (The
 Scottsboro Nine, The Central Park Five, Emmet Till), but never the victim, no matter
their accomplishments or the facts (Anita Hill). Till, Ms. Hill and those two groups of
 black boys - and the history they bear witness to - are referenced before this court with
the utmost gravity and care. Referencing that history isn't playing a card. The times,
places and circumstances are different. But those lives, in their totality, show how
thorough and lasting that dark history is. It subjects a group to all of the penalties, like
termination, with none of the protections of the law.


Your Honor, UT drivers don't want to be employees. We enjoy the open road, the
flexibility to earn a little extra for a family vacation while being home when the kids get
in, or to pursue a freelance vocation. And by District of Columbia § 50-
301.29a.(10)(A)(iii) General requirements for private vehicles-for-hire, we are
shielded by the law from the pathology of racism, and the uncivilized behavior of sexual
harassment. UT argues that it has no right to abide by that law. In fact, UT argues that it
is the one shielded from taking steps to ensure the safety and dignity of its drivers. The
fast increasing number of drivers filing with the EEOC shows that drivers have turned to
the courts to ensure their dignity and safety UT because won't.


On June 3, 201 8, Rider Grayson "shot his shot" at his UT driver. The driver had
experienced the same sexually suggestive behavior from men and women as a driver for
three years. To protect himself, and Rider Grayson, from the discomfort of the driver's
disinterest, the driver minimized interaction to brief, "yes and no," answers. The driver
setting a boundary offended Rider Grayson. Embarrassed by an unintended shot to his
ego, Rider Grayson made a false charge of drunk driving to teach the driver a lesson.
That lesson continues to damage the Plaintiffs life, and UT Technologies is complicit.


The Plaintiff asks the court to review what's important in this case, the facts, the law and
the 21st century environment of the on-demand economy they govern. Not
mischaracterizations and irrelevant facts that make the reckless, blanket application of
"not employees," possible. The burdensome outcomes on the safety, dignity and income
of drivers are significantly disproportionate to the fiscal benefits to UT.
The Plaintiff requests a jury trial. Thank you, Your Honor.


Respectfully submitted,
Sam Tyler


Samuelltvlerjr@, gmail.com



Sam Tyler v. UT & Co Defendant "Rider Grayson"


Complaint: Complaint Summary
       Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 28 of 132
 September 9, 2019
 Page 19



 202.999.1592




Sam Tvler v. UT & Co Defendant "Rider Grayson"


Complaint: Complaint Summary
    Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 29 of 132




                                   Attachment A




$m Tyler vt Uber Tcchttolqgigs &            IRHfcr QffllMM"

Complaint: Attachment A (Cher Position Statement)
        Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 30 of 132



                                                                               littler Mendelson, PC
                                                                               815 Connecticut Avenue, NW
                                                                               Suite 400
                                                                               Washington, DC 20006-4046
i

                                                                              Ethan D. Balsam
                                                                              202,7893424 direct
                                                                              202,842,3400 main
                                                                              202,403.3128 fax
July 24, 2019                                                                 ebalsam@littier.cam




Via EEOC PORTAL

U.S. Equal Employment Opportunity Commission
Washington, D.C. Field Office


Re:      Samuel L, Tvler v. Uber Technologies, Inc.
         EEOC Charge # 570-2019-00801

Dear Sir or Madam:


Please accept this confidential letter1 and the accompanying exhibits as the Position
Statement of Respondent Uber Technologies, Inc. ("Uber" or the "Company") in response
to the above-referenced Charge of Discrimination ("Charge") filed by Samuel Tyler
("Complainant"). In his Charge, Complainant alleges that Uber discriminated against him
based on his sex and that he was subjected to a sexually hostile work environment during
his relationship with the Company. Complainant's claims fail as a matter of law and fact
for the reasons set forth in detail below. Uber is confident that the information presented
in this Position Statement fully responds to Complainant's Charge. However, should the
Commission desire any further information relating to this matter, please do not hesitate
to contact me.


I.       INTRODUCTION

Uber respectfully requests that the Commission dismiss Complainant's Charge with no
further investigation, for at least two reasons.


First, Complainant's Charge fails as a matter of law on a key threshold issue: he was an
independent contractor and not an employee. Complainant signed up to use Uber's

1 The information and accompanying documentation contained herein, and that which may be submitted
hereafter, is strictly confidential and not to be used for any purpose, other than the resolution of the current
Charge, and it may be not disclosed publicly. Anything contained herein designated confidential and/or
containing sensitive medical information, confidential commercial or financial information, or trade secret
information may not be disclosed to Complainant. To the extent Complainant is in receipt of this Position
Statement or any parts thereof, Complainant is advised that this information is strictly confidential and
should not be disclosed publicly or to any individual unless Complainant has a privileged relationship with
that individual.
       Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 31 of 132




.My 24, 2019
Page 2




smartphone application ("Uber App" or "App") as an independent transportation provider
("Driver-Partner") in order to connect with individuals seeking transportation ("Riders").
In doing so, Complainant entered into a Technology Services Agreement ("Agreement")
with Raster, LLC ("Rasier"), a subsidiary of Uber. See Exhibit A. As discussed in more
detail below, Complainant was an independent contractor as a matter of District of
Columbia law, both under the Agreement and in fact.

Complainant was an independent contractor because he had fuii discretion and contra!
over the manner and means that he used to provide services to Riders. Under Title VII
of the Civil Rights Act of 1964 ("Title VII"), complaints of employment discrimination may
only be brought by employees. Complainant was never employed by Uber. Rather, like
all Driver-Partners, Complainant's sole relationship with the Company was as an
independent contractor who used the Uber App as a lead-generation resource for his
private business as a private vehicle-for-hire driver,2 Notably, various EEOC Field Offices
have already recognized that Driver-Partners, such as Complainant, are independent
contractors. Accordingly, Complainant has no standing to bring claims against Uber for
discrimination and/or hostile work environment, and the Commission has no jurisdiction
over his claims.3

Second, even if Complainant could bring claims against Uber under Title VII—which he
cannot—his Charge would stii! fail as a matter of fact. Complainant claims that by
deactivating his account, Uber discriminated against him on the basis of his sex, and he
also appears to claim .that an unspecified person or persons subjected him to a sexually
hostile work environment during his relationship with Uber. There is no merit to these
allegations. To the contrary, Uber deactivated Complainant's account in accordance with
its Zero-Tolerance Policy and the laws of the District of Columbia after receiving multiple
complaints   from Riders that Complainant was driving dangerously, either while
intoxicated, or while his vehicie smelted of marijuana. Thus, the deactivation of
Complainant's account was completely unrelated to his sex. Furthermore, Complainant's


   Indeed, the Commission lacks jurisdiction pursuant to the express terms of the EEOC Compliance Manual
(http://www.eeoc.goV/policy/does/threshold.html#2-III-A-l).        Section 2 of the Manual—entitled
"Threshold Issues"—identifies which claims are "covered" and can be investigated by the Commission, and
which claims are not covered and therefore should not be investigated. The Manual expressly states: "[A]n
individual is only protected [under Title VII] if s/he was an 'employee' at the time of the alleged
discrimination, rather than an independent contractor, partner, or other non-employee."


 See dismissals in the matters of Strack v. Uber Techs.,. Inc.; Wink v. Uber Techs., Inc.', Nash v. Uber
Techs., Inc.) Fisher v. Uber Techs., Inc.) Moore v. Uber Techs., Inc.) Alarcon v. Uber Techs., Inc.) Dunn v.
Uber Techs., Inc.) Jackson v. Uber Techs., Inc.) Medina v. Uber Techs., Inc.) Yeager v. Uber Techs., Inc.)
Patardy v. Uber Techs., Inc.) and Smith v. Uber Techs., Inc., attached hereto as Exhibits C-N.
         Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 32 of 132




July 24, 2019
 Page 3




conclusory assertion that he was subjected to a sexually hostile work environment fails
because he cannot show that he was subjected to severe or pervasive harassment, which
Uber knew or should have known of and failed to promptly investigate and remedy.

For these reasons, Uber respectfully submits that the Charge can and should be dismissed
in its entirety, because the Charge fails to state a claim for relief, the Charge is frivolous
on its face, Uber is exempt because it has never employed Complainant, and/or there is
no reasonable possibility that investigating the Charge will result in a finding of probable
cause.


II.       FACTUAL BACKGROUND

          A.    Uber is a technology company.

Uber is a San Francisco-based technology company that maintains an online marketplace
accessible through a software application available on smartphones. The Uber App allows
people in need of services to connect with individuals and businesses offering those
services. Although a variety of services can be arranged through the Uber App, the
products relevant here are those that enable riders to connect with nearby, available
Driver-Partners. Driver-Partners may be individual independent contractors, such as
Complainant, or employees or subcontractors of independent transportation businesses.
To be clear, Uber is not a transportation company and it does not perform any
transportation services itself. Rather, the Company offers the Uber App as a lead-
generation resource to Driver-Partners in order to connect them to Riders.

When a Rider electronically requests a trip through the Uber App, Uber's software locates
a nearby Driver- Partner who has their Uber App online and offers a trip to them. The
Driver-Partner may then accept or decline the trip in their discretion. If they choose to
accept the request, the Uber App then indicates the Rider's location, and the Driver-
Partner proceeds to pick up the Rider. Once the Rider is picked up, the Driver- Partner
and Rider agree on the route to take to arrive at the Rider's desired destination. After the
trip is complete, the fare is charged to the Rider's credit card and disbursed to the Driver-
Partner, less the contractual fee paid by the Driver-Partner to Uber for their use of the
Uber App. Uber uses third-party payment processors and financial institutions to charge
Rider's credit cards and disburse the fares to Driver-Partners. Also at the end of the trip,
the Rider and Driver-Partner have an option to rate one another on a 1 to 5 star rating
scale. Uber does not rate the Rider or the Driver. As explained below, Driver-Partners
such as Complainant are bona fide independent contractors and enter into an Agreement
before they may access the Uber App to accept trip requests from Riders. At no time did
Uber employ Complainant in any capacity.
      Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 33 of 132




July 24, 2019
Page 4




         8.     Driver-Partners, Like Complainant, Enter Into Independent
                Contractor Relationships With Uber's Subsidiary, Rasier, LLC.

Uber's sole relation to Driver- Partners, including Complainant, is to provide them access
to the Uber App pursuant to the Agreement, Any Driver-Partner in D.C., including
Complainant, who wishes to use Uber's product must enter into the Agreement with
Rasier, LLC ("Rasier"), a subsidiary of Uber. See Exhibit A, the operative Rasier
Technology Services Agreement. Like Uber, Rasier is not in the business of providing rides
- its sole business is offering the Uber App to Driver-Partners as a lead generation and
payment processing resource, in exchange for which it receives a contractual fee. In the
Agreement,      Rasier   and   Driver-Partners   expressly   disclaim   the   existence   of   any
employment relationship arising from the use of the Uber App:

         [T]he relationship between the parties under this Agreement is solely that
         of independent contracting parties. The parties expressly agree that: (a)
         this Agreement is not an employment agreement, nor does it create an
         employment relationship, between Company and you; and (b) no joint
         venture, partnership, or agency relationship exists between Company and
         you.


Id. at § 13.1 The Agreement also clearly provides that Rasier may not direct or control
Driver-Partner's provision of transportation services to Riders:


         You acknowledge and agree that Company's provision to you of the Driver
         App and the Uber Services creates a direct business relationship between
         Company and you, Company does not, and shall not be deemed to, direct
         or control you generally or in your performance under this Agreement
         specifically, including in connection with your provision of Transportation
         Services, your acts or omissions, or your operation and maintenance of your
         Vehicle. You retain the sole right to determine when, where, and for how
         long you will utilize the Driver App or the Uber Services. You retain the
         option, via the Driver App, to attempt to accept or to decline or ignore a
         User's request for Transportation Services via the Uber Services, or to
         cancel an accepted request for Transportation Services via the Driver App,
         subject to Company's then-current cancellation polices.

Id. at § 2.4. The Agreement also explicitly disclaims any ability on the part of Rasier to
require Driver-Partner's to display Uber's name, logo, etc., or to restrict their participation
in other economic activities:
      Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 34 of 132




July 24/ 2019
Page 5




         With the exception of any signage required by local law or permit/license
         requirements, Company shall have no right to require you to: (a) display
         Company's or any of its Affiliates' names, logos or colors on your Vehicle(s);
         or (b) wear a uniform or any other clothing displaying Company's or any of
         its Affiliates' names, logos or colors. You acknowledge and agree that you
         have complete discretion to provide services or otherwise engage in other
         business or employment activities.

Id. Per the Agreement, Driver-Partners are free to use other technology platforms in
conjunction with the Uber App, including those of Uber's direct competitors (e.g. Lyft):

         For the sake of clarity, you understand that you retain the complete
         right to; (i) use other software application services in addition to
         the Uber Services; and (ii) engage in any other occupation or
         business.

Id. (emphasis added).

Complainant first accepted the terms of the Agreement to use the Uber App on July 9,
2015, and subsequently accepted the operative Agreement on March 10, 2016. See
Samuel Tyler's Agreement List, Exhibit B.


Pursuant to these contractual terms, Complainant provided transportation services to
Riders as a bona fide independent contractor. Indeed, Complainant was free from
direction and control over the performance of his work. He had full discretion to accept
or reject ride requests he received through the Uber App; he set his own hours; he did
not have a supervisor and was not required to report to any supervisor; he was not
restricted to any particular territory; he owned, operated, maintained, and       insured his
own vehicle; he paid his own taxes; he retained control over the details          of how he
performed his work, including the selection of an appropriate route; and he       could work
using any and all competitor apps. He also did not receive any healthcare,       pension, or
other non-wage benefits from Uber.


Accordingly,   there are simply no indicia of an employment relationship between
 Complainant and Uber. His claims thus fall outside the scope of the Title VII and the
jurisdiction of the Commission.
      Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 35 of 132




July 24, 2019
 Page 6




          C.     D,C. Law Requires liber To Establish A Zero Tolerance Policy
                 Concerning Drug And Alcohol Use As Well As Impaired Driving

By accepting the terms of the Agreement, Complainant agreed to "provide Transportation
Services in a professional manner with due skill, care and diligence" and to "comply with
all applicable laws in [his] performance of this Agreement." Exhibit A at §§ 3.1, 9.1.
He further acknowledged his understanding that Uber retained the right to deactivate or
restrict his access if he failed to meet the requirements of the Agreement. Id. at § 3.1.


As mandated by D.C. law, Uber—and other companies that provide technology platforms
for the use of private vehicles-for-hire—are required to "[establish a policy of zero
tolerance for the use of alcohol or illegal drugs or being impaired by the use of alcohol or
drugs while a private vehicie-for-hire operator is logged into a private vehicle-far-hire
company's digital dispatch." D.C. Code § 50-301. 29a(9)(A) (hereinafter, the "D.C. Zero
Tolerance DUI Law"). The D.C. Zero Tolerance DUI Law further provides as follows with
respect to the additional requirements Uber must comply with under the law:


          (B) Immediately suspend, for the duration of the investigation conducted
          pursuant to subparagraph (C) of this paragraph, a private vehicle-for-hire
          operator upon receiving a written complaint from a passenger submitted
      through regular mail or electronic means containing a reasonable allegation
      that the operator violated the zero tolerance policy established by
      subparagraph (A) of this paragraph; and


      (C) Conduct an investigation when a passenger alleges that a private
      vehicie-for-hire operator violated the zero tolerance policy established by
      paragraph (A) of this subparagraph;

id.


Pursuant to the requirements of the D.C. Zero Tolerance DUI Law, Uber maintains and
publishes on its website in its Community Guidelines a zero tolerance policy for drug and
alcohol use as well as impaired driving, which provides as follows:


      Zero Tolerance for Drugs and Alcohol

      Uber does not tolerate the use of drugs or alcohol by partners while driving.


      What leads to you losing access to your account? The account of any driver
      found to be under the influence of drugs or alcohol while using the Uber
       Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 36 of 132




July 24, 2019
Page 7




         app will he permanently deactivated, Uber may also deactivate the account
         of any driver who receives several unconfirmed complaints of drug or
         alcohol use.

Legal, Uber, https://www.uber.com/legal/community-guidelines/us-can-en/ (last visited
Jul 23, 2019); see a/so D.C. Code § 50-301, 29a 3(b) (requiring private vehicle-for-hire
companies to publish their zero tolerance policies on their website) (the "Community
Guidelines").


Uber applies its Zero Tolerance for Drugs and Alcohol Policy without regard for an
individual Driver-Partner's protected trait(s) in order to comply with D.C.'s Zero Tolerance
DUI Law and to ensure the safety of passengers using Uber's application.

         D.     Uber Waitlisted and Ultimately Deactivated Complainant's Driver-
                Partner  Account After Receiving Multiple Rider Complaints
                Alleging That He Was Impaired And Driving Dangerously

On June 3, 2018, Uber received a Rider complaint alleging that "[Complainant] was clearly
drunk, he ran over a median, braked sporadically, and made abrupt turns." Because
Complainant's Rider claimed that Complainant was both intoxicated and driving
dangerously, Uber immediately waitlisted Complainant's Driver-Partner account and
contacted him to conduct an investigation, as the Company was required to do under the
D.C, Zero Tolerance DUI Law, Upon review, the Company learned that Complainant's
account had previously been suspended on two separate occasions based on Rider
complaints about his dangerous driving and potential violations of the Uber Zero
Tolerance for Drugs and Alcohol Policy.        On July 16, 2016, a Rider reported that
"[Complainant's] car reeked of marijuana." In another incident occurring on February 3,
2017, a Rider reported that "[Complainant] was completely rude [sic] he was cussing
[sic] his car smelled of marijuana . . . and he was very reckless,"

Based on Uber's verification that Complainant received several complaints of drug or
alcohol use and dangerous driving, on June 4, 2018, Uber informed Complainant that the
Company was ending its partnership with him effective immediately pursuant to the
Company's Zero Tolerance for Drugs and Alcohol Policy.

The Charge confirms that Uber explained to Complainant that the Company ended its
partnership with him because it received three Rider complaints about potential violations
of Uber's Zero Tolerance for Drugs and Alcohol Policy, and that "[Complainant] accepted
the decision [because he] understood Uber's position about the drunk driving
accusation [.]" Charge at f 31. The Charge also confirms that Complainant did not allege
         Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 37 of 132




July 24, 2019
Page 8




that he believed he had been sexually harassed during his partnership with Uber until
after he lost access to his account and that his allegation was not a motivating factor in
Uber's decision. Id.

I.       LEGAL ANALYSIS

         A.     Complainant Lacks Standing To Bring A Claim Under Title VII,
                Because He Was An Independent Contractor

A bona fide independent contractor such as Complainant cannot bring an employment
discrimination charge under Title VII. "Title VII extends protection to . . . employees, but
"independent contractors or those not directly employed ... are unprotected.'" Zhengxing
v. Nathanson, 215 F. Supp. 2d 114, 1 16-17 (D.D.C. 2002) (quoting Spiribes v. Reinhardt,
613 F.2d 826, 829 (D.C.Cir. 1979).

The application of settled law to the facts before the Commission make clear that
Complainant was an independent contractor. In determining whether an individual was
an employee or an independent contractor under circumstances such as these, District of
Columbia courts focus on the following factors, known as the *Spirides factors":

         (1) the kind of occupation, with reference to whether the work usually is
         done under the direction of a supervisor or is done by a specialist without
         supervision; (2) the skill required in the particular occupation; (3) whether
         the "employer' or the individual in question furnishes the equipment used
         and the place of work; (4) the length of time during which the individual
         has worked; (5) the method of payment, whether by time or by the job; (6)
         the manner in which the work relationship is terminated; i.e., by one or
         both parties, with or without notice and explanation; (7) whether annual
         leave is afforded; (8) whether the work is an integral part of the business
         of the "employer'; (9) whether the worker accumulates retirement benefits;
         (10) whether the "employer' pays social security taxes; and (11) the
         intention of the parties.


Spirides, 613 F.2d at 832. In most situations, the extent to which the hiring party
controls "the means and manner" by which the worker completes his tasks will be the
"most important factor" \n the analysis. Id. at 831 (emphasis added).

As explained above, the Agreement gave Complainant full discretion and control in the
performance of his work.        He had full discretion to accept or reject requests for
transportation services he received from Riders through the Uber App; he was free to
         Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 38 of 132




 July 24, 2019
 Page 9




turn the Uber App on or off at his discretion (i.e., he set his own working hours); he was
not required to report to any supervisor; he was not restricted to any particular territory4;
he retained control over the details of how he performed his work, including the selection
of an appropriate route; and he could use any and all competing software products (such
as Lyft) or engage in any other type of economic activity that he saw fit.

The additional factors, besides "the right to control," also support a finding that
Complainant is an independent contractor, and not an employee. Complainant was
engaged in an occupation distinct from that of Uber, and the work that Complainant did
is not part of the regular business of Uber; Complainant is an individual operating a
transportation business; Uber is a technology company that creates and maintains
software products. Complainant supplied the instrumentalities and tools, which required
an investment in such equipment; specifically, he owned, operated, maintained, and
insured his own vehicle. The method of payment was by job—specifically, by ride, and
not solely by time. Finally, Complainant and Uber were both fully aware that they were
not creating an employer-employee relationship. Complainant accepted the terms of the
Agreement, which clearly explains that the parties' relationship is solely that of
independent contracting parties, not that of employer and employee.

Put simply, Uber never employed Complainant. Accordingly, the EEOC does not have
jurisdiction to investigate Complainant's claim. Indeed, EEOC Field Offices across the
country have concluded that Driver-Partners are independent contractors who do not
have standing to pursue claims before the agency under anti-discrimination laws like Title
VII. The following decisions are illustrative, but not exhaustive:


    1. Lawrence Strack - Decision Issued on 3/30/2015 (U.S. EEOC): the San Francisco
       Field Office dismissed Charging Party's charge for "No Jurisdiction."
    2.    Gary Wink - Decision Issued on 1/28/2016 (U.S. EEOC): the Houston Field Office
         dismissed    a     Driver-Partner's      charge     for    "No    Employee/Employeer            [sic]
          Relationship."
    3. Nathania! Nash - Decision Issued on 9/2/2016 (South Carolina Human Affairs
         Commission/U.5. EEOC): the Charlotte Field Office adopted the findings of the
         South Carolina Human Affairs Commission, which determined that it did "not have
         jurisdiction to process [the Driver-Partner's] charge" because there was "No
         employee/employer relationship."




4 The Agreement does not restrict Driver-Partners to designated territories. However, state or local statutes,
ordinances, or regulations may restrict Driver-Partners to a given area or territory.
         Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 39 of 132




July 24, 2019
Page 10




    4.   Herman Fisher - Decision Issued on 9/26/2016 (U.S. EEOC); the Philadelphia Field
      Office dismissed a Driver-Partner's charge because "There is no employer-
      employee relationship between the parties."
   5. Tyreice Moore - Decision Issued on 10/6/2017 (U.S. EEOC): the Detroit Field Office
      dismissed a Driver- Partner's charge for "No employer employee relationship."
   6. Lisa Alarcon - Decision Issued on 1/29/2018 (U.S. EEOC): the Philadelphia Field
      Office dismissed a Driver-Partner's charge for "No jurisdiction."
   7. Sandra Dunn - Decision Issued on 2/15/2018 (U.S. EEOC): the Philadelphia Field
      Office dismissed a Driver-Partner's charge for "No Jurisdiction."
   8. Naima Jackson - Decision Issued on 4/26/2018 (U.S. EEOC): the Cincinnati Area
      Office dismissed a Driver-Partner's charge for "No Employee/Employer
         Relationship."
   9. Jesus Medina - Decision Issued on 5/31/2018 (U.S. EEOC): the Tampa Field Office
       dismissed a Driver-Partner's charge for "No Employee-Employer Relationship."
   10. Michael Yeager - Decision Issued on 10/29/2018 (U.S. EEOC); the Philadelphia
       Field Office dismissed a Driver Partner's charge for "no employee/employer
       relationship."
   11. Kevin Palardy - Decision Issued on 12/11/2018 (U.S. EEOC): the Philadelphia Field
       Office dismissed a Driver- Partner's charge for "no employer/employee relationship
      between the parties."
   12.Micah Smith - Decision Issued on 12/12/2018 (U.S. EEOC): the Savannah Field
      Office dismissed a Driver-Partner's charge for "no employee/employer
         relationship."


See Exhibits C-N.

Likewise, a number of courts in other jurisdictions have made similar findings. See McGWis
k Dep't of Econ. Opportunity, 210 So. 3d 220 (Fla. Dist. Ct. App. 2017) (finding Driver-
Partners using the Uber App to generate leads in Florida to be independent contractors
under "control" test based on finding that Driver-Partners "decide whether, when, where,
with whom, and how to provide rides using Uber's computer programs" which "is
incompatible with the control to which a traditional employee is subject"); Razak v. Uber
 Techs., Inc., No. 2:16-cv-Q0573 (E.D. Pa. April 11, 2018) (granting summary judgment
in favor of Uber with respect to the plaintiff Driver- Partners' independent contractor status
under federal and state wage and hour iaws after finding that several factors, including
the plaintiffs' right to control the manner in which the work was to be performed, the
plaintiffs' opportunity for profit or loss, the plaintiffs' investment, and the degree of
permanence of the working relationship, strongly favored independent contractor status);
see also, e.g., Opinion Letter Fair Labor Standards Act (FLSA), 2019 WL 1977301
(concluding that individuals who utilize an application platform to provide services,
       Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 40 of 132




July 24, 2019
Page 11




including transportation services, under circumstances such as these are independent
contractors).

Because Complainant's allegations are not covered by Title VII by virtue of his
independent contractor status, the Commission lacks jurisdiction to investigate or
adjudicate the substance of his claims. As a result, the Charge should be dismissed in its
entirety.


          B.    Even If Complainant Was An Employee, Which He Is Not, His Title
                VII Discrimination And Hostile Work Environment Claims Fail

Even if Complainant was an employee, which he is not, his claims would fail as a matter
of law because he cannot establish a claim of sex discrimination, and he cannot establish
that he was subjected to a sexually hostile work environment under Title VII.

                1.   Complainant's Sex Discrimination Claim Fails As A Matter
                     Of Law

Sex discrimination claims under Title VII are governed by the burden-shifting analysis
outlined in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973). E.g., Barnette
v. Chertoff, 453 F.3d 513, 515 (D.C. Cir. 2006).

Under McDonnell Douglas, Complainant must first establish a prima facie case of
discrimination. 411 U.S. at 802. To establish a prima facie case of sex discrimination,
Complainant must show: (1) he belongs to a protected class; (2) he was qualified for the
position; (3) he suffered an adverse employment action; and (4) similarly-situated
individuals outside his protected class were treated more favorably. See Texas Dept of
Community Affairs v. Burdine, 450 U.S. 248, 253 (1981); McDonnell Douglas, 411 U.S. at
802.

If Complainant can satisfy the above elements, Uber can nonetheless defeat his claim by
offering a legitimate, nondiscriminatory reason for its action. Burdine, 450 U.S. at 253.
Upon articulating such a reason, Complainant must then produce sufficient evidence that
the articulated reason was not the true reason, but was in fact a mere pretext for unlawful
discrimination. Id. at 252. This burden merges with Complainant's ultimate burden of
persuading the Department that he has been the victim of intentional discrimination. Id.
at 255.


Complainant cannot prove the prima facie elements of a discrimination claim based on
sex. Specifically, Complainant cannot establish that he experienced an adverse action
based on his sex. Complainant has not presented any evidence that Uber considered his
      Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 41 of 132




July 24, 2019
Page 12




sex when it deactivated his account due to multiple reports of dangerous and impaired
driving. Furthermore, Complainant has not established—and cannot establish—that
similarly-situated individuals outside his protected class were treated more favorably.
Without satisfying these elements of his prima facie case, Complainant's discrimination
claims must fail as a matter of law.

Moreover, even if Complainant could establish a prima facie case of discrimination based
on his sex—which he cannot—his claims still fail because Uber had legitimate, non
discriminatory, and non-pretextual reasons for ending its contractual relationship with
Complainant. As discussed above, Uber ended its partnership with Complainant after it
received three separate Rider complaints about his dangerous driving and potential
violations of the Uber Zero Tolerance for Drugs and Alcohol Policy.

Uber applied the Policy to Complainant because it was required to do so by District of
Columbia law, specifically, the D.C. Zero Tolerance DUI Law. Complainant is aware of
the foregoing, and his assertion that the Rider complaints Uber received were false does
not alter the legality of Uber's decision, because Courts will not second-guess a company's
gocd-faith application of its policies following an investigation. Brady v. Office of Sergeant
at Arms, 520 F.3d 490, 496 (D.C. Cir. 2008) C[T]he issue is whether the [defendant]
honestly and reasonably believed that the underlying . . . incident occurred [at the time
the decision was made]" not whether the underlying incident is ultimately true).
Complainant's conduct violated the Agreement and Uber's Community Guidelines, which
apply to both Driver-Partners and Riders who use the Uber A pp. Consequently, Uber
chose to end its contractual relationship with Complainant pursuant to the terms of the
Agreement and Community Guidelines. Uber's decision had nothing to do with
Complainant's sex.

                2.   Complainant's Sex-Based Hostile Work Environment Claim
                     Also Fails

Complainant also cannot prove the prima facie elements of a hostile work environment
claim based on sex. To establish a prima facie case of hostile work environment based
on sex, Complainant must show: (1) he was a member of a protected class; (2) he was
subjected to unwelcome sexual harassment; (3) the harassment complained of was based
upon his sex; (4) the charged sexual harassment had the effect of unreasonably
interfering with his work performance and creating an intimidating, hostile, or offensive
working environment; and (5) Uber knew or should have known about the harassment
but failed to take prompt, corrective action. See, e.g., Davis v. Coastal International
Security, Inc., 275 F.3d 1119, 1123 (D.C. Cir. 2002).
       Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 42 of 132




July 24, 2019
Page 13




Complainant has not alleged any facts that would satisfy his burden of showing that he
was subjected to unwelcome harassment; that the harassment was based on his sex; or
that the harassment was sufficiently severe or pervasive to affect any term, condition, or
privilege of his relationship with Liber. Most important, Complainant cannot show that
Uber knew or should have known about the alleged harassment but failed to take prompt,
corrective action. Significantly, Complainant concedes in the Charge that he did not inform
Uber of the purported sexual harassment he claims to have been subjected to until after
he lost access to his account See Charge at % 31. Accordingly, by Complainant's own
admission, Uber did not have actual or constructive knowledge of Complainant's
purported sexual harassment.5 The paucity of factual allegations addressed to the critical
elements of Complainant's hostile work environment claim show that the claim should be
dismissed, as it is not supported by law or fact.

III.    CONCLUSION

In light of the foregoing, the Charge should be dismissed in its entirety, because the
Charge fails to state a claim for relief, the Charge is frivolous on its face, Uber is exempt
because it has never employed Complainant, and/or there is no reasonable possibility
that investigating the Charge will result in a finding of probable cause.




5 Importantly, Uber's Community Guidelines specifically prohibit sexual assault, misconduct, or harassment
and provide an avenue for Driver-Partners and Riders to redress complaints of such prohibited conduct by
reporting the conduct to Uber. See Community Guidelines. Complainant was aware that he could report
any alleged sexual harassment to Uber—as evidenced by his belated report—yet he failed to do so at any
time during his Driver-Partner relationship with tlber. Complainant's failure to take advantage of Uber's
numerous avenues for reporting sexual harassment is also fatal to his claim. See Faragher v, City of Boca
Raton, 524 U.S. 775, 807 (1998) (establishing that where, as here, a defendant exercises reasonable care
to prevent and correct sexual harassment by maintaining a policy prohibiting harassment and establishing
a mechanism for reporting violations of the policy, a complainant's unreasonable failure to take advantage
of the preventive or corrective opportunities provided by the defendant is fatal to his claim).
      Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 43 of 132




July 24, 2019
Page 14




Sincerely,


LITTLER MENDELSON, P.C.




By:    /s/ Ethan D, Balsam
       Ethan D. Balsam



cc:    Olaoluwaposi 0. Oshinowo, Esq,
Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 44 of 132




                    Exhibit A
        Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 45 of 132




RASIER, LLC / RASIER-CA, LLC / llASiER-PA, LLC / RASIER-DC, LLC / RASIER-MT, LLC / HINTER-NM

TECHNOLOGY SERVICES AGREEMENT

Last update: December 11, 2015



This Technology Services Agreement ("Agreement'} constitutes a legal agreement between you, an
individual ("you") and Rasier-CA, LLC if your Territory (as defined below) is within the State of California,
Rasier- PA, LLC if your Territory is within the State of Pennsylvania, Rasier DC, LLC if your Territory is
within the State of Florida, Rasier-MT, LLC if your Territory is within the State of Montana, Hirtter-NM if
your Territory is within the State of New Mexico, or Rasier, LLC if your Territory is anywhere else within
the United States (as applicable, "Company").

Company, a subsidiary of Utaer Technologies, Inc. {" Uber    provides lead generation to independent
providers of rideshare or peer-to-peer (collectively, "PIP") passenger transportation services using the
Uber Services (as defined below). The Uber Services enable an authorized transportation provider to
seek, receive and fulfill requests for transportation services from an authorized user of Uber's mobile
applications. You desire to enter into this Agreement for the purpose of accessing and using the Uber
Services.

You acknowledge and agree that Company is a technology services provider that does not provide
transportation services.

In order to use the Uber Services, you must agree to the terms and conditions that are set forth below.
Upon your execution (electronic or otherwise) of this Agreement, you and Company shall be bound by
the terms and conditions set forth herein.




IMPORTANT: PLEASE NOTE THAT TO USE THE UBER SERVICES, YOU MUST AGREE

TO THE TERMS AND CONDITIONS SET FORTH BELOW. PLEASE REVIEW THE
ARBITRATION PROVISION SET FORTH BELOW CAREFULLY, AS IT WILL REQUIRE

YOU TO RESOLVE DISPUTES WITH THE COMPANY ON AN INDIVIDUAL BASIS,

EXCEPT AS PROVIDED IN SECTION 15.3, THROUGH FINAL AND BINDING

ARBITRATION UNLESS YOU CHOOSE TO OPT OUT OF THE ARBITRATION

PROVISION. BY VIRTUE OF YOUR ELECTRONIC EXECUTION OF THIS AGREEMENT,
YOU WILL BE ACKNOWLEDGING THAT YOU HAVE READ AND UNDERSTOOD ALL
OF THE TERMS OF THIS AGREEMENT (INCLUDING THE ARBITRATION PROVISION)

AND HAVE TAKEN TIME TO CONSIDER THE CONSEQUENCES OF THIS IMPORTANT

BUSINESS DECISION. IF YOU DO NOT WISH TO BE SUBJECT TO ARBITRATION,

YOU MAY OPT OUT OF THE ARBITRATION PROVISION BY FOLLOWING THE

INSTRUCTIONS PROVIDED IN THE ARBITRATION PROVISION BELOW.
          Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 46 of 132




1.      Definitions

1.1         "Affiliate" means an entity that, directly or indirectly, controls, is under the control of, or is
            under common control with a party, where control means having more than fifty percent (50%}
           of the voting stock or other ownership interest or the majority of the voting rights of such entity,

1.2        "City Addendum" means an addendum or supplemental Information to this Agreement setting
           forth additional Territory specific terms, as made available and as updated by Company from
           time to time,

1.3        "Company Data" means alt data related to the access and use of the Uber Services hereunder,
           including all data related to Users (including User Information), all data related to the provision
           of Transportation Services via the Uber Services and the Driver App, and the Driver ID,

1,4        "Company Device" means a mobile device owned or controlled by Company that is provided to
           you solely for your use of the Driver App to provide Transportation Services.

1.5        "Device" means a Company Device or Your Device, as the case may be.

1.5        "Driver App" means the mobile application provided by Company that enables transportation
           providers to access the Uber Services for the purpose of seeking, receiving and fulfilling on-
           demand requests for transportation services by Users, as may be updated or modified from time
           to time.

1.7        "Driver ID" means the identification and password key assigned by Company to you that enables
           you to use and access the Driver App.

1.8        "Fare" has the meaning set forth in Section 4.1.

1.9        "Service Fee" has the meaning set forth in Section 4.4.

1.10       "Territory" means the city or metro areas in the United States in which you are enabled by the
           Driver App to receive requests for Transportation Services.

1.1.1      "Tolls" means any applicable road, bridge, ferry, tunnel and airport charges and fees, including
           inner-city congestion, environmental or similar charges as reasonably determined by the Uber
           Services based on available information.

1.12       "Transportation Services" means your provision of P2P passenger transportation services to
           Users via the Uber Services in the Territory using the Vehicle.

1.13       "Uber Services" mean Uber's on-demand lead generation and related services licensed by Uber
           to Company that enable transportation providers to seek, receive and fulfill on-demand
           requests for transportation services by Users seeking transportation services; such Uber Services
           include access to the Driver App and Uber's software, websites, payment services as described
           in Section 4 below, and related support services systems, as may be updated or modified from
           time to time.

1.14       "User" means an end user authorized by Uber to use the Uber mobile application for the
           purpose of obtaining Transportation Services offered by Company's transportation provider
           customers.


1.15       "User Information" means information about a User made available to you in connection with
           such User's request for and use of Transportation Services, which may include the User's name,
           pick-up location, contact information and photo.
        Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 47 of 132




 1.16    "Vehicle" means your vehicle that; (a) meets the then-current Company requirements for a
         vehicle on the Uber Services; and (b) Company authorizes for your use for the purpose of
         providing Transportation Services.

1.17     "Your Device" means a mobile device owned or controlled by you; fa) that meets the then-

         current Company specifications for mobile devices as set forth at v .<•"          yod devices;
         and (b) on which the Driver App has been installed as authorized by Company solely for the
         purpose of providing Transportation Services.

2.    Use of the Uber Services

2.1      Driver IDs. Uber will issue you a Driver ID to enable you to access and use the Driver App on a
         Device in accordance with this Agreement. Company reserves the right to deactivate your Driver
         ID if you have not fulfilled a request forTransportation Services using the Driver App at least
         once a month. You agree that you will maintain your Driver ID in confidence and not share
         your Driver ID with any third party. You will immediately notify Company of any actual or
         suspected breach or improper use or disclosure of your Driver ID or the Driver App.

2.2      Provision of Transportation Services, When the Driver App is active, User requests for
         Transportation Services may appear to you via the Driver App if you are available and in the
         vicinity of the User, if you accept a User's request for Transportation Services, the Uber Sen/ices
         wilt provide you with certain User Information via the Driver App, including the User's first name
         and pickup location. In order to enhance User satisfaction with the Uber mobile application and
         your Transportation Services, it is recommended that you wast at least ten (10) minutes for a
         User to show up at the requested pick-up location. You will obtain the destination from the
         User, either in person upon pickup or from the Driver App if the User elects to enter such
         destination via Uber's mobile application. You acknowledge and agree that once you have
         accepted a User's request for Transportation Services, Uber's mobile application may provide
         certain information about you to the User, including your first name, contact information, photo
         and location, and your Vehicle's make and license plate number. You shall not contact any Users
         or use any User's personal data for any reason other than for the purposes of fulfilling
         Transportation Services. As between Company and you, you acknowledge and agree that; (a)
         you shall be solely responsible for determining the most effective, efficient and safe manner to
         perform each instance of Transportation Services; and (b) except for the Uber Services or any
         Company Devices (if applicable), you shall provide all necessary equipment, tools and other
         materials, at your own expense, necessary to perform Transportation Services. You understand
         and agree that you have a legal obligation under the Americans with Disabilities Act and similar
         state laws to transport Users with Service Animals (as defined by applicable state and federal
         law), including guide dags for the blind and visually impaired Users, and there is no exception to
         this obligation for allergies or religious objections, Your knowing failure to transport a User with
         a Service Animal shall constitute a materia! breach of this Agreement. You agree that a "knowing
         failure" to comply with this legal obligation shall constitute either: (1) a denial of a ride where
         you state the denial was due to a Service Animal; or (2) there is more than one (1) instance in
         which a User or the companion of a User alleges that you cancelled or refused a ride on the
         basis of a Service Animal.

2.3      Your Relationship with Users. You acknowledge and agree that your provision of Transportation
         Services to Users creates a direct business relationship between you and the User. Company is
        not responsible or liable for the actions or inactions of a User in relation to you, your activities or
        your Vehicle. You shall have the sole responsibility for any obligations or liabilities to Users or
                                                                                                                  !
        third parties that arise from your provision of Transportation Services. You acknowledge and
      Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 48 of 132




      agree that you are solely responsible for taking such precautions as may be reasonable and
      proper (including maintaining adequate insurance that meets the requirements of all applicable
      laws including motor vehicle financial responsibility laws) regarding any acts or omissions of a
      User or third party. You acknowledge and agree that Company may release your contact and/or
      insurance information to a User upon such User's reasonable request. You acknowledge and
      agree that, unless specifically consented to by a User, you may not transport or allow inside your
      Vehicle individuals other than a User and any individuals authorized by such User, during the
      performance of Transportation Services for such User. You acknowledge and agree that all Users
      should be transported directly to their specified destination, as directed by the applicable User,
      without unauthorized interruption or unauthorized stops.

2.4   Your Relationship with Company. You acknowledge and agree that Company's provision to you
      of the Driver App and the Uber Services creates a direct business relationship between Company
      and you. Company does not, and shall not be deemed to, direct or control you generally or in
      your performance under this Agreement specifically, including in connection with your provision
      of Transportation Services, your acts or omissions, or your operation and maintenance of your
      Vehicle. You retain the sole right to determine when, where, and for how long you will utilize
      the Driver App or the Uber Services. You retain the option, via the Driver App, to attempt to
      accept or to decline or ignore a User's request for Transportation Services via the Uber Services,
      or to cancel an accepted request for Transportation Services via the Driver App, subject to
      Company's then-current cancellation policies. With the exception of any signage required by
      local law or permit/license requirements, Company shall have no right to require you to; (a)
      display Company's or any of its Affiliates' names, logos or colors on your Vehicle(s); or (b) wear a
      uniform or any other clothing displaying Company's or any of its Affiliates' names, logos or
      colors. You acknowledge and agree that you have complete discretion to provide services or
      otherwise engage in other business or employment activities. For the sake of clarity, you
      understand that you retain the complete right to; (i) use other software application services in
      addition to the Uber Services; and (ii) engage in any other occupation or business. Company
      retains the right to deactivate or otherwise restrict you from accessing or using the Driver App
      or the Uber Services in the event of a violation or alleged violation of this Agreement, your
      disparagement of Company or any of its Affiliates, your act or omission that causes harm to
      Company's or its Affiliates' brand, reputation or business as determined by Company in its sole
      discretion.

2.5   Ratings.

      2.5.1      You acknowledge and agree that; (a) after receiving Transportation Services, a User will
                 be prompted by Uber's mobile application to provide a rating of you and such
                 Transportation Services and, optionally, to provide comments or feedback about you
              and such Transportation Services; and (b) after providing Transportation Services, you
              will be prompted by the Driver App to provide a rating of the User and, optionally, to
              provide comments or feedback about the User. You shall provide your ratings and
              feedback in good faith.

      2.5.2   You acknowledge that Company desires that Users have access to high-quality services
              via Uber's mobile application. In order to continue to receive access to the Driver App
              and the Uber Services, you must maintain an average rating by Users that exceeds the
              minimum average acceptable rating established by Company for your Territory, as may
              be updated from time to time by Company in its sole discretion ("Minimum Average
              Rating"). Your average rating is intended to reflect Users' satisfaction with your
      Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 49 of 132




              Transportation Services rather than your compliance with any of Company's policies or
              recommendations. In the event your average rating raits below the Minimum Average
              Rating, Company will notify you and may provide you, in Company's discretion, a limited
              period of time to raise your average rating above the Minimum Average Rating. If you
              do not increase your average rating above the Minimum Average Rating within the time
              period allowed (if any). Company reserves the right to deactivate your access to the
              Driver App and the Uber Services. Additionally, you acknowledge that your repeated
              failure to accept User requests for Transportation Services while you are logged in to the
              Driver App creates a negative experience for Users of Uber's mobile application. If you
              do not wish to accept User requests for Transportation Services for a period of time, you
              agree that you will log off of the Driver App.

      2.5.3   Company and its Affiliates reserve the right to use, share and display your and User
              ratings and comments in any manner in connection with the business of Company and
              its Affiliates without attribution to you or your approval. You acknowledge and agree
              that Company and its Affiliates are distributors (without any obligation to verify) and not
              publishers of your and User ratings and comments, provided that Company and its
              Affiliates reserve the right to edit or remove comments in the event that such
              comments include obscenities or other objectionable content, include an individual's
              name or other personal information, or violate any privacy laws, other applicable laws
              or Company's or its Affiliates' content policies.

2.6    Devices.

      2.6.1   Company encourages you to use Your Device in providing Transportation Services.
              Otherwise, if you elect to use any Company Devices, Company will supply you upon
              request with Company Devices arid provide the necessary wireless data plan for such
              Devices, provided that Company will require reimbursement from you for the costs
              associated with the wireless data plan of each Company Device and/or request a deposit
              for each Company Device. You agree that; (a) Company Devices may only be used for
              the purpose of enabling your access to the Uber Services; and (b) Company Devices may
              not be transferred, loaned, sold or otherwise provided in any manner to any party other
              than you. Company Devices shall at all times remain the property of Company, and upon
              termination of this Agreement or your termination or deactivation, you agree to return
              to Company the applicable Company Devices within ten (10) days. You agree that failure
              to timely return any Company Devices, or damage to Company Devices outside of
              "normal wear and tear," will result In the forfeiture of related deposits,

      2.6.2   if you elect to use Your Devices; (i) you are responsible for the acquisition, cost and
              maintenance of Your Devices as well as any necessary wireless data plan; and (ii)
              Company shall make available the Driver App for installation on Your Device. Company
              hereby grants you a personal, non-exclusive, non transferable license to install and use
              the Driver App on Your Device solely for the purpose of providing Transportation
              Services. You agree to not provide, distribute or share, or enable the provision,
              distribution or sharing of, the Driver App for any data associated therewith) with any
              third party. The foregoing license grant shall immediately terminate and you will delete
              and fully remove the Driver App from the Driver Provided Device in the event that you
              cease to provide Transportation Services using Your Device. You agree that: fi) use of
              the Driver App on Your Device requires on active data plan with a wireless carrier
              associated with Your Device, which data plan will be provided by you at your own
           Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 50 of 132




                    expense; and (ii) use of the Driver App on Your Device as an interface with the Uber
                    Services may consume very large amounts of data through the data plan, COMPANY
                    ADVISES THAT YOUR OEVICE ONLY BE USED UNDER A DATA PLAN WITH UNLIMITED
                   OR VERY HIGH DATA USAGE LIMITS, AND COMPANY SHALL NOT BE RESPONSIBLE OR
                   LIABLE FOR ANY FEES, COSTS, OR OVERAGE CHARGES ASSOCIATED WITH ANY DATA
                   PLAN.

 2.7       Location Based Services. You acknowledge and agree that your geo-location information must
           be provided to the Uber Services via a Device in order to provide Transportation Services. You
           acknowledge and agree that; (a) your geo-location information may be obtained by the Uber
           Services while the Driver App is running; and (b) the approximate location of your Vehicle will be
           displayed to the User before and during the provision of Transportation Services to such User. In
           addition, Company and its Affiliates may monitor, track and share with third parties Driver's
           geo-location information obtained by the Driver App and Device for safety and security
           purposes.


3,     You and Your Vehicle

3.1         Your Requirements. You acknowledge and agree that at all times, you shall; (a) hold and
            maintain (i) a valid driver's license with the appropriate level of certification to operate your
           Vehicle, and (ii) all licenses, permits, approvals and authority applicable to you that are
           necessary to provide passenger transportation services to third parties in the Territory; (b)
           possess the appropriate and current level of training, expertise and experience to provide
           Transportation Services in a professional manner with due skill, care and diligence; and (c)
           maintain high standards of professionalism, service and courtesy. You acknowledge and agree
           that you may be subject to certain background and driving record checks from time to time in
           order to qualify to provide, and remain eligible to provide, Transportation Services. You
           acknowledge and agree that Company reserves the right, at any time in Company's sole
           discretion, to deactivate or otherwise restrict you from accessing or using the Driver App or the
           Uber Services if you fail to meet the requirements set forth in this Agreement.

3.2       Vehicle Requirements. You acknowledge and agree that your Vehicle shall at all times be; (a)
          properly registered and licensed to operate as a passenger transportation vehicle in the
          Territory; (b) owned or leased by you, or otherwise in your lawful possession; (c) suitable for
          performing the passenger transportation services contemplated by this Agreement; and (d)
          maintained in good operating condition, consistent with industry safety and maintenance
          standards for a Vehicle of its kind and any additional standards or requirements in the applicable
          Territory, and in a clean and sanitary condition.

3.3       Documentation. To ensure your compliance with all requirements in Sections 3.1 and 3.2 above,
          you must provide Company with written copies of all such licenses, permits, approvals,
          authority, registrations and certifications prior to your provision of any Transportation Services.
          Thereafter, you must submit to Company written evidence of all such licenses, permits,
          approvals, authority, registrations and certifications as they are renewed. Company shall, upon
          request, be entitled to review such licenses, permits, approvals, authority, registrations and
          certifications from time to time, and your failure to provide or maintain any of the foregoing
          shall constitute a material breach of this Agreement. Company reserves the right to
          independently verify your documentation from time to time in any way Company deems
          appropriate in its reasonable discretion.

4.     Financial Terms



                                                                                                                I
      Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 51 of 132




4.1   Fare Calculation and Your Payment. You are entitled to charge a fare for each instance of
      completed Transportation Services provided to a User that are obtained via the Uber Services
      ("Fare"), where such Fare is calculated based upon a base fare amount plus distance (as
      determined by Company using location-based services enabled through the Device) and/or time
      amounts, as detailed at -     *       .      •    for the applicable Territory {"Fare Calculation").
      You acknowledge and agree that the Fare provided under the Fare Calculation is the only
      payment you will receive in connection with the provision of Transportation Services, and that
      neither the Fare nor the Fare Calculation Includes any gratuity. You are also entitled to charge
      User for any Toils, taxes or fees incurred during the provision of Transportation Services, if
      applicable. You: (i) appoint Company as your limited payment collection agent solely for the
      purpose of accepting the Fare, applicable Tolls and, depending on the region and/or if requested
      by you, applicable taxes and fees from the User on your behalf via the payment processing
      functionality facilitated by the Uber Services; and (ii) agree that payment made by User to
      Company (or to an Affiliate of Company acting as an agent of Company) shall be considered the
      same as payment made directly by User to you. In addition, the parties acknowledge and agree
      that as between you and Company, the Fare is a recommended amount, and the primary
      purpose of the pre-arranged Fare is to act as the default amount in the event you do not
      negotiate a different amount You shall always have the right to; (i) charge a fare that is less
      than the pre-arranged Fare; or (ii) negotiate, at your request, a Fare that is lower than the pre
      arranged fare (each of (i) and (ii) herein, a "Negotiated Fare")-. Company shall consider all such
      requests from you in good faith. Company agrees to remit, or cause to be remitted, to you on at
      least a weekly basis: (a) the Fare less the applicable Service Fee; (b) the Tolls; and (c) depending
      on the region, certain taxes and ancillary fees. If you have .separately agreed that other amounts
      may be deducted from the Fare prior to remittance to you (e.g., vehicle financing payments,
      lease payments, mobile device usage charges, etc.), the order of any such deductions from the
      Fare shall be determined exclusively by Company (as between you and Company).

4.2   Changes to Fare Calculation. Company reserves the right to change the Fare Calculation at any
      time in Company's discretion based upon local market factors, and Company will provide you
      with notice in the event of changes to the base fare, per mile, and/or per minute amounts that
      wouid result in a change in the recommended Fare. Continued use of the Uber Services after
      any such change in the Fare Calculation shall constitute your consent to such change.

4.3   Fare Adjustment. Company reserves the right to: (i) adjust the Fare for a particular instance of
      Transportation Services {e.g., you took an inefficient route, you failed to properly end a
      particular instance of Transportation Services in the Driver App, technical error in the Uber
      Services, etc.); or (ii) cancel the Fare for a particular instance of Transportation Services (e.g.,
      User is charged for Transportation Services that were not provided, in the event of a User
      complaint, fraud, etc.). Company's decision to reduce or cancel the Fare in any such manner
      shall be exercised in a reasonable manner.

4.4   Service Fee. In consideration of Company's provision of the Driver App and the Uber Services for
      your use and benefit hereunder, you agree to pay Company a service fee on a per
      Transportation Services transaction basis calculated as a percentage of the Fare determined by
      the Fare Calculation (regardless of any Negotiated Fare), as provided to you via email or
      otherwise made available electronically by Company from time to time for the applicable
      Territory ("Service Fee"). In the event regulations applicable to your Territory require taxes to be
      calculated on the Fare, Company shall calculate the Service. Fee based on the Fare net of such
      taxes. Company reserves the right to change the Service Fee at any time in Company's discretion
          Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 52 of 132




          based upon local market factors, and Company will provide you with notice in the event of such
          change, Continued use of the Uber Services after any such change in the Service Fee calculation
          shall constitute your consent to such change.

4,5       Cancellation Charges. You acknowledge and agree that Users may elect to cancel requests for
          Transportation Services that have been accepted by you via the Driver App at any time prior to
          your arrival. In the event that a User cancels an accepted request for Transportation Services,
          Company may charge the User a cancellation fee on your behalf. If charged, this cancellation fee
          shall be deemed the Fare for the cancelled Transportation Services for the purpose of
          remittance to you hereunder (" Cancellation Fee"), The parties acknowledge and agree that as
          between you and Company, this Cancellation Fee is a recommended amount, and the primary
          purpose of such Cancellation Fee is to act as the default amount in the event you do not
          negotiate a different amount. You shall always have the right to: (i) charge a cancellation fee
          that is less than the Cancellation Fee; or (ii) negotiate, at your request, a cancellation fee that is
          lower than the Cancellation Fee (each of (1) and (ii} herein, a "Negotiated Cancellation Fee"), If
          charged, the Cancellation Fee (regardless of any Negotiated Cancellation Fee) shall be deemed
          the Fare for the cancelled Transportation Services for the purpose of remittance to you
          hereunder.

4.6       Receipts. As part of the Uber Services, Company provides you a system for the delivery of
          receipts to Users for Transportation Services rendered. Upon your completion of Transportation
          Services for a User, Company prepares an applicable receipt and issues such receipt to the User
          via email on your behalf. Such receipts are also provided to you via email or the online portal
          available to you through the Uber Services, Receipts include the breakdown of amounts charged
          to the User for Transportation Services and may include specific information about you,
          including your name, contact information and photo, as well as a map of the route you took.
          Any corrections to a User's receipt for Transportation Services must be submitted to Company in
          writing within three (3) business days after the completion of such Transportation Services.
          Absent such a notice, Company shall not be liable for any mistakes in or corrections to the
          receipt or for recalculation or disbursement of the Fare.

4,7       No Additional Amounts, You acknowledge and agree that, for the mutual benefit of the parties,
          through advertising and marketing, Company and its Affiliates may seek to attract new Users to
          Uber and to increase existing Users' use of Uber's mobile application. You acknowledge and
          agree such advertising or marketing does not entitle you to any additional monetary amounts
          beyond the amounts expressly set forth in this Agreement.

4.8       Taxes. You acknowledge and agree that you are required to: (a) complete at! tax registration
          obligations and calculate and remit all tax liabilities related to your provision of Transportation
          Services as required by applicable law; and (b) provide Company with all relevant tax
          information. You further acknowledge and agree that you are responsible for taxes on your own
         income arising from the performance of Transportation Services. Notwithstanding anything to
         the contrary in this Agreement, Company may in its reasonable discretion based on applicable
          tax and regulatory considerations, collect and remit taxes resulting from your provision of
         Transportation Services and/or provide any of the relevant tax information you have provided
         pursuant to the foregoing requirements in this Section 4.8 directly to the applicable
         governmental tax authorities on your behalf or otherwise.

5.    Proprietary Rights; License
           Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 53 of 132




 5.1       License Grant. Subject to the terms and conditions of this Agreement, Company hereby grants
           you a non-exclusive, non-transferable, non-sublicensable, non-assignable license, during the
           term of this Agreement, to use the Uber Services (including the Driver App on a Device) solely
           for the purpose of providing Transportation Services to Users and tracking resulting Fares and
           Fees. All rights not expressly granted to you are reserved by Company, its Affiliates and their
           respective licensors.

5,2        Restrictions. You shall not, and shall not allow any other party to: (a) license, sublicense, sell,
           resell, transfer, assign, distribute or otherwise provide or make available to any other party the
           Uber Services, Driver App or any Company Device in any way; (b) modify or make derivative
           works based upon the Uber Services or Driver App; (c) improperly use the Uber Services or
           Driver App, including creating Internet "links" to any part of the Uber Services or Driver App,
           "framing" or "mirroring" any part of the Uber Services or Driver App on any other websites or
           systems, or "scraping" or otherwise improperly obtaining data from the Uber Services or Driver
           App; (d) reverse engineer, decompile, modify, or disassemble the Uber Services or Driver App,
           except as allowed under applicable law; or fe) sand spam or otherwise duplicative or unsolicited
           messages. In addition, you shall not, and shall not allow any other party to, access or use the
           Uber Services or Driver App to: (I) design or develop a competitive or substantially similar
           product or service; (ii) copy or extract any features, functionality, or content thereof; (ill) launch
           or cause to be launched on or in connection with the Uber Services an automated program or
           script, including web spiders, crawlers, robots, indexers, bots, viruses or worms, or any program
           which may make multiple server requests per second, or unduly burden or hinder the operation
           and/or performance of the Uber Services; or (iv) attempt to gain unauthorized access to the
           Uber Services or its related systems or networks.

5.3        Ownership. The Uber Services, Driver App and Company Data, including all intellectual property
           rights therein, and the Company Devices are and shall remain (as between you and Company)
           the property of Company, its Affiliates or their respective licensors. Neither this Agreement nor
           your use of the Uber Services, Driver App or Company Data conveys or grants to you any rights
           in or related to the Uber Services, Driver App or Company Data, except for the limited license
           granted above. Other than as specifically permitted by the Company in connection with the
           Uber Services, you are not permitted to use or reference in any manner Company's, its
           Affiliates', or their respective licensors' company names, logos, products and service names,
           trademarks, service marks, trade dress, copyrights or other indicia of ownership, alone and in
           combination with other Setters, punctuation, words, symbols and/or designs (the "UBER Marks
           and Names") for any commercial purposes, You agree that you will not try to register or
           otherwise use and/or claim ownership in any of the USER Marks and Names, alone or in
           combination with other tetters, punctuation, words, symbols and/or designs, or in any
           confusingly similar mark, name or title, for any goods and services.

6.     Confidentiality

6.1        Each party acknowledges and agrees that in the performance of this Agreement it may have
           access to or may be exposed to, directly or indirectly, confidential information of the other party
           (" Confidential information"). Confidential Information includes Company Data, Driver IDs, User
          Information, and the transaction volume, marketing and business plans, business, financial,
          technical, operational and such other non-public information of each party (whether disclosed
          in writing or verbally) that such party designates as being proprietary or confidential or of which
          the other party should reasonably know that: it should be treated as confidential.
         Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 54 of 132




6.2       Each party acknowledges and agrees that: (a) all Confidential Information shall remain the
          exclusive property of the disclosing party; (fa) it shall not use Confidential Information of the
          other party for any purpose except in furtherance of this Agreement; (c) it shall not disclose
          Confidential Information of the other party to any third party, except to its employees, officers,
          contractors, agents and service providers ("Permitted Persons ") as necessary to perform under
          this Agreement, provided Permitted Persons are bound in writing to obligations of
          confidentiality and non-use of Confidential Information no less protective than the terms
          hereof; and (d) it shall return or destroy all Confidential Information of the disclosing party,
          upon the termination of this Agreement or at the request of the other party {subject to
          applicable law and, with respect to Company, its internal record-keeping requirements).

6.3       Notwithstanding the foregoing, Confidential Information shall not include any information to
          the extent it; {a) is or becomes part of the public domain through no act or omission on the part
          of the receiving party; (b) was possessed by the receiving party prior to the date of this
          Agreement without an obligation of confidentiality; (c) is disclosed to the receiving party by a
          third party having no obligation of confidentiality with respect thereto; or fd) is required to be
          disclosed pursuant to law, court order, subpoena or governmental authority, provided the
          receiving party notifies the disclosing party thereof and provides the disclosing party a
          reasonable opportunity to contest or limit such required disclosure.

7.    Privacy

7.1      Disclosure of Your Information. Subject to applicable law, Company and its Affiliates may, but
         shall not be required to, provide to you, a User, an insurance company and/or relevant
         authorities and/or regulatory agencies any information (including personal information (e.g.,
         information obtained shout you through any background check) and any Company Data) about
         you or any Transportation Services provided hereunder if: (a) there is a complaint, dispute or
         conflict, including an accident, between you and a User; (b) it is necessary to enforce the terms
         of this Agreement; (c) it is required, in Company's or any Affiliate's sole discretion, by applicable
         law or regulatory requirements (e.g.. Company or its Affiliates receive a subpoena, warrant, or
         other legal process for information); (d) it Is necessary, in Company's or any Affiliate's sole
         discretion, to (1) protect the safety, rights, property or security of Company or its Affiliates, the
         Uber Services or any third party; (2) to protect the safety of the public for any reason including
         the facilitation of insurance claims related to the Uber Services; (3) to detect, prevent or
         otherwise address fraud, security or technical issues; (4) to prevent or stop activity which
         Company or any of its Affiliates, in their sole discretion, may consider to be, or to pose a risk of
         being, an illegal, unethical, or legally actionable activity); or (e) it is required or necessary, in
         Company's or any Affiliate's sole discretion, for insurance or other purposes related to your
         ability to qualify, or remain qualified, to use the Uber Services. You understand that Company
         may retain your personal data for legal, regulatory, safety and other necessary purposes after
         this Agreement is terminated.

7.2      Company and its Affiliates may collect your personal data during the course of your application
         for, and use of, the Uber Services, or may obtain information about you from third parties. Such
         information may be stored, processed, transferred, and accessed by Company and its Affiliates,
         third parties, and service providers for business purposes, including for marketing, lead
         generation, service development and improvement, analytics, industry and market research,
         and such other purposes consistent with Company's and its Affiliates' legitimate business needs.
         You expressly consent to such use of personal data.

8.    Insurance
         Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 55 of 132




8.1       You agree to maintain during the term of this Agreement on ail Vehicles operated by you under
          this Agreement automobile liability insurance that provides protection against bodily injury and
          property damage to third parties at levels of coverage that satisfy the minimum requirements to
          operate a private passenger vehicle on the public roads within the Territory. This coverage must
          also include any no-fault coverage required by law in the Territory that may not be waived by an
         insured. You agree to provide Company and its Affiliates a copy of the insurance policy, policy
         declarations, proof of insurance identification card and proof of premium payment for the
         insurance policy required in this Section 8.1 upon request. Furthermore, you must provide
          Company with written notice of cancellation of any insurance policy required by Company.
          Company shall have no right to control your selection or maintenance of your policy. You must
          be a named insured or individually rated driver, for which a premium is charged, on the
          insurance policy required in this Section 8.1 at ali times.


8.2      You agree to maintain during the term of this Agreement workers' compensation insurance as
          required by all applicable laws in the Territory, if permitted by applicable law, you may choose
         to insure yourself against industrial injuries by maintaining occupational accident insurance in
         place of workers' compensation insurance. Furthermore, if permitted by applicable law, you
         may choose not to insure yourself against industrial injuries at all, but do so at your own risk.


8.3      You understand and acknowledge that your personal automobile insurance policy may not
         afford liability, comprehensive, collision, medical payments, personal injury protection,
         uninsured motorist, unrierinsured motorist, or other coverage for the Transportation Services
         you provide pursuant to this Agreement. If you have any questions or concerns about the scope
         or applicability of your own insurance coverage, it is your responsibility, not that of Company, to
         resolve them with your insurers).


8.4      Company may maintain during the term of this Agreement insurance related to your provision
         of Transportation Services as determined by Company in its reasonable discretion or as
         described in a City Addendum, provided that Company and its Affiliates are riot required to
         provide you with any specific insurance coverage for any loss to you or your Vehicle. You are
         required to promptly notify Company of any accidents that occur while providing Transportation
         Services and to cooperate and provide all necessary information related thereto.


9.    Representations and Warranties; Disclaimers

9.1      By You. You hereby represent and warrant that; (a) you have full power and authority to enter
         into this Agreement and perform your obligations hereunder; (faj you have not entered into, and
         during the term will not enter into, any agreement that would prevent you from complying with
         this Agreement; and (c) you will comply with all applicable taws in your performance of this
         Agreement, including holding and complying with ail permits, licenses, registrations and other
         governmental authorizations necessary to provide (i) Transportation Services using the Vehicles
         pursuant to this Agreement, and (ii) passenger transportation services to third parties in the
         Territory generally.

9.2      Disclaimer of Warranties. COMPANY AND ITS AFFILIATES PROVIDE, AND YOU ACCEPT, THE UBER
         SERVICES, DRIVER APP AND THE COMPANY DEVICES ON AN "AS IS" AND "AS AVAILABLE" BASIS.
         COMPANY AND ITS AFFILIATES DO NOT REPRESENT, WARRANT OR GUARANTEE THAT YOUR

         ACCESS TO OR USE OF THE UBER SERVICES, DRIVER APP OR THE COMPANY DEVICES; (A) WILL BE
         UNINTERRUPTED OR ERROR FREE; OR (B) WILL RESULT IN ANY REQUESTS FOR TRANSPORTATION
         Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 56 of 132




          SERVICES. COMPANY AND ITS AFFILIATES FUNCTION AS AN ON-DEMAND LEAD GENERATION AND
          RELATED SERVICE ONLY AND MAKE NO REPRESENTATIONS, WARRANTIES OR GUARANTEES AS TO
          THE ACTIONS OR INACTIONS OF THE USERS WHO MAY REQUEST OR RECEIVE TRANSPORTATION

          SERVICES FROM YOU, AND COMPANY AND ITS AFFILIATES DO NOT SCREEN OR OTHERWISE
          EVALUATE USERS. BY USINGTHE USER SERVICES AND DRIVER APP, YOU ACKNOWLEDGE AND
          AGREE THAT YOU MAY BE INTRODUCED TO A THIRD PARTY THAT MAY POSE HARM OR RISK TO
          YOU OR OTHER THIRD PARTIES. YOU ARE ADVISED TO TAKE REASONABLE PRECAUTIONS WITH
          RESPECTTO INTERACTIONS WITH THIRD PARTIES ENCOUNTERED IN CONNECTION WITH THE USE
          OF THE USER SERVICES OR DRIVER APP. NOTWITHSTANDING COMPANY'S APPOINTMENT AS THE

          LIMITED PAYMENT COLLECTION AGENT OF YOU FOR THE PURPOSE OF ACCEPTING PAYMENT
          FROM USERS ON YOUR BEHALF AS SET FORTH IN SECTION 4 ABOVE, COMPANY AND ITS
          AFFILIATES EXPRESSLY DISCLAIM AIL LIABILITY FOR ANY ACT OR OMISSION OF YOU, ANY USER OR
          OTHER THIRD PARTY.

9.3       No Service Guarantee. COMPANY AND ITS AFFILIATES DO NOT GUARANTEE THE AVAILABILITY
          OR UPTIME OF THE USER SERVICES OR DRIVER APP. YOU ACKNOWLEDGE AND AGREE THAT THE
          U3ER SERVICES OR DRIVER APP MAY BE UNAVAILABLE AT ANY TIME AMD FOR ANY REASON {e.g.,
          DUE TO SCHEDULED MAINTENANCE OR NETWORK FAILURE). FURTHER, THE USER SERVICES OR
          DRIVER APP MAY BE SUBJECT TO LIMITATIONS, DELAYS, AND OTHER PROBLEMS INHERENT IN
          THE USE OF THE INTERNET AND ELECTRONIC COMMUNICATIONS, AND COMPANY AND ITS
          AFFILIATES ARE NOT RESPONSIBLE FOR ANY DELAYS, DELIVERY FAILURES, OR OTHER DAMAGES,
          LIABILITIES OR LOSSES RESULTING FROM SUCH PROBLEMS.

10. Indemnification. You shall indemnify, defend fat Company's option) and hold harmless Company
      and its Affiliates and their respective officers, directors, employees, agents, successors and assigns
      from and against any and ail liabilities, expenses (including legal fees), damages, penalties, fines,
      social security contributions and taxes arising out of or related to: (a) your breach of your
      representations, warranties or obligations under this Agreement; or (b) a claim by a third party
      (including Users, regulators and governmental authorities) directly or indirectly related to your
      provision of Transportation Services or use of the Uber Services. This indemnification provision shall
      not apply to your breach of any representations regarding your status as an independent contractor.

11. Limits of Liability. COMPANY AND ITS AFFILIATES SHALL NOT BE LIABLE UNDER OR RELATED TO
      THIS AGREEMENT FOR ANY OF THE FOLLOWING, WHETHER BASED ON CONTRACT, TORT OR ANY
      OTHER LEGAL THEORY, EVEN IF A PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
      DAMAGES: (i) ANY INCIDENTAL, PUNITIVE, SPECIAL, EXEMPLARY, CONSEQUENTIAL, OR OTHER
      INDIRECT DAMAGES OF ANY TYPE OR KIND; OR (it) YOUR OR ANY THIRD PARTY'S PROPERTY
      DAMAGE, OR LOSS OR INACCURACY OF DATA, OR LOSS OF BUSINESS, REVENUE, PROFITS, USE OR
      OTHER ECONOMIC ADVANTAGE. EXCEPT FOR COMPANY'S OBLIGATIONS TO PAY AMOUNTS DUE TO
      YOU PURSUANT TO SECTION 4 ABOVE, BUT SUBJECT TO ANY LIMITATIONS OR OTHER PROVISIONS
      CONTAINED IN THIS AGREEMENT WHICH ARE APPLICABLE THERETO, IN NO EVENT SHALL THE
      LIABILITY OF COMPANY OR ITS AFFILIATES UNDER THIS AGREEMENT EXCEED THE AMOUNT OF
      SERVICE FEES ACTUALLY PAID TO OR DUE TO COMPANY HEREUNDER IN THE SIX (6) MONTH PERIOD
      IMMEDIATELY PRECEDING THE EVENT GIVING RISE TO SUCH CLAIM.

12. Term and Termination

12.1     Term. This Agreement shall commence on the date accepted by you and shall continue until
         terminated as set forth herein.
        Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 57 of 132




 12.2    Termination. Either party may terminate this Agreement; (a) without cause at any
                                                                                              time upon
         seven (?) days prior written notice to the other party; {bj immediately, without notice,
                                                                                                   for the
         other party's material breach of this Agreement; or (c) immediately, without notice,
                                                                                                in the event
         of the insolvency or bankruptcy of the other party, or upon the other party's filing or submission
         of request for suspension of payment (or similar action or event) against the terminating party,
         in addition, Company may terminate this Agreement or deactivate your Driver ID immediately
                                                                                                        ,
         without notice, with respect to you in the event you no longer qualify, under applicable
                                                                                                  law or
         the standards and policies of Company and its Affiliates, to provide Transportation Services
                                                                                                      or to
         operate the Vehicle, or as otherwise set forth in this Agreement.

 12.3    Effect of Termination. Upon termination of the Agreement, you shall; (a) promptly
                                                                                           return to
         Company all Company Devices; and (b) immediately delete and fully remove the Driver App
         from any of Your Devices. Outstanding payment obligations and Sections 1, 2.3, 2,5,3,
                                                                                                    4.7, 4.8,
         5.3, 6, 7, 9, 10, 11, 12.3, 13, 14 and 15 shall survive the termination of this Agreement.

13. Relationship of the Parties

 13.1    Except as otherwise expressly provided herein with respect to Company acting as the
                                                                                              limited
         payment collection agent solely for the purpose of collecting payment from Users
                                                                                          on your
        behalf, the relationship between the parties under this Agreement is solely that of
        independent contracting parties. The parties expressly agree that; (a) this Agreement
                                                                                              is not
        an employment agreement, nor does it create an employment relationship, between
        Company and you; and (b) no joint venture, partnership, or agency relationship exists
        between Company and you.


13.2    You have no authority to bind Company or its Affiliates and you undertake not to hold
                                                                                              yourself
        out as an employee, agent or authorized representative of Company or its Affiliates. Where,
                                                                                                    by
        implication of mandatory law or otherwise, you may be deemed an agent or representati
                                                                                                ve of
        Company, you undertake and agree to indemnify, defend {at Company's option) and
                                                                                            hold
        Company and its Affiliates harmless from and against any claims by any person or entity
                                                                                                based
        on such implied agency or representative relationship.

14. Miscellaneous Terms

14.1    Modification. In the event Company modifies the terms and conditions of this Agreement
                                                                                                 at
        any time, such modifications shall be binding on you only upon your acceptance of the
                                                                                              modified
        Agreement, Company reserves the right to modify any information referenced at
                                                                                          hyperlinks
        from this Agreement from time to time. You hereby acknowledge and agree that,
                                                                                          by using the
        Uber Services, or downloading, installing or using the Driver App, you are bound by
                                                                                            any future
        amendments and additions to information referenced at hyperlinks herein, or documents
        incorporated herein, including with respect to Fare Calculations. Continued use of the Uber
        Services or Driver App after any such changes shall constitute your consent to such changes.
        Unless changes are made to the arbitration provisions herein, you acknowledge and agree
                                                                                                   that
        modification of this Agreement does not create a renewed opportunity to opt out of
                                                                                             arbitration.
14,2    Supplemental Terms. Supplemental terms may apply to your use of the Uber Services,
                                                                                                 such as
        use policies or terms related to certain features and functionality, which may be
                                                                                          modified from
        time to time {"Supplemental Terms"), You may be presented with certain Supplementa
                                                                                                l Terms
        from time to time. Supplemental Terms are in addition to, and shall be deemed a
                                                                                           part of, this
        Agreement. Supplemental Terms shall prevail over this Agreement in the event of a
                                                                                          conflict.
        Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 58 of 132




14.3    Severability, if any provision of this Agreement is or becomes invalid or non-binding, the parties
        shali remain bound by ail other provisions hereof, in that event, the parties shall replace the
        invalid or non-binding provision with provisions that are valid and binding and that have, to the
        greatest extent possible, a similar effect as the invalid or non-binding provision, given the
        contents and purpose of this Agreement.

14.4    Assignment. Neither party shall assign or transfer this Agreement or any of its rights or
        obligations hereunder, in whole or in part, without the prior written consent of the other parly;
        provided that Company may assign or transfer this Agreement or any or all of its rights or
        obligations under this Agreement from time to time without consent: fa) to an Affiliate; or jb)
        to an acquirer of ail or substantially ail of Company's business, equity or assets.

1.4,5   Entire Agreement. This Agreement, including ali Supplemental Terms, constitutes the entire
        agreement and understanding of the patties with respect to its subject matter and replaces and
        supersedes all prior or contemporaneous agreements or undertakings regarding such subject
        matter, in this Agreement, the words "including" and "include" mean "including, but not limited
        to." The recitals form a part of this Agreement.

14.6    No Third Party Beneficiaries, There are no third party beneficiaries to this Agreement, except as
        expressly set forth in the Arbitration Provision in Section 15.3. Nothing contained in this
        Agreement Is intended to or shall be interpreted to create any third-party beneficiary claims.

14.7    Notices. Any notice delivered by Company to you under this Agreement will be delivered by
        email to the email address associated with your account or by posting on the portal available to
        you on the Uber Services. Any notice delivered by you to Company under this Agreement will be
        delivered by contacting Company at http,//j»rttwtrs.ubcr.<om in the "Contact Us" section.
        Additional Territory-specific notices may be required from time to time.

IS. Governing Law; Arbitration

1S.1    The choice of law provisions contained in this Section 1S.1 do not apply to the arbitration clause
        contained in Section 15.3, such arbitration clause being governed by the Federal Arbitration Act.
        Accordingly, and except as otherwise stated in Section 15.3, the interpretation of this
        Agreement shall be governed by California law, without regard to the choice or conflicts of law
        provisions of any jurisdiction. Any disputes, actions, claims or causes of action arising out of or
        in connection with this Agreement or the Uber Services that are not subject to the arbitration
        clause contained in Section 15.3 shall be subject to the exclusive jurisdiction of the state and
        federal courts located In the City and County of San Francisco, California. However, neither the
        choice of law provision regarding the interpretation of this Agreement nor the forum selection
        provision is intended to create any other substantive right to non-Californians to assert claims
        under California law whether that be by statute, common law, or otherwise. These provisions,
        and except as otherwise provided in Section 153, are only intended to specify the use of
        California law to interpret this Agreement and the forum for disputes asserting a breach of this
        Agreement, and these provisions shall riot be interpreted as generally extending California law
        to you if you do not otherwise reside or provide services in California. The foregoing choice of
        law and forum selection provisions do not apply to the arbitration clause in Section 15.3 or to
        any arbitrable disputes as defined therein. Instead, as described in Section 15.3, the federal
        Arbitration Act shall apply to any such disputes. The failure of Company to enforce any right or
        provision in this Agreement shall not constitute a waiver of such right or provision unless
       Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 59 of 132




       acknowledged and agreed to by Uber in writing.


15.2   Other than disputes regarding the inteliectuai property rights of the parties and other claims
       identified in Section 15,3, ii, any disputes, actions, claims or causes of action arising out of or in
       connection with this Agreement or the Uber Services shall be subject to arbitration pursuant to
       Section 15.3.




15.3   Arbitration Provision


       Important Note Regarding this Arbitration Provision:

           •   Except as provided below, arbitration does not limit or affect the legal claims you may
               bring against the Company. Agreeing to arbitration only affects where any such claims
               may be brought and how they will be resolved.


           •   Arbitration is a process of private dispute resolution that does not involve the civil
               courts, a civil judge, or a jury. Instead, the parties' dispute Is decided by a private
               arbitrator selected by the parties using the process set forth herein. Other arbitration
               rules and procedures are also set forth herein.


           »   Unless the law requires otherwise, as determined by the Arbitrator based upon the
               circumstances presented, you will be. required to split the cost of any arbitration with
               the Company.


           •   IMPORTANT: This Arbitration Provision will require you to resolve
               any claim that you may have against the Company or Uber on an
               individual basis, except as provided below, pursuant to the terms of
               the Agreement unless you choose to opt out of the Arbitration
               Provision. Except as provided below, this provision wilt preclude you
               from bringing any class, collective, or representative action (other
               than actions under the Private Attorneys General Act of 2004
               ("PAGA"), California Labor Code § 2698 et sea. ("PAGA")) against the
               Company or Uber, and also precludes you from participating in or
               recovering relief under any current or future class, collective, or
               representative (non PAGA) action brought against the Company or
               Uber by someone else.


                   0 Cases have been filed against Company or Uber and may he
                       fifed in the future involving claims by users of the Service,
                       including by drivers. You should assume that there are now,
                       and may be in the future, lawsuits against the Company or
                       Uber alleging class, collective, and/or representative (nan-
    Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 60 of 132




                 PAGA) claims on your behalf, including but not limited to
                 claims for tips, reimbursement of expenses, and employment
                 status. Such claims, if successful, could result in some
                 monetary recovery to you. (THESE CASES NOW INCLUDE, FOR
                 EXAMPLE, YUCESOYETAL. V. UBER TECHNOLOGIES, INC., ET
                 AL, CASE NO. 3:15-CV-00262(NORTHERN DISTRICT OF
                 CALIFORNIA); IN RE UBER FCRA LITIGATION, CASE NO. 14-CV-
                 05200-EMC (NORTHERN DISTRICT OF CALIFORNIA); AND
                 O'CONNOR V. UBER TECHNOLOGIES, INC., ET AL., CASE NO.
                 CV 13-03826-EMC (NORTHERN DISTRICT OF CAUFORNIA).The
                 contact Information for plaintiffs' counsel in the O'Connor
                 matter is as follows: Shannon Liss-Riordan, Lichten & Liss-
                 Riordan, P.C., 100 Cambridge Street, 20th Floor, Boston, MA
                 02114, Telephone: (617) 994-5800, Fax: (617) 994-5801,
                 email: slsss@Hrlaw.com.)


             o   The mere existence of such class, collective, and/or
                 representative lawsuits, however, does not mean that such
                 lawsuits will ultimately succeed. But if you do agree to
                 arbitration with the Company, you are agreeing in advance,
                 except as otherwise provided, that you will not participate in
                 and, therefore, will not seek to recover monetary or other
                 relief under any such class, collective, and/or representative
                 (non-PAGA) lawsuit, except as provided below.


             o   However, as discussed above and except as provided below,
                 if you agree to arbitration, you will not be precluded from
                 bringing your claims against the Company or Liber in an
                 individual arbitration proceeding. If successful on such claims,
                 you could be awarded money or other relief by an arbitrator
                 (subject to splitting the cost of arbitration as mentioned
                 above).

WHETHER TO AGREE TO ARBITRATION IS AN IMPORTANT BUSINESS DECISION.
IT IS YOUR DECISION TO MAKE, AND YOU SHOULD NOT RELY SOLELY UPON THE

INFORMATION PROVIDED IN THIS AGREEMENT AS IT IS NOT INTENDED TO

CONTAIN A COMPLETE EXPLANATION OF THE CONSEQUENCES OF

ARBITRATION. YOU SHOULD TAKE REASONABLE STEPS TO CONDUCT FURTHER
        Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 61 of 132




 RESEARCH ANO TO CONSULT WITH OTHERS — INCLUDING BUT NOT LIMITED TO

AN ATTORNEY — REGARDING THE CONSEQUENCES OF YOUR DECISION, JUST AS

YOU WOULD WHEN MAKING ANY OTHER IMPORTANT BUSINESS OR LIFE
DECISION.

         i.       How This Arbitration Provision Applies.


This Arbitration Provision is governed by the Federal Arbitration Act, 9 U.S.C. § 1 et seq. (the "FAA") and
evidences a transaction involving interstate commerce. This Arbitration Provision applies to any dispute
arising out of or related to this Agreement or termination of the Agreement and survives after the
Agreement terminates. Nothing contained in this Arbitration Provision shall be construed to prevent or
excuse you from utilizing any informal procedure for resolution of complaints established in this
Agreement {If any), and this Arbitration Provision is not intended to be a substitute for the utilization of
such procedures.

Except as it otherwise provides, this Arbitration Provision is intended to apply to the resolution of
disputes that otherwise would be resolved in a court of law or before any forum other than
arbitration, with the exception of proceedings that must be exhausted under applicable law before
pursuing a claim in a court of law or in any forum other than arbitration. Except as it otherwise
provides, this Arbitration Provision requires all such disputes to be resolved only by an arbitrator
through final and binding arbitration on an individual basis only and not by way of court or jury trial,
or by way of class, collective, or representative action.

Except as provided in Section 15.3{v), below, regarding the Class Action Waiver, such disputes include
without limitation disputes arising out of or relating to interpretation or application of this Arbitration
Provision, including the enforceability, revocability or validity of the Arbitration Provision or any portion
of the Arbitration Provision. All such matters shall be decided by an Arbitrator and not by a court or
judge. However, as set forth below, the preceding sentences shall not apply to disputes relating to the
interpretation or application of the Class Action Waiver or PAGA Waiver below, including their
enforceability, revocability or validity.

Except as it otherwise provides, this Arbitration Provision also applies, without limitation, to all disputes
between You and the Company or Uber, as well as all disputes between You and the Company's or

Uber's fiduciaries, administrators, affiliates, subsidiaries, parents, and all successors and assigns of any
of them, including but not limited to any disputes arising out of or related to this Agreement and
disputes arising out of or related to your relationship with the Company, including termination of the
relationship. This Arbitration Provision also applies, without limitation, to disputes regarding any city,
county, state or federal wage-hour law, trade secrets, unfair competition, compensation, breaks and
rest periods, expense reimbursement, termination, harassment and claims arising under the Uniform

Trade Secrets Act, Civil Rights Act of .1964, Americans With Disabilities Act, Age Discrimination in
Employment Act, Family Medical Leave Act, Fair Labor Standards Act, Employee Retirement Income

Security Act (except for individual claims for employee benefits under any benefit plan sponsored by the
Company and covered by the Employee Retirement income Security Act of 1974 or funded by
insurance), Genetic Information Non-Discrimination Act, and state statutes, if any, addressing the same
or similar subject matters, and alt other similar federal and state statutory and common law claims.
        Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 62 of 132




This Agreement is intended to require arbitration of every claim or dispute that lawfully can be
arbitrated, except for those claims and disputes which by the terms of this Agreement are expressly
excluded from the Arbitration Provision.

Ufaer Technologies, Inc. is an intended, third party beneficiary of this Agreement,

           ii.    limitations On How This Agreement Applies.

The disputes and claims set forth below shall not be subject to arbitration and the requirement to

arbitrate set forth in this Arbitration Provision shall not apply:

A representative action brought on behalf of others under the Private Attorneys Genera! Act of 2004

f'PAGA"), California Labor Code § 2698 et seq., to the extent waiver of such a claim is deemed
unenforceable by a court of competent jurisdiction;

Claims for workers compensation, state disability insurance and unemployment insurance benefits;

Regardless of any other terms of this Agreement, nothing prevents you from making a report to or filing
a claim or charge with the Equal Employment Opportunity Commission, U.S. Department of Labor,
Securities Exchange Commission, National labor Relations Board, or Office of Federal Contract
Compliance Programs, and nothing in this Agreement or Arbitration Provision prevents the investigation
by a government agency of any report, claim or charge otherwise covered by this Arbitration Provision.
Nothing in this Arbitration Provision shall be deemed to preclude or excuse a party from bringing an
administrative claim before any agency in order to fulfill the party's obligation to exhaust administrative
remedies before making a claim in arbitration;

Disputes that may not be subject to a predispute arbitration agreement pursuant to applicable Federal
iaw or Executive Order are excluded from the coverage of this Arbitration Provision;

Disputes regarding your, the Company's, or Uber's intellectual property rights;

This Arbitration Provision shall riot be construed to require the arbitration of any claims against a
contractor that may not be the subject of a mandatory arbitration agreement as provided by section
8116 of the Department of Defense ("DoD") Appropriations Act for Fiscal Year 2010 (Pub. L. 111-118),
section 8102 of the Department of Defense ("DoD") Appropriations Act for Fiscal Year 2011 (Pub. L. 112

10, Division A), and their implementing regulations, or any successor DoD appropriations act addressing
the arbitrabiiity of claims.

          iii.   Selecting The Arbitrator and Location of the Arbitration.


The Arbitrator shall be selected by mutual agreement of the Company and you. Unless you and the
Company mutually agree otherwise, the Arbitrator shall be an attorney licensed to practice sn the
location where the arbitration proceeding wit! be conducted or a retired federal or state judicial officer
who presided in the jurisdiction where the arbitration will be conducted. If the Parties cannot agree on
an Arbitrator, then an arbitrator will be selected using the alternate strike method from a list of five (S)
neutral arbitrators provided by JAMS (Judicial Arbitration & Mediation Services). You will have the

option of making the first strike. If a JAMS arbitrator is used, then the JAMS Streamlined Arbitration
Rules & Procedures rules will apply; however, if there is a conflict between the JAMS Rules and this
Agreement, this Agreement shall govern. Those rules are available here:
           Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 63 of 132




    The location of the arbitration proceeding shall be no more than 45 miles from the place where you last
    provided transportation services under this Agreement, unless each party to the arbitration agrees in
    writing otherwise.

              iv.    Starting The Arbitration.


    Ail claims in arbitration are subject to the same statutes of limitation that would apply in court. The
    party bringing the claim must demand arbitration in writing and deliver the written demand by hand or
    first class mail to the other party within the applicable statute of limitations period. The demand for
    arbitration shall include identification of the Parties, a statement of the legal and factual basis of the

    cidim(s), and a specification of the remedy sought. Any demand for arbitration made to the Company or
    Uber shall be provided to Legal, Rasier, LLC, 1455 Market St., Ste. 400, San Francisco CA 94103. The
    arbitrator shall resolve all disputes regarding the timeliness or propriety of the demand for arbitration.

    A party may apply to a court of competent jurisdiction for temporary or preliminary injunctive relief in
    connection with an arbitrable controversy, but only upon the ground that the award to which that party
    may be entitled may be rendered ineffectual without such provisional relief.

              v.     How Arbitration Proceedings Are Conducted.


    In arbitration, the Parties will have the right to conduct adequate civil discovery, bring dispositive

    motions, and present witnesses and evidence as needed to present their cases and defenses, and any
    disputes in this regard shall be resolved by the Arbitrator.

    You and the Company agree to resolve any dispute that is in arbitration on an individual basis only,
    and not on a class, collective action, or representative basis {"Class Action Waiver"). The Arbitrator
    shall have no authority to consider or resolve any claim or issue any relief on any basis other than an
    individual basis. The Arbitrator shall have no authority to consider or resolve any claim or issue any
    refief on a class, collective, or representative basis. Notwithstanding any other provision of this
    Agreement, the Arbitration Provision or the JAMS Streamlined Arbitration Rules & Procedures, disputes
    regarding the enforceability, revocabiiity or validity of the Class Action Waiver may be resolved only by a
    civil court of competent jurisdiction and not by an arbitrator. In any case in which (1) the dispute is filed

    as a class, collective, or representative action and (2) there is a final judicial determination that alt or
    part of the Class Action Waiver unenforceable, the class, collective, and/or representative action to that
    extent must be litigated in a civil court of competent jurisdiction, but the portion of the Class Action
    Waiver that is enforceable shall be enforced in arbitration.

    While the Company will not take any retaliatory action in response to any exercise of rights you may
    have under Section 7 of the National Labor Relations Act, if any, the Company shall not be precluded
    from moving to enforce its rights under the FAA to compel arbitration on the terms and conditions set
    forth In this Agreement.

    Private Attorneys General Act.

    Notwithstanding any other provision of this Agreement or the Arbitration Provision, to the extent
    permitted by law, {!) You and Company agree not to bring a representative action on behalf of others
    under the Private Attorneys General Act of 2004 ("PAGA"), California Labor Code § 2698 et seq„ in any

    court or in arbitration, and (2) for any claim brought on a private attorney general basis    i.e., where




?
        Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 64 of 132




you are seeking to pursue a claim on behalf of a government entity       both you and Company agree that
any such dispute shall be resolved in arbitration on an individual basis only (i.e., to resolve whether you

have personally been aggrieved or subject to any violations of law), and that such an action may not be
used to resolve the claims or rights of other individuals in a single or collective proceeding (i.e., to
resolve whether other individuals have been aggrieved or subject to any violations of law) ("PAGA
Waiver"). Notwithstanding arty other provision of this Agreement or the Arbitration Provision, the
validity of the PAGA Waiver may be resolved only by a civil court of competent jurisdiction and not by an
arbitrator. If any provision of the PAGA Waiver is found to be unenforceable or unlawful for any* reason,
(1) the unenforceable provision shall be severed from this Agreement; (2) severance of the
unenforceable provision shall have no impact whatsoever on the Arbitration Provision or the Parties'
attempt to arbitrate any remaining claims on an individual basts pursuant to the Arbitration Provision;
and (3) any representative action brought under PAGA on behalf of others must be litigated in a civil
court of competent jurisdiction and not in arbitration. To the extent that there are any claims to be
litigated in a civil court of competent jurisdiction because a civil court of competent jurisdiction
determines that the PAGA Waiver is unenforceable with respect to those claims, the Parties agree that
litigation of those claims shall be stayed pending the outcome of any individual claims in arbitration.

          vi.    Paying For The Arbitration.


Each party wiil pay the fees for his, her or its own attorneys, subject to any remedies to which that party
may later be entitled under applicable law (i.e., a party prevails on a claim that provides for the award of
reasonable attorney fees to the prevailing party). In ail cases where required by law, the Company wiil
pay the Arbitrator's and arbitration fees, if under applicable law the Company is not required to pay ail
of the Arbitrator's and/or arbitration fees, such fee(s) will be apportioned equally between the Parties
or as otherwise required by applicable law. However, you will not be required to bear any type of fee or

expense that you would not be required to bear if you had filed the action in a court of law. Any
disputes in that regard will be resolved by the Arbitrator as soon as practicable after the Arbitrator is
selected, and Company shall bear all of the Arbitrator's and arbitration fees until such time as the
Arbitrator resolves any such dispute.

         vii.    The Arbitration Hearing And Award.


 i'he Parties will arbitrate their dispute before the Arbitrator, who shall confer with the Parties regarding
the conduct of the hearing and resolve any disputes the Parties may have in that regard. Within 30 days
of the dose of the arbitration hearing, or within a longer period of time as agreed to by the Parties or as
ordered by the Arbitrator, any party will have the right to prepare, serve on the other party and file with
the Arbitrator a brief. The Arbitrator may award any party any remedy to which that party is entitled

under applicable law, but such remedies shall be limited to those that would be available to a party in
his or her individual capacity in a court of law for Che claims presented to and decided by the Arbitrator,

and no remedies that otherwise would be available to an individual in a court of law will be forfeited by

virtue of this Arbitration Provision. The Arbitrator will issue a decision or award in writing, stating the
essential findings of fact and conclusions of law. A court of competent jurisdiction shall have the
authority to enter a judgment upon the award made pursuant to the arbitration. The Arbitrator shall
not have the power to commit errors of law or legal reasoning, and the award may be vacated or
corrected on appeal to a court of competent jurisdiction for any such error.
       Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 65 of 132




        viii.   Your Right To Opt Out Of Arbitration.


Arbitration is not a mandatory condition of your contractual relationship with the Company. If you do
not want to be subject to this Arbitration Provision, you may opt out of this Arbitration Provision by

notifying the Company in writing of your desire to opt out of this Arbitration Provision, either by {1)
sending, within 30 days of the date this Agreement is executed by you, electronic mail to

pntout@uber.cpm, stating your name and intent to opt out of the Arbitration Provision or (2) by
sending a letter by U.S. Mail, or by any nationally recognized delivery service {e.g, UPS, Federal
Express, etc.), or by hand delivery to:

        Legal
        Rasier, LLC

        1455 Market St., Ste. 400
        San Francisco CA 94103



In order to be effective, the letter under option (2) must clearly indicate your intent to opt out of this
Arbitration Provision, and must be dated and signed. The envelope containing the signed fetter must
be received {if delivered by hand) or post-marked within 30 days of the date this Agreement is
executed by you. Your writing opting out of this Arbitration Provision, whether sent by (1) or (2), will
be filed with a copy of this Agreement and maintained by the Company. Should you not opt out of
this Arbitration Provision within the 30-day period, you and the Company shall be bound by the terms
of this Arbitration Provision. You have the right to consult with counsel of your choice concerning this

Arbitration Provision. You understand that you will not be subject to retaliation if you exercise your
right to assert claims or opt-out of coverage under this Arbitration Provision.

 ix,    Full and Complete Agreement Related to Formal Resolution of Disputes; Enforcement Of
        This Agreement.

This Arbitration Provision is the full and complete agreement relating to the formal resolution of
disputes arising out of this Agreement. Except as stated in subsection v, above, in the event any portion
of this Arbitration Provision is deemed unenforceable, the remainder of this Arbitration Provision will be
enforceable.




By clicking "! accept", you expressly acknowledge that you have read, understood, and taken steps to
thoughtfully consider the consequences of this Agreement, that you agree to be bound by the terms and
conditions of the Agreement, and that you are legally competent to enter into this Agreement with
Company.
    Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 66 of 132



I
                                                                    saassass^gassRspssa
                                                                         «i     ^        o o o ?« <* *« ^ >"       *« w-* ^    r.-
                                                                    **   **' -" :«,- Lft "< 'N •"* ?H ^ rs rs   -« ^      -< — fv
                                                                    silililililliiSliii
                                                                    §
                                                                         SS2 = |!|Si;l|ps!|S
Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 67 of 132




                                                                £
                                                                a
                                                                I
                                                                =
                                                                s
                                                                !
                                                                I
                                                                i
                                                                I
                                                                                           S 2      p
                                                                                           3 S      S
                                                                                           fill                   Siii
                                                                                           |S|H                   ||S|
                                                                         1
                                                                         a
                                                                         2
                                                                                           Il«l                 .Has
                                                                                           IsSf                 1 1 1 1 1
                                                                         I                 sill                 r 1 1 i s
                                                                         |                 g* f *          B§3 6| |
                                                                    l^f li              M|| I             12 fill*
                                                                iliplHIijlill III
                                                                II I5§|M§I
                                                                Ial-lMaKSllM?Sg|llll
                                                                    IffJIIJJSIMilJillf
                                                                    lllil jliisiiisiiiii
                                                                    lliilllHll3ll|Slll
                                                                •iiiiiiiliiiiiililli
                                                                MlilaiiSsSiasi
                                                                ; s » s s s S s s
                                                                                            iaSil
                                                                                  a s s s s s s ; s s
                                                                a?|5i|iS5?SiSo|E|3iS
Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 68 of 132




                    Exhibit C
                        Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 69 of 132



      eEOCYrm 161 i11C9>                       U.S. Equal Employment Opportunity Commission


                                                       Dismissal and Notice of Rights
         o:
                                                                                         Frem;    San Francisco District Office
                                                                                                  450 Golden Gat® Avenue
                                                                                                  5 West, P.O. Box 36025
                                                                                                  San Francisco, CA 94102



                                  On behalf o( parsers) aggrieved whose identity is
                                  CONFIDENTIAL (39 CFR $1601. 7(g))
      EEGC Charg« No.                                EEOC RaprrHeniatr/e                                                 Telephone Mo.

                                                     Patricia A. Flnnegan,
      550-2015-00209                                 investigator                                                        {415} 522-3021
     THE EEGC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
              I    I   The facts alleged in She charge fail to slate a claim wider any of the statutes enforced by the EEGC,

                       Your allegations did not involve a disability as defined by the Americans With Disabilities Act


                       The Respondent employs less than the required number of employees or is not otherwise covered by toe statutes.


                       Your charge was not timely filed with EEOC; in ether words, you waited too long after the date(s) of the alleged
                       discrimination to file your charge

                       The EEOC issues the following determination: Based upon its investigation, toe EEOC is unable to conclude that the
                       information obtained establishes violations of the statutes. This does not certify that the respondent is to compliance with
                       the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

-                      The EEOC has adopted the findings of the state or tocai fair employment practices agency that investigated this charge.


                       Other {txiefy state)            No Jurisdiction




                                                                - NOTICE OF SUIT RIGHTS -
                                                       (See dm eMXtano! irtfomwtkm attached to this form.)

    Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Ago
    Discrimination In Employment Act: This will be the only notice of dismissal and of your right to sue ihat we will send you.
    You may file a lawsuit against the respondents) under federal law based on this charge in federal or state court. Your
    lawsuit must be filed WITHIN 90 PAYS of your receipt of this notice; or your right to sue based on this charge will be
    lost. {The lime limit for filing suit based on a claim under state law may be different, }


    Equal Pay Act {EPA): EPA suits must be Wed in federal or state court within 2 years (3 years tor wilful violations) of the
    alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 Years 13 years!
    before you file suit may not be collectible.

                                                                            &hal|ofto0^ooimiss»i^

    Enclosure's)                                                •p—rAJZ
                                                                              £/Y3<y\r<X' /2y„ rLV                   Os/iv/to/r
                                                                    Michael P. Connolly,                                       (Date Moiled)
                                                            i
                                                            J      Acting District Director
    ec
                  Andrew M. Spurchlse
                  LITTLER, MENDELSON, PC
                  650 California Street, 20th Floor
                  San Francisco, CA 34108
Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 70 of 132




                     Exhibit D
                 Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 71 of 132



  ££QCfo*H 151 nim)                        U.S. Equal Employment opportunity Commission


                                                   Dismissal and Notice of Rights
 To:       Gar                                                                             From.*     Houston District Office
                                                                                                      Mickey Lsland Building
                                                                                                      1919 Smith Street, 7th Floor
                                                                                                      Houston, TX 77002



                             On o ehell vf peracnfsj aggrieves! whose identify is
                             CONFIDSNTIAl (29 CFFimOl.TM
 SECC Charge No,                                 EEOC Repute ntabv«
                                                                                                                                        Telephone No.
                                                 Vernon M. Gardner, Jr.,
 430-2016-00020                                  Investigator                                                                           (713) 651-4338
 THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
       i     i
       I     I   The facts alleged in the charge fall so state a claim under any of the statutes enforced by she EEOC.

       S ' *j    Your allegations did not bivalve a disability as defined by fte Americans Willi Disabilities Act.
                 The Respondent employs teas than the required number of employees or la no! otherwise
                                                                                                       covered by the statutes.


                 Your charge wee not ismsiy filed with EEOC; in other words, you waited too long after
                                                                                                       the date(s) of the alleged
                 discrimination to ffie your charge

                 Hie EEOC issues the following determination:             Based upon its investigation, the EEOC ss unatsts to conclude diet the
                 Information obtained establishes violations of the statuses. This does no! certify that the respondent
                                                                                                                        is in compliance with
                 the (statutes. No finding is made as to any other Issues that wight be construed as having been raised
                                                                                                                        by this charge.
                 The EEOC has adopted the findings of foe State of local fair employment practices agency
                                                                                                          that Investigated this charge.


       m         Other (briefly stale}             No Employea/Employear Relationship



                                                          - NOTICE OF SUIT RIGHTS -
                                                    (S#b trie askiilsoml tofama'Jon attached to (Ms fonn.J

Title VII, the Americans with Disabilities Act, tho Gonatlc Information Nondiscrimin
                                                                                      ation Act, or the Ago
Discrimination In Employment Act: This will be the only notice of dismissal and of your
                                                                                        right to sue that we will sand you
You may file a lawsuit against the respondents) under federal law based on this charge in
                                                                                           federal or slate court. Your
lawsuit must he filed WITHIN 30 DAYS of your receipt of this notice; or your right to
                                                                                        sue based on this charge will be
lost (The time limit far filing suit based on a claim understate law may be different.)


Equal Pay Act (ERA): EPA suits must be filed in federal or state court within 2 years (3
                                                                                         years for willful violations) of the
alleged EPA underpayment This means that backpay due for any violations that occurred
                                                                                               mora than 2 years 13 years 1
before you file suit may not be collectible.


                                                                     On bsfSalTbf foe fiormtmim,
                                                                                                                                        JAN 2 8 2016
Hscfc»uru«!s)
                                                                     Rayford O. Irvin,                                                       fOafa Melted}
                                                                     District Director

cc          RASIM   u,c
                                                      W
            1 207 Vine St                                                           ^   He sua    Ali a no
                                                                                        XJ3£5> rzcmoLmjzB,               zstc
            BOttfseo, TX 77002
                                                                                        1*155 Harfeat        Bfc.ref3£
                                                                                        Brnx Frauciaeo,          CA 94103


                                                                                        wc-      Civil Right a Division
                                                                                        101 2.      15-th Street,, to.          144-T
                                                                                        bmt in,      TX 78778-TCOX
Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 72 of 132




                     Exhibit E
      Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 73 of 132




                                                        HOt'TU CAROLINA HTM V\ OF \tHS
                                                                                       COMMISSION
                                                                    p. o. Oo* 4m
                                                                  Columbia, Smith Carolina TC-M)
                                                       DISMISS \L AND NOTICE 0FJUOIIJ
                                                                                      fO Si- K


       Nafhatjicf F. Villi
                                                                                         Sl'li XC ¥ M».»)3R




                                                                                         EKOC Dcfwsi H
                                                                                         SlC-ltm-OTiiU
                                           U.
      I.iijer 1YU
      W           i.H mine >('-«
                                                                                         Sil.\{'!«:i>RESI-:,\TVfr.'E:
      i.rtntsr.d), SC *W,M
                                                                                         Ai-fi Nthoti. Slaff fmcifiguim*


                                                                                     TELEPHONE NUMBER! (»)3)?,>?,8S3-i
                                      i<mp.)ml<«ss

    ! he Comrmssiim has dismissal jour
                                       charge for the tallowing lensvnfs):
    3      rite Curaratstbm do« not ha* it jurisdiction
                                                        to process jrwr charge for the following
            D UtitlriH'lv
                                                                                     "I      Complainant failed to state claim
             D         Prior court proceeding
                                                                                     O       Less titan 15 eroptajees
             p         No empkjee'eiiiplover relationship
                                                                                             Pris ate membership nonprofit

   Nfl cause; The Commission is una Me
                                       In conclude, Shim-sI upon (he inform
                                                                            ation obtained during its iateMigattatt
   that fhere hat been a «ioiatSwn of the                                                                           ,
                                          Human Affaire Las*. Seettan
   if 16, as amended.                                                                                           ft seq. of the SC Code of Law* of


   D      You failed to prnsMe requested neecss
                                                nrj information, failed       or rotated (a appear or be stsaihtW
          nemsui'% inicr*iew t/ennfe retire*                                                                       e tar
                                            , or otherwise refused to eitope
                                                                             raie to lire e*uw tints the Comm
          been twahle                                                                                         ission hat
                             to resoHe j etir charge. \ on have had
                                                                    at teas? ! 5 da) s In w bkh ft> respond to
          re<|«rtl.                                                                                            out* final » rltteo


  a       The Commission has made reasonable effort*
                                                             ut locale sou and ha* been titrable to d»
          least 3ft da** In ** hlcb to respond U» n notice                                             so                             V tra hate bad at
                                                           sent In nor law Known address.

  3       I'itt* Respondent has made a written
                                               settlement offer ** bkh afford* tall
                                                                                    retlel tar the burin >n» alleged. A an
          h»ve refused to accept the final relief
                                                  offered nndtar »t least 30 tlass base esphre
          notice nf flits settlem                                                              d sinee job seecHed actual
                                       ent offer.

 I ids V , : . r uf Htjilst la S . , . . , J
                                              u. '! i CuuimiHtan Y mnntturMntt
                                                                                jour -charge. If she CunsttSatusttt v-
 charge further, far Complainant                                                                                       -.5. . purine- ,hv
                                             MUST DO .SO VviTfilN ONE YEAR
                                                                               f'ROM THE VLtLOE l> \ IOI. ATION
 ONE m MIRED TWEN                                                                                                          OR U f THIN
                                      TY U»» DAYS FROM THE fM !
                                             h OF IbNt'ANCE OF THIS .NOTICE OF
 VtHK MKVER met RS EaRM                                                                                                               RIRHf TO SI E.
                        KB; OTiiERM lSE. VOW RIGHT
                                                    TO >\<k, I MJfTl TUB HUM SN
 t.osr.                                                                                                                              \FF MRS t**t IS


  I Hf: COMFI.Al.NAST A NO THE RESP
                                   ONDENT ARK IIEREBV
                                                   NOTIFIED THA f IF TUFA REQUIRE
 COPIES Of- THE INVESTIGATIVE
                              FILE OR OF ANY DOCUMENTS CONT
                                                            AINED THEREIN FOR
 PURPOSES   OF LITIGaI'ION. ITIEY MUST SUBM
                                             IT A DEQUES f FOR SUCH COPIES. TO
 TilECOURr DOCKET M A I BLR, n I fHI.V                                         INCLUDE
                                       fflKCE W YEARS OF THE DATE OF ISSI
 Pf.TLR.MSN    Yf ION, ONLY I HOSE DQUCMENT                                 ANCE OF THIS
                                             S PERMITTED TO HE RELEASED
 RF.TJi LATION 65-3(S?)|UI WILL                                             BY S.C.
                                 BE PROVIDED. IN ACCORDAN
                                                           CE WITH THE RECORDS
 HE TEN' THIN SCHEDULE ESTABLISH
                                     ED BY S TATE ARCHIVES. Tiff FILE
 I if RET ft) YEARS AFTER THIS                                        « ILL BE DE.STS'iOl fT>
                                                     DA f'E.


 f h,? ir r i, , t r    rcruuulcri flirt Ante .tu.l ' , - h
                                                                 Ui-.-. -   AAA rnsiAfmn sgiiit.f i , , f
it>tiufrt» or turopfuiii ahuu! nnlifri                                                                                I   I j - , nrKhvit thidr Clfhi lr>
                                       thrv                    in.n rlobft tfsc      ,     Dhcrtruiniliun .vr'.iur pt-f»as
r«ni(iu*styn iuicsti£;stif)rA b                                                                                            »ii« , : i ,   tdoprrjicif tn
                                titi-s pryirtfuirtf            rhtir firutrciiuns sgplj rrgurd
                                                                                              irt. uf the CummbsfuitN drtitrm
tiH'rifr &( thv lUmpbinr.                                                                                                     fusfftin oh fhc



 - ...    ..H.n G.. SS! .. .       i-.c..! .. e ruinsiS afro it if yist h j . . .hi.
h hich Circuit Caurf hut jurltiiicti«H                                               tjutstiinn jh««i .  |i*»a!   fficiutiiisg ... I
                                           it: hear \tiuf cart. A cajsj uf this ,N9                                                   an
rcipamltiit                                                                                      OF EIGHT TO SIX 'ms htvr- kloI
                                                                                                                                   H the
                                                                                               /*      |
  c//c / ^ .-v*                                                                               fy""'""-"fp-y . /                                /
U*tc oC                           '
                                                                                              XjJpro'*^2, lufltoHft              >        jf
                          Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 74 of 132


 £500          t6! nn»,                     U.S. Equal Employment Opportunity Commission


                                                     Dismissal and Notice of Rights
          Nathaniel E. Nash                                                                From;       charlotte District Office
      6
                                                                                                       129 VV. Trade Street
      f
                                                                                                       Suite 400
                                                                                                       Charlotte, NC 28202




                              iff) aottaif of ai'tsanfs) aggrieved whose identity >$
                              CONFIDENTIAL (ZD OFF. <?1 601. 7(a))
 EEOC Charge No                                    E EOC Representative                                                        Telephone No.

                                                   Ranee E. Grubo,
 14C-2016-OO131                                    Stats & Local Program Manager                                               (704} 954-6446
 THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON;

      (""""]       The facts alleged In the charge fall to state a claim under any of the statutes enforced by the EEOC.
      I     1
      |    J       Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

      j     |      The Respondent employs less than the required number of employees or is not otherwise covered by the statutes

      I    1       Your charge was not timely fed with EEOC; in other words, you waited loo Song after toe dafets} of the alleged
                   discrimination to We your charge

           |       The EEOC issues she following defamiiftailcnr. Based upon its investigation, the EEOC is unable to conclude mat toe
                   information obtained establishes violations of Ihe statutes. This does not certify that the respondent is in compliance with
                   the statutes. No finding >s made as to any other issues that might be construed as having been raised by tins charge.

      f Xj         The EEOC has adopted the findings of lbs state or local fed employment practices agency mat investigated this charge,
      [ _1         Other (brisfiy slate)


                                                            - NOTICE OF SUIT RIGHTS -
                                                      (Sea itia acktitionat information attmMd so titis torn.}

Title VII, tho Americans with Disabilities Act, the Genetic information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue thai we will send you.
You may file a lawsuit against the respondents} under federal law based on this charge in federal or stale court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice: or your right to sue based on (his charge veil be
lost. {The time, limit for filing suit based or. a claim under stats law may be different )


Equal Pay Act (EPA); EPA suits must be filed in federal or slate court within 2 years {3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years {3 years)
before you file suit may not be collectible.


                                                                         On behalf of the Commission


                                                                         f
                                                                         /-..JAssHere-,         Its.
                                                                                                       J                      September 2, 2016
Enetosu.'asj3)
                                                                     Reuben Daniels, Jr.,                                           {Data M«m)
                                                                          Director
crs




            Sophia Behrtia, Counsel
            USER TECHONOLOGIES INC
            1455 market Street
            San Francisco, CA 94103
Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 75 of 132




                     Exhibit F
                   Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 76 of 132


          is? n ?tQ9)                   u.s. Equal Employment Opportunity commission

                                                Dismissal and Notice of Rights
 To-    Herman Fisher                                                                         Philadelphia District Office
                                                                                              801 Market Street
                                                                                              Suite 1300
                                                                                              Philadelphia, PA 19107



                           On bahmi <3f psrsap(s) eggrievst! whose idea 1% is
                           CONFIDENTIAL (29CFR §1601, 7(0})
 EEOC Charge No,                               EEQC RaprssartSalwa                                                  Tefaphars8 No.

                                               Legal Unit
 S3 0-20 IB -029 19                            Legal Technician                                                      (215) 440-2828

 THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:

       n        Tbu fads alleged in the charge fall to stale a claim under any of the statutes enforced By the EEOC.
       f 'j     Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

       t J      The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.
                Your charge was not timely Wed with EEOC; In other words, you waited too long aster the date(s) of Ihe alleged
                discrimination lo file your charge

                The EEOC issues ihe following determination: Based upon Its investigation, the EEQC is unable lo conclude thai Ihe
                Information obtained establishes violations of the statutes. This does not certify ihat the respondent is in compliance with
                the statutes. No finding is made as to any other issues that, might be construed as having been raised by Uifs charge

                The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.


       DD       Other (Matty state}              There Is no employer-employee relationship between the parties.




                                                       - NOTICE OF SUIT RIGHTS -
                                                 (See trie mkriti&vtt Inhrma'Jm atteetioo to fas farm.}

Title VII, the Americans with Disabilities Act, the Genetic information Nondiscrimination Act, or the Age
Discrimination In Employment Act: This will ba Ihe only notice of dismissal and of your right So sue that w« will send you.
You may file a lawsuit againsl the respondents} under federal law based on this charge in federal or state court. Your
lawsuit must he filed! WITHIN 90 DAYS of your receipt of this notice, or your right to sue "cased on this charge will be
lost. (The time limit for fifing suit based on a claim under state law may be different)

Equal Pay Act {EPA}:        EPA suits must be filed in federal or state court vwthm 2 years (3 years for wififul violations} of the
alleged EPA underpayment. This means that backpay due for any violations that occurred mora than 2 years (3 years)
before you file suit may not be collectible.


                                                                   Osffee|ial( ofoJrB (fommisaiorr"'"''
                                                                    f           ?1?7      y'f         I
                                                                          fi.
EocIcsmes{<ji
                                                               Spencer H. Lewis, Jr.                                         (Doits Ms-Jed)
                                                                 District Director
«         USER TECHNOLOGIES, INC.



          Michael Chan, Paralegal - Employment (for
          Respondent)
Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 77 of 132




                     Exhibit G
                             Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 78 of 132


iUK         li-i   .   <»•   t'.S. Equal Employment Opportunity Commission

                                                      Dismissal and Notice of Rights
To'        Tyroice D. Moore
                                                                                                   Detroit Field Office
                                                                                                   477 Michigan Avenue
                                                                                                   Room 865
                                                                                                   Detroit, Ml 48226



                                  On Behalf ofpersonfaj aggcuvsd whose t&rtey is
                                  como&fWAL m cfr mourn
EETOC Charge No                                     EECC Representative                                                   Telephone No.

                                                    Kiron R. Kothari,
23A-2017-00718                                      Investigator                                                          (313) 228-7809

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FORTHE FOLLOWING REASON-;-

       |     |         The facts alleged in the charge fail to stale a claim under any of the statutes enforced by the EEOC

       |~™~~1          Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

                       The Respondent employs less than the required number of employees or is not otherwise covered Oy the statutes.


                       Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the sieged
                       discrimination to file your charge
                       The EEOC issues the following determination Based upon its investigation the EEOC is unable to conclude that the
                       information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                       the statutes. Mo finding is made as to any other issues that might be construed as having been raised by this charge.

                       The EEOC has adopted the findings of the state or local fair employment practices agency thai investigated this charge.


       Qy              Other [briefly state)          No employer employee relationship




                                                             - NOTICE OF SUIT RIGHTS -
                                                       ($99 see additional mtoivtaSioo attached to this form)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This writ be the only notice of dism ssa! and of your right to sua that we will send you
You may tile a lawsuit against the respondents) under federal law based on this charge in federal or state court.                          Your
lawsuit must be filed wil'HlN 90 DAYS of your receipt of this notice, or your right to sue based on this charge will be
lost. (The tane limit for Wing suit based on a claim under state law may be different.)


Equal Pay Act (EPA); EPA suits must be filed m federal cr state court within 2 years (3 years for wtfffoti violations) of the
alleged EPA tmderoayment This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                        On oshalf cf if a Ccrorn ssion


                                                       w                                                                  ID- DcDoil
Eficiosjresisj
                                                                0       jtfftchelle Eisete,                                     ID,He Mattel)

                                                                        District Director
 i;c             Uber
                 c/o Shelley Vail
                 Attorney
                 Littler Mendelson, P.C,
                 2301 McGee St., Suite 800
                 Kansas City, MO 64108
Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 79 of 132




                     Exhibit H
                                Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 80 of 132


      5E0C *-orr» 191 pi/16}                       U.S. Equal Employment Opportunity Commission

                                                           Dismissal, and Notice of Rights
  T°             Lisa Alamort
                                                                                              From-    Philadelphia District Office
                                                                                                       801 Market Street
                                                                                                       Suite 1300
                                                                                                       Philadelphia, PA 19107



                                      Co oaMt of peesom.s) aggrieved whose identity is
                                      CONFIDENTIAL >7B Crk§f601 7(a))
  EEOC Charge No
                                                         EEGC Representative
                                                                                                                              TeJephona No
                                                         Legal Unit,
  530-2018-00585                                         Legal Technician
                                                                                                                             1215) 440-2828
  THE EEOC IS CLOSING ITS FILE ON THIS CHARG
                                             E FOR THE FOLLOWING REASON:
             j        j   The facts alleged tn the charge fail to state a claim under any of the statutes enforced
                                                                                                                   by the EEOC.
             f"™i
             I        j   Your allegations did not involve a disability as defined by the
                                                                                          Americans With Disabilities Act.

             (" I         The Respondent employs less than she required number of employees or is not otherwise covered by
                                                                                                                                   the statutes.
         i~~ l            Your charge was not timely filed with EEOC, in other words, you waited too long after
                          discrimination to file your charge                                                    the datefs) of the alleged
         QQ               The EEOC issues the following determination. Based upon sis investigation, the EEOC it
                          •nformation obtained establishes violations of the statutes                            unable So conclude that the
                                                                                      Thts does    not certify that the respondent is in compliance with
                          Pre statutes   No finding is made as So any other issues that might be
                                                                                                 construed as having beers raised by this charge.
         i—-j
         I        |       The EEOC has adopted the findings of the state or local
                                                                                  fair employment practices agency that investigated this
                                                                                                                                          charge

         L.L]             Other {briefly state)           No Jurisdiction.



                                                                 - NOTICE OF SUIT RIGHTS -
                                                           (See fhe addiiiomi mfonmiion attached to this form
                                                                                                              j

Title VII, the Americans with Disabilities Act, the
                                                    Genetic Information Nondiscrimination Act, or the
Discrim                                                                                               £jfe       ;
       ination In Employment Act: This will ba the only notice
                                                                of dismissal and of your right to sue that vWwill-fsnd you
You may file a lawsuit against the respondents si under federal
                                                           law based on this charge tn federal or state ttourt^Your
lawsuit must bo filed WITHIN 30 DAYS of your receipt of this
                                                             notice; or your right to sue based on this dnarg^ivfif b
lost         (The time limit for filing suit based on a claim under state                                                                            e
                                                                          law may be different )
                                                                                                                                      T5
Equal Pay Act (EPA): EPA suits must be filed in federal
                                                        or state court witfim 2 years <3 years for willful
                                                                                                violfjamsjaphe
aiteged EPA underpayment. This means that backpa
                                                 y due for any violations that occurred mora than 2jwsars
before you file suit              may not be collectible.                                                 (3 years!


                                                                           On behalf of the Commission
                                                                                                                                              f          y

E^ciosures's)                                                                                                                     IMj             / 2r
                                                                       J$Tile R, Williamson,                                       Onte Mailed)
                                                                         District Director
sc.
                 UBER TECHNOLOGIES
                 Tony West (for Respondent)
                 800 Market St
                 San Francisco, CA 94102
Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 81 of 132




                     Exhibit I
                                 Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 82 of 132

       X- frit*    > !'= vc-6!                  U.S. Equal Empi.oymf.nt opportunity Commission


                                                        Dismissal and Notice of Rights
 r«          Sandra Dunn                                                                          s-'rmn     Philadelphia District Office

      r                                                                                                      801 market Street
                                                                                                             Suite 1300
                                                                                                             Philadelphia, PA 19107



                                   On tmtmif cf fwsC'HSi jgjfieveo witose iQ&Xty is
                                   CQNflQENHAL (29 Cm§iWt 7(a)}

 ESOC Chsrgs Ho                                       CEOC Rep-eser.tahve                                                           T« echoee No

                                                      Legal Unit,
 530-2018-02049                                       Legal Technician                                                              |215} 440-2828
 THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:

        n               fr-.ii facts alleged in the charge fa* to state a ciairr under any c( the statutes enforced by the EEOC



                        Your aitegat-ons <fcd not involve a disability as defined by the Americans With Disabilities Act


                       The Respondent employs less than the required cumber of employees or is riot otherwise covered by the statutes
        r
        I              Your charge was not timely* 'led with EEOC. in other wo'ds, yon waited too bag alter the da;s>s> of the 3 aged
                       disc.r:<T.mat*on to We your charge

        fxl             The EEOC issues the following determination              Bases upon its uweshgat.on. the EEOC is unable to conclude that the
                       •n'ormat on obtained establishes violations of the statutes TWs does not certify thai trie respondent is *n compf.ance with
                       be statutes No Indmg is made as to any ether issues that might be construed as hav.ng been raised by bus change

        ["~ ]           Toe FFOC has adopted the fnclmgs of the state or oca taw employment practices agency that investigated this charge

        j X |          Other          foafei            No Jurisdiction.




                                                               - NOTICE OF SUIT RIGHTS -
                                                         •'£*** fi'ft* aiKifhons^ ir)SQrr\3i:"n aXjcyhhT A; ipi$ fQ.rm ;


Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: Th.s will be the only rotice of dismissal and of your nght to sue that we wfi send you
You may file a lawsuit agamsi the respondents) under federal law based on this charge m federa or state court Yo*4c
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your r ght to sue based o* th s charge win be
lost        (The time limit for filing suit based on a claim under state law may be different s


Equal Pay Act (EPA): FPA suits must be fieri in federal or state court within 2 years (3 yearn for witifut v oiaponsi of the
alleged EPA underpayment This means that backpay due for any violations that occurred more than 2 years (3 years}
before you file suit may not be collectible,


                                                                             iQn behalf of the Commission

                                                                                                                                       .a// si/ p
                                                                                                                                             I
Enclosures s
                                                                           amie R. Williamson,                                              (Cut) Mdiietj;
                                                                             District Director
cc                USER TECHNOLOGIES. INC.
                  Achia Swift (far Respondent}
                  Director 1, Employment
                  1455 Market Street, 4th Floor
                  San Francisco, C A 94103
Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 83 of 132




                     Exhibit J
                           Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 84 of 132


c&DCrcf* W           'S;                     U.S. Equal Employment Opportunity Commission

                                                     Dismissal and Notice of Rights
To-        Nalma Jackson                                                                 from;    Cincinnati Area Office
       r
                                                                                                  John W. Peck Fed. Bidg
       1                                                                                          550 Main St Room 10-019
       I                                                                                          Cincinnati, OH 45202




                                On hohaH of (msoitfs) aggrieved whose identity i $

                                C0f4Fmnfm. (23 cm§mt. rtm
EEOC Charge No                                      EEOC Representative                                                    Telephone No

                                                   Amy M. Trzop-Vos,

473-2018-00991                                      Investigator                                                           (513} 884-2749

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
                     The fads alleged in the charge fail to stale a claim under any of the statutes enforced by the EEOC


       r      l     Your allegations did not involve a disability as defined by the Americans VVitb OisaMMses Act.

                     The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.


       1      |      Your charge was not timely filed with EEOC. in other words, you waited too long after the date(s) of the afegec
                     discrimination to file your charge

       i     1       The EEOC issues the following determination; Based upon Its investigation, the EEOC is unable to conclude thai the
                     information obtained establishes violations of the statutes       This does not certify that the respondent is in compliance with
                     the statutes   No finding is made as to any other issues that might be construed as having been ra-'sad by Oris charge

       r~~~l         The EEOC has adopted the findings of the stale or local fair employment practices agency that investigated this charge.

       [x"]          Other (briefly state}            Ho Employee/Employer Relationship




                                                             - NOTICE OF SUIT RIGHTS
                                                       (See Om additional m, formation eiOetied to dm form f

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act. or the Age
Discrimination in Employment Act: This wilt be the only notice of dismissal and of your right to sue that wo will send you
You may file a lawsuit against the respondents) under federal law based on this charge in federal or slate court                              Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice, or your right to sue based on this charge will be
tost       {The time limit for filing suit based on a claim under state law may be different }


Equal Pay Act (EPA): EPA suits must be filed tn federal or state court within 2 years (3 years for wilful violations) of tee
alleged EPA underpayment                This means that backpay duo for any violations that occurred more than 2 years 13 years >
before you file suit may not be collectible.

                                                                         On behalf of (he Commission

                                                                                                                              APR 2 6 2013
                                                        j                                        ffy ylLE
 Srcosurascs!                                                                                                                     <Oa •'*> Msnmit
                                                                        Melanin L. Brean,
                                                                      Area Office Director
 ee
                  Michael Chan                                                          Stephen A. Simon
                  Paralegal                                                              TOBIAS, TORCHIA & SIMON
                  UBER TECHNOLOGIES. INC.                                               911 Mercantile Library Building
                  1455 Market Street Suite 400                                          41 4 Walnut Street
                  San Francisco, CA 94103                                               Cincinnati, OH 45202
Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 85 of 132




                    Exhibit K
                  Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 86 of 132



                                         U.S. Equal Employment Opportunity Commission

                                                                                                                                                            tlFI LEft iVfolflEtjQjy
                                                   Dismissal and Notice of Rights
        Jesus J. Medina                                                                                           F',::         Tampa Field Office
                                                                                                                                                                  JUN 1      30 IE
                                                                                                                                501 East Polk Street
                                                                                                                                Room 1000
                                                                                                                                Tampa.. R. 33802               fisceiveo



                                               ?L.QC                   "•'T ',*2


                                               Jcartean Johnson.
 550-2018-00124                                Investigator                                                                                                    ;E1 3} 202-7313

 THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:

                r>- *•"<                                                           •'    :"v >, s




          I                                                                                                               R "    7. *7 f      .   5


                                                                 i:* i . 'p ; •;        tIr         l!                              h                 or        r>y    l'TuL-t


    I     i                                                 V.i'ti   £ t
                              v, i<i




              tIl: ELOC -ssu os tre           ,v

              "'if:K-£uni a1 ccurrteci esmowes voUUm of 'Me oao, tea                                     Thu                    not Let fy Los: the rej.ivvv<r!'i; ,-s o
              ilia statutes       Ln;i re;   r<. ij'j a:., L.- any olliu! it;i,..iOL lfi.it ;!Kri° i;t- wsnucc :%; rawi; ir-no-: nuscc bv t'l-.-; .Lucie




    • X                                            No Employee .Employer Relationship



                                                            - NOTICE OF SUIT RIGHTS -
                                                       <•       J'J:



Title VII. the Americans with Disabilities Act. the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: Ties w ' ue Re on y novee- of -aisovssA any o* yon 1 gR tr» s w Lini we m                                                                 or-
vQ;j '-ay He a ia<vsi; : ana as! he resro'Rchhi uncm tedeW .am heeR on Wu wine;" n fe'h'L re SAIL: loot
liAs.i * must be- filed WITHIN 90 PAYS of your receipt of this notice c ./a,.                                                                                                    .   US

                                                                                                              {




Equal Pay Act (FPA.:;         5A u ., s --..-a re •'          •- Rao a             o sMta cd a:                                 J yews

                                   Ins means tea: backpay due for any violations that occurred more than 2 years (3..years)
before you file suit may not be collectible.



                                                                       .*
                                                                                        4 , — ..         -A                        » —»                    >    I >'( / iT
                                                                     Evangeline Hawthorne,
                                                                                        Director

          Michael Chan                                                                                   Sophia Behrtia
          Paralegal II                                                                                   Littler Mendelson
          USER TECHNOLOGIES INC.                                                                         333 Bush St., 34th Floor
          1455 Market Street                                                                             San Francisco, CA 941 15
          San Francisco. CA 94 103
Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 87 of 132




                     Exhibit L
r                      Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 88 of 132

     rEOCFm-          to
                                             J.SpEQUAL Employment Opportunity Commission

                                                      Dismissal and Notice of Rights
    "a.       Michael R. Yeager                                                              From      Philadelphia District Office
          i
                                                                                                       801 Market Street
                                                                                                       Suite 1300
                                                                                                       Philadelphia, PA 1310?



                                On feeftaff ofpsfson(s) aggrieved whose •density is
                                CONFIDENTIAL f-?9 Cm §160}. 7(a))
     EEOC Charge No.                                EEOC Representative                                                       T eiephone No.

                                                    Legal Unit,
     530-2018-04531                                 Legal Technician                                                          (215) 440-2828

     THE EEOC !S CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:

          !     I    The facts alleged in the charge fail to state a claim under my of the statutes enforced by the EEOC,

          (    ~t    Your allegations cM not Involve a disability as defined by the Americans With Disabilities Act,

          a          The Respondent employs less than the required number of employees O' rs not otherwise covered by the statutes.


                     Your charge was not timely fifed with EEOC; in otlwr words, you watted too long after the 'Jate(s) of the alleged
                     discrimination to life your charge

                     The EEOC issues the following determination;            Based upon its investigation, the EEOC is unable to conclude that the
                     information obtained establishes violations of the statutes. This does not certify thai the respondent is in compliance with
                     the statutes. No finding is made as to any other issues that uTgM be construed as having been raised by this charge.

          a          The EEOC has adopted the findings of the slate or local fair employment practices agency that investigated this charge.


          m          Other (tnehy state}              no employee/employer relationship




                                                             - NOTICE OF SUIT RIGHTS -
                                                       (See itto airiJi'io'iat infewwfios attached to this Torn.}

    Title Vfl, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
    Discrimination in Employment Act; This will be the only notice of dismissal and of your right lo sue that we will send you.
    You may file a lawsuit against the respondents) under federal law based on this charge in federal or state court. Your
    lawsuit must be filed WITHIN 30 DAYS of your receipt of this notice; or your right to sue based on this charge will be
    lost. {The time limit for filing suit based on a claim under state law may be different)


    Equal Pay Act {EPA): EPA suits must be filed in federal or state court within 2 years (3 years for w )inj violations) of the
    alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
    before you file suit may not be collectible.


                                                                         On wjhajf of the Commission


                                                                                                                            10/29/2018
    £f>ctosofes{s)
                                                                     Jamie R, Williamson,                                             tome Matted}
                                                                         District Director
    c.r
                Michael Chars
                Paralegal
r   Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 89 of 132




                        Exhibit M
     Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 90 of 132




                                   Attachment B




Sam IS ler v. Ufaer rechiioluaics & Co Delendam ,1tidcii(jravson"


Complaint: Attachment B (Draft Case Brief)
            Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 91 of 132




    December 21. 20 1 8



    US Equal Employment Opportunity Commission
    131 M Street NE                    '
    Fourth Floor. Suite 4NW02F
    Washington. DC 20507-0100


    Ladies & Gentlemen


    While writing and researching this sexual harassment claim against Uber I found the EEOC site
    and learned that all sexual harassment claims begin with your office. I'm not an attorney and
    couldn't afford one alter being terminated. So I wrote and researched the case using templates
    from other cases and the guide book from the DC District Court. The October 6, 20 1 8 letter to
    Uber is complete But I stopped researching, writing and editing to first submit to the EEOC.
    The case may not be as "iegal-ly" as one produced by an attorney, but it's what 1 was working
    w ith and pretty much sums everything up


    Please feel tree to contact me at anytime if I can help your office answer any questions about this
    sexual harassment allegation against Uber. and thoughts on how 1 can move ahead Thank you


    Sam Tyler
    QUI New Jersey Avenue NW
    Apt " °05
    Washington. DC 20001
    202 820. 1 1 70
    SamuelLTvlerjr'g-gmail.com




i
             Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 92 of 132



                              Till: UNITED STATES DISTRICT ( GI RT
                                I OR THE DISTRICT OK COLUMBIA




SAMUEL I. TYLER
001 New jersey Avenue NW - Apt -500
Washington. DC 2000 1

i'jamn/t pro se




!;rlr TECHNOLOGIES. INC
oo

C" (* Corporation Svstem
1015 15"' Street NW
Suite luoo
Washington. DC


Raiser. LLC
C.-'O

CT Corporation System
1015 15"' Street NW
Suite 1000
Washington. DC 20005

L'ber Rider, "Grayson"



/ k'feiulitiuv




                                             COMPLAINT


         Piaim itT Sam Tyler, tor his complaint against Defendant Ubcr Technologies. Raiser. LLC and
Rider "Grayson" allege as follows




                                           INTRODUCTION


         1       Plaintiff Sam Tyler was an I her Driver in Washington, DC for more than three years     In

that time he provided oser 10,247 trips to approximately 1 5.000 people in Mary land. Virginia and DC

Comments given by Riders described the Plaintiff as a "good man" with a "u arm-heart", "friendly

"knows his way around DC          intelligent", knowledgeable of DC. its nightlife and restaurants and
            Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 93 of 132



always up for thoughtful conversation      In several phone calls with liber Driver Support initiated hv the


Plaintiff and one initiated by Uber corporate head quarters following a physical attack, Lber described

t lie plaintiff as an asset, "one of the highest earning Drivers in this area   The plaintiff has a clean driv-


ing license with no marks and has over nineteen yeats of continuous sobriety from drugs and alcohol

                Bin on June 3. 20 1 S the Defendant summarily terminated its partnership with Tyler

based on, -in the Defendant's words, the Plaintiff driving impaired by drugs and or alcohol

        3       The accusation, made by Rider "Grayson*" was another reminder of the sexual and racial

harassment that Drivers are vulnerable to.

        4       A non-transparent process of review ing serious claims resulted in the malicious termina-

lion of the Plaintiffs contract      The accusation a retaliatory effort hv a Rider for non-response to the

Rider's expression of romantic interest hears of neglect by fiber to to protect Drivers from daily har


assment both sexual and racial, implement a transparent and thorough review maintain a safe working

environment and stem the deep and pervasive culture of sexual harassment at I ber


        5       While Tvfer was the target of sexual harassment and abuse by passengers and this case is

not a class action suit. I 'ber has failed to create a safe work environment to protect all Drivers from


sexual and racial harassment      from the beginning of its short 0 year history, liver's unprecedented suc

cess has been profoundly stained by systemic incidents of sexual and racial harassment throughout the


organization that end in law suits, one as recently as March 20 IS. management to subordinates, execu


tive leadership and corporate image to the general public. Riders to passengers, passengers to Riders


        0       Lawsuits and investigations have shown a disturbing pattern of a woik environment that

encourages sexual harassment and misconduct by it's neglect to protect against it.


                        The Perkins Coie Report iZOI7) concluded more than 21 5 incidents of sexual


harassment;
                Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 94 of 132



Covington and Burling investigation following the high-profile allegations of sexual harassment by Su


san fowler


                  Termination based on a false accusation is only the beginning. After summary and arbi


trary termination, the Plaintiffs account was immediately closed. All access to further communication.


secure conversation regarding a sensitive sexual harassment claim or the liber Driver app ended.


thereby deprivation of sale place to respond, and a work environment that protects against sexual har


assment:



                  Both state and local law expressly prohibit sexual harassment, and embrace protection


from if holding thai       it shall be an unlawful discriminatory practice to limit [or] otherwise adversely


affect his status as an employee," DC Human Rights Act of 1'-)?? (use legal section mark) 2-1-101 1 1 (a)


( 1 ) the "limit" defined in refers to sustaining a ""hostile*' and "abusive" work environment Harris v


Fork!! ft Systems, Inc. 5io ICS 1 7, 1 14 (1003)


       •)         Of particular note are the new dynamics introduced into the workplace by ride share and


the on-demand economy. A temporary employee is defined as a "contractor", but the temp agency is


not exempt from protecting its contractors from sexual harassment on assignment, consigned to ensure

the ottsite supervisor does not engage in the sexual harassment of contractor.


                                                j mate terms


            0     Plaintitf brings this   ac   tion to enforce federal and local protections against sexual harass-

mem. remedy the detrimental financial and emotional impact of talsely terminating the contract, to en


sure the defamation documented in al                            aership is thoroughly deleted
              Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 95 of 132



                                                PARTIES


        11.    The Plaintiff is a former Uber Driver who, up until the moment of termination, was in


good standing based on customer ratings and reviews and verbally confirmed by liber's Driver Sup


port. Tyler resides in Washington, DC.


        12,    Plaintiff is in the final year of a joint program in Photojournalism and International Af


fairs at George Washington University. Before the chance to complete a degree he traveled in


Morocco, Mexico, Guatemala, Brazil, S. Korea, Oman, UAE, Thailand, Amsterdam, Tanzania, Turkey


and licensed by the US Treasury Department to work as a journalist in Cuba. The Plaintiffs expertise


is in documenting conflict, post-conflict and emerging democracies. Foreign governments, NGO's, in


ternational institutions, the US State Department and other other agencies routinely pull from an inter


national data base (CIA, INTERPOL, FBI etc.) for personal and security information. The dive deep

background checks for visas, press credentials, approve attendance at high-level meetings, give access


to sensitive geographic areas like refugee camps (Jordan, Lebanon, Turkey, Kenya) and talk to pro


tected populations like political asylees (S. Korea). Photojournalists are ruthlessly scrutinized traveling


abroad because of the immediate and profound power behind visual images: Myanmar refugees in


Bangladesh refugee camps, the assassination of a Russian diplomat, children inside US immigration


detention centers, If there's derogatory or suspicious information in an interview with a bureaucrat or


on an application - even if it's not true or you forget to mention something - entry can be denied, you


can be detained or asked to leave a country. And there's no chance to explain. The Plaintiff has been


pulled into a side room at the Jose Marti Airport in Cuba several times for questioning, had a second


background check done sitting in the Centra de Prensa office in Havana after the first check by the Cu


ban Interest Section in DC was done; stopped, questioned and had his passport photographed by gov


ernment security in Turkey. In Amsterdam and Israel airport security pulls travelers out of line and


stands six inches away flipping through your passport. They're watching the veins in your neck to see


if you get nervous. Security is tight globally. Yet, the Defendant regards a background check as it
               Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 96 of 132



would a routine employment verification that only confirms dates of employment and responsibilities.


Fortunately nothing has ever turned up that prevented the Plaintiff from working in contested spaces,


and it needs to stay that way.


        13,      The issue of a false accusation of driving under the influence is a direct threat to the


Plaintiffs specialized profession, A normal back ground check confirms dates of employment, posi

tion and salary. However, back ground checks of the Plaintiff include rigorous review by foreign gov


ernments, the US State Department by non-US governments.


        14,      Defendant Uber Technologies, Inc. /Raiser, LLC is a privately held Delaware corporation


based in San Francisco, California with 16,000 employees world wide.         Defendant is a mobtl-ride hail

ing business and transacts or has transacted business in The District and throughout the world.


        15.      Defendant, "Grayson" made the baseless false accusation of drunk driving against the


Plaintiff, Apart from being generally identified by Uber as the passenger, Grayson's account of events


of that night that formed decision rests only with Uber, The Defendant remains a user of the Uber app.




                                      JURISDICTION AND VENUE


        16       This court has jurisdiction over this action pursuant to 28 U S C, §1331


        17.      On May 15, 2018 Uber Technologies, Inc. ended mandatory arbitration for individual


claims of sexual assault or sexual harassment.


                                                   FACTS

        18       Plaintiff Tyler was an Uber Driver for three years. In that time he was recognized by


Uber for having given over 3,000 night time rides, and as one of the highest earning Drivers in the re


gion.


        19.      As part of his job, Tyler drove a variety of strangers to various destinations after dark


        20.      The rides were in a closed environment that typically consisted of the Driver and one


passenger     Distances ranged from a five minute drive "up the street", to as far away as New York City.
               Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 97 of 132




        21,     To capitalize on surge. Liber's designated time for higher fares based on demand, Tyler


focused on high volume areas populated by people enjoying nightlife. One consequence was inebriated


passengers, difficult passenger and passengers who took advantage of the one-on-one environment to


make themselves overly familiar to the plaintiff.


        22.     The spike in racial harassment and assault after the 2016 presidential election also be


came a liability for Tyler to navigate if he wanted to continue working.


        23 ,    Since 20 1 6 the increase in racial harassment forced Tyler to implement measures to stay


safe and continue working. Riders perpetrating racial harassment and sexual harassment used the same


tactics, Tyler's response to each was to politely distance himself from Riders who showed a pattern of


aggression Tyler had seen over three years. During these times of lowered inhibitions and a party at


mosphere some Riders feel a sense of entitlement to hit on the Driver, invite them to have "some fun"


or join them for a drink. It's a unique environment where the Driver is given little protection, left to


protect themselves


        24.     Defendant Grayson was one of Tyler's passengers the night of the false accusation. (The


details of that encounter are detailed in the attached letter,).


       25.      The Rider-Driver interaction is an unusual dynamic even at it's best. The attached letter


explains what happened that night, and how the environment and Uber's neglect to ensure that the Uber


experience is as safe for Drivers as Riders.


                                        The June 3"', 2018 Incident

       26.      The incident is detailed in the October 6, 2018 letter to Uber. (Attached)


                                  June 4th, 2018 Uber Ends Partnership


       27,      The Plaintiff' received five separate emails from four different people at Uber   Each

email was stamped with a time different from the actual time:
                Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 98 of 132



        i. Edward: June 3, 2018. 6:24am (Uber stamp) June 3, 2018. 2:24am (Actual). This email in


formed the Plaintiff of the drunk driving accusation.


        ii. Nathan. June 3, 2018 at 7:22am (Uber time stamp.) June 3, 2018 at 3:22am (Actual.) An


nounced that a "summary of our conversation" would be sent in a separate email.


        iii. Nathan; June 3, 2018 at 7:26am (Time stamped.) June 3, 2018 at 3:26am (actual). No sum


mary was sent. Instead an email announcing that the Plaintiff's account was placed on hold.


        iv.   Ram: June 3rd, 2018 at 3: 10pm (stamped.) June 3, 2018 1 1 :09am (actual). Confirmed the


Plaintiffs account was placed on hold.

        v.    Ram: June 4, 2018 at 7:03am (stamped). June 4, 2018 3:03am (actual). Expressed that the


account was terminated because of driving under the influence of drugs and or alcohol. The reason for


termination directly referenced an earlier accusation that was disproved by the Defendant.


        vi, Sharon; July 26, 2018 at 1:09am (stamped.) July 26, 2018 at 9:09pm (actual). The email


indicated that the case was still being investigated, could only be done by the Incident Response Team,


and that Team would be in contact soon. No contact was made by the Defendant.


        vii. Uber had a literal and extensive world of material options to justify terminating the contract


it's the Plaintiff, from" we're moving in another direction," to "the 201 3 Acura is outside of the five


year window for Uber cars." Each justification, including the two mentioned were protected by law.


Instead the Defendant seized o the least likely option, higher charged justification that carried the great


est potential for legal and punitive punishments




                      The October 6, 2018 Letter to the Uber Executive Leadership




        28.       From June 4th - July26th 2018, I considered sending a follow-up letter to Uber about the


case   As above, a false accusation of drunk driving on the Plaintiff's record was a grave concern, as
             Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 99 of 132



was the absence of acknowledgment or follow-up on the Plaintiff's sexual harassment accusation. Af


ter the July 26th email from Uber it seemed, as the email indicated, that the case was still be investi


gated. With no response from Uber three months after its guarantee for a conclusion to the investiga


tion, the Plaintiff sent a letter to Dara Khosrowshahi - Chief Executive Officer, Jill Hazelbaker - Senior


Vice President, Communications & Public Policy, Rachel Holt - Vice President & Head of New Mo


dalities and Daniel Graf - Vice President & Head of Product).    There was no way to contact Uber other

than directing communication to its Executive Team as specified by the Uber website. The letter asked


for a closer look at the false accusation, suggested ideas to improve the Uber experience all around by


preventing racial and sexual harassment, and that Uber completely remove the false accusation of


drunk driving from the Plaintiff" s record of partnership with Uber.   The emailed letter received no re


sponse. After waiting 3 months for the conclusive decision from Uber, the Plaintiff took initiative and


emailed the contacts specified on the Uber page


       29.     Over the next several months the Plaintiff debated how or if to press Uber for clarifica


tion or request a thorough investigation into the claim of sexual harassment. At the urging of his own


conscience and the increased danger that photojourna lists were experiencing, he sent a detailed letter

on October 6, 201 8 to the Uber Executive Management team (Dara Khosrowshahi - Chief Executive


Officer, Jill Hazelbaker - Senior Vice President, Communications & Public Policy, Rachel Holt - Vice


President & Head of New Modalities and Daniel Graf - Vice President & Head of Product). The letter


asked for a closer look at the false accusation, suggested ideas to improve the Uber experience all

around by preventing racial and sexual harassment, and that Uber completely remove the false accusa

tion of drunk driving from the Plaintiff's record of partnership with Uber. Attached to that letter was a


photo of the Plaintiff's nineteen year Alcoholics Anonymous chip and two videos showing a violent


racist attack by a Rider in Arlington, VA. The Executive Team did not respond. On October 17, 2018

Tyler sent a follow-up email. That night Uber called to say case closed.    Uber determined that the issue


was concluded but didn't conclusively remove the false accusation from the record of partnership, or
              Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 100 of 132



say how the sexual harassment claim had been investigated. A false accusation of drunk driving is a


dangerous piece of misinformation to have dangling out there, Uber's buttoned up pretty tight so you


can't tell where, if or how their information about you lives.




              The October 17. 2018 Foilow-Up Email to the Uber Executive Leadership




       30.      The plaintiff sent a follow up email the Executive Leadership to confirm receipt


Of the October 6th letter. He included links showing the arbitrary reporting of black people to the au


thorities for no apparent reason. Although racial harassment was used to show the vulnerability of


Drivers, and to support the capricious nature of Rider rating, racial harassment was included to support   '

the claim not the basis. There was no response.




                  The October 17. 2018 Phone Call From Uber (recorded bv Ubert


       31 .    The evening of the follow-up entail from the Plaintiff to the Executive Leadership


"Lando" (no last name given) from Uber called the Plaintiff Lando acknowledged that the email had


been forwarded to him by Uber CEO Mr. Khosrowshahi, He reiterated several times that there "was no


new information" about the case. When asked about the reason for terminating the contract he refer


enced the the two previous accusations. The Plaintiff accepted the decision an moved on in the conver


sation asking about the sexual harassment claim. "Lando" repeated "there's no new information" sev


eral times during the conversation. The Plaintiff indicated that he understood Uber's position on the


drunk driving accusation, but requested a decision on the sexual harassment claim. "Lando" asked why


the accusation wasn't made at the time the contract was terminated, apparently unaware that being


summarily terminated prevented any further interaction with the team through the App, or not having


read the claim for sexual harassment. Plaintiff responded that a) it was, a very sensitive accusation


used the word "play" instead of sensitive details in public b) there is no where on the app to make the
                Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 101 of 132
r

    claim after Ram removed me from the platform, "Lando" stopped recording the conversation by plac


    ing me on hold. He returned to the call and repeated that there was no new information. The Plaintiff


    asked about other recourse and was sent the link to an Uber page. The page offers little information


    repeating full paragraphs of the same information verbatim.


           At the time of the incident Uber had no process in place to review a sexual harassment claim by

    a Driver,, there's no way to formally report racial or sexual harassment. The Desk Support agent was


    asked what happened to the sexual harassment part of the claim. He asked why 1 didn't make a report

    the night it happened, either unaware that being summarily terminated on the spot prevented further in

    teraction with the app, or not having read the claim we were discussing. He switched gears quickly,

    putting me on hold so that conversation would not be recorded, A sub subpoena of that and other

    phone records will show that some of this stuff is poorly conceived or conceived to fail. This call was

    the first definitive and confirmed expression in five months that the contract was terminated. It refer

    enced the incident ans an earlier accusation that Uber had decided was in fact untrue.




                                         FIRST CAUSE OF ACTION
                                             Violation of Title VII




           32      Uber is a new business model, where its Drivers are gradually becoming recognized as

    ""employees" not mere contractors. Although the issue is not yet settled law, this case argues that the

    protections against sexual harassment flow from the headquarters and extends to Drivers, One model

    to help navigate this new territory is the temporary employee who provides professional sometimes

    specialized help on different sites through the agency. Although temporary employees are legally "con

    tractors" the temp agency has no less responsibility to protect a temporary employee from sexual har

    assment.
              Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 102 of 132



          In neglecting to protect against sexual harassment and provide a transparent, reasonable method


to report it Uber maintains a hostile and unsafe work environment for Drivers;defame the Plaintiff as an


alcoholic and or illegal drug user; cause the Plaintiff undue financial burden and psychological distress


through its actions; materially threaten his safety and livelihood with a frivolous claim with severe le


gal implications the Plaintiff presents this request for an award of damages:




                                         PRAYER FOR RELIEF


          WHEREFORE, Plaintiff respectfully requests that the court enter each of the following forms of


relief:


                 a.     Immediate and absolute retraction of "'driving under the influence" as reason for


termination of the contract ; a complete deletion of any and all references, suggestions or claims that


termination of partnership was based on drunk driving submitted to Plaintiff through the court as a final


and thorough remedy that will not appear anywhere near the Plaintiff's record of partnership with


Uber,


                b.             a declaration that although the Plaintiff's contract was terminated in error,


not based on driving under the influence;


                c.             a declaration that Uber's review process did not comprehensively address


accusations against passengers for serious claims;


                d.             Defamation per quod $25,443,98 (based on yearly earnings from June -


December. )


                e.             $50,000 for emotional distress and anxiety directly caused by sexual har-


assment, the false accusation of driving while impaired, the frustration of having no process in place to

review the accusation and the added embarrassment of being publicly forced into a position of discuss-
               Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 103 of 132



ing sexual harassment and the private matter of recover}'. The plaintiff was diagnosed with clinical de


pression in 2009. AA meetings, clinical counseling 200mm daily dose of Lamictal, an anticonvulsant


medication to treat depression.


                 f              $17,000 plus legal fees for repossessed automobile due too termination of


contract, and $240 in court fees for an eviction.


                 S-     $63, 1 74.27 ($1 8, 1 74.27 [lost wages between June and Oct averaged from the


same period over the previous three years] + $45,000 [based on a $ 1 0 million 20 1 8 Uber sexual harass


ment settlement distributed between 483 former employees in its corporate office])


                 h.     The suit seeks an additional $204,000 ($360,000 [the $120,000 annual salary of


an Uber researcher over 3 years] - $156,000 [S 1 000 per week as a Driver over 3 years]) if Uber uses any


ideas proposed by the Plaintiff in the October 6, 2018 letter.


                        $669 for unauthorized, unannounced "deductions" from Plaintiff's earnings. Fed


eral Trade Commission v. Uber Technologies 3: 17-cv-00261 The Defendant regularly made illegal de


ductions to the Plaintiff's earnings. (Attached is one incident.)   Working hard, possible to earn up


wards of $2,000 per week. That amount steadily declined due to manipulating earnings and fares


and.. ..effectively making a cap of $2,000 and underpaying jobs. The market wasn't soft. Unannounced


paying one Driver $195 for 65 rides while paying another $125 for 75 rides, all things being equal time


of day, etc.


                                                  JURY DEMAND


                 Plaintiff hereby demands a jury trial,

Dated:




EXHIBITS
Image of Alcoholics Anonymous chip
Letter to Executive Leadership
Email from Nathan
Email from Ram
I
              Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 104 of 132



    Email from Sharon
    Exhibit 5 Email Edward
r~
              Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 105 of 132




                                       Plaintiffs Personal Statement




     Your Honor,


            As the litigant and a citizen it troubles me to bring this suit. Uber couldn't have made a


     reasonable review of the driving under the influence or sexual harassment claim because it had


     no evidence to support or disprove either, and no interest in getting it. I beg the court's

     indulgence:


            This case shows a disturbing trend of lies accepted as truth, compounded with a sexual


     harassment allegation and no process to review it. Separately the two issues are pretty awful.


     Together they've been devastating. The personal fallout has been devastating.


            Consider this: This false accusation has caused the loss of my job. Future employment is

     threatened not only because of my work as a photojournalist but for unemployment benefits.


     While filing an unemployment claim after termination the application asked, "why were you


     terminated." The answer "driving under the influence," can be verified by the District of


     Columbia Office of Employment Services. Stating the reason for termination as "driving under


     the influence" is an admission of guilt to a government agency There's no space to explain.


     Even though the charge was not brought in a formal court of law, the information becomes


     attached to my profile in a system of government information. My car has been repossessed,


     I've been evicted and my credit has been damaged for the next seven years.. More personally,


     the false accusation worsened an existing diagnoses of depression and anxiety.


            Truth has become the casualty of expediency and inertia. My concern is that


     acknowledging this environment may appear as political conscience when it's not.        It's not


     possible to bring this suit without acknowledging the environment around it. Just like it's not
         Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 106 of 132




       Uber relies heavily on solicited "feedback" from Drivers and it continued after they


terminated the contract. Very soon after getting my October 6, 2018 letter the ideas I expressed


showed up on the site and on the app. Approximately two weeks after my last contact with Uber,


where the representative thanked me for "the outside references", a number of changes proposed


in my letter began appearing on the Uber app and website, changes I had never seen while being


on the site or app almost daily for three years. Two separate broadcast news reports


approximately two weeks apart: one aired a clip of an Uber initiative that installed a panic button

on the app for drivers to hit in dangerous situations; the other showed a clip of a members of a


professional sports team making disparaging comments about team business not knowing they


were being recorded, with the caveat, "be careful what you say in the back of an Uber" Most


recognizable was the emphasis on diversity and Driver-Rider relations, a theme stressed in my


letter. While it's possible that these changes may not be the product of the letter that proposed


them, a few subpoenas will establish that these connections are causal not circumstantial


       Thank you, your honor.




Respectfully submitted,


Sam Tyler
r            Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 107 of 132




    possible to respond to a false accusation of drunk driving without acknowledging oneself as in


    recovery with 19 years of continuous sobriety.


           Grayson's accusation is demonstrably untrue. I wasn't drunk the night of the incident,


    and have not been since February 5lh, 1999. Uber's acceptance of a lie for the truth as legitimate

    grounds for termination, simultaneously dismissing a report of sexual harassment, is consistent


    with its practice of deflecting issues rather than resolving them. It's a highly lucrative company


    but it keeps a thick wall between itself and the world, drivers in particular. One software


    engineer described what goes on behind that wall as "an asshole culture," (Julie Carrie Wong,


    The Guardian 3.7. 17) where solutions that are presented as original, well reasoned and


    innovative are in practice stolen, reactionary and thin. It's not a stretch to say that truth doesn't


    matter inside that wall. But it matters a great deal outside of it.   1 respectfully ask that this court


    intervene where liber will not.


           The attached letter to Uber was meant to underscore that drivers are highly vulnerable to


    the whims of disgruntled Riders. What better way to exploit that vulnerability than for a Rider to


    attack how a Driver earns a living.


           Uber had a literal universe of options to choose from to end the partnership, all protected


    by law. The justifications ranged from " Uber is moving in a different direction," to "your 2013


    Acura falls outside of the five year Uber requirement for automobiles " Instead it used the most


    damaging and provocative justification, one that has severe legal implications, one that relies on


    an earlier false accusation that Uber itself determined was untrue then but true now. This case


    refrains from asking the court to determine the wisdom or reasonableness of the "at-will" defense


    that Uber tends to hide behind. Instead it asks the court to review how Uber recklessly applied it.
     Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 108 of 132




                                Attachment C




Sam Tvler v. Uber Technologies & Co Defendant "Rider Grayson"


Complaint: Attachment C (Letter to Uber Executive Leadership)
         Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 109 of 132




October 6, 20 1 8



TO:      Dara Khosrowshahi - Chief Executive Officer
         Jill Hazelbaker - Senior Vice President, Communications & Public Policy
         Rachel Holt - Vice President & Head of New Modalities
         Daniel Graf - Vice President & Head of Product


FROM: Sam Tyler - Driver, Washington, DC


Re:      I ) A false accusation of drunk driving.
         2) Daily sexual and racial harassment of drivers by riders.


Ladies and Gentlemen,



         Uber terminated my partnership based on a false accusation of drunk driving. There was

no thorough review by Uber, and no proof given by the rider. I reluctantly outed myself as a re

covering alcoholic with more than 19 years of continuous sobriety to respond to the false accusa

tion. The Uber review gave that fact no consideration. The review team pulled me off of the

platform, closed my account and disconnected my phone line to Uber following. With out a

thorough review of the accusation this note should go with the record of my partnership with

Uber.

         On July 27, 2018' rider "Grayson" falsely reported that 1 was driving drunk. On June 4,

201 8 Ram at Uber ended my partnership. I said the accusation was sexual harassment from a

rider. Ram decided that it happened because I was drunk. The rider was malicious and Ram was

constrained by a review process that misdiagnosis serious accusations. The process misses the

nuances of the driver-rider dynamic. I didn't know Grayson before that night. He showed the

pattern of sexually suggestive behavior I had seen many times in three years of driving over

3,000 riders. 1 was cordial, polite, professional and focused on the road. I distanced myself from

the rider to avoid another incident2.




1                The time stamps on the emails are incorrect. The email from Sharon indicating that my account
was on hold pending review (stamped Friday, July 27th, 201 8 at 1 :09am) came after the email from Ram (stamped
Monday, June 4, 2018 at 7:03am) which closed the account. 1 include the time stamps here as they appear on the
emails.
2                  Harassment happened so often that I stopped reporting it. I scribbled notes and made mental notes
to avoid getting repeat passengers. Parenthetical notes tell a street name (K St. NE), neighborhood (Mt. Pleasant) or
landmark (Harris Teeter, corner).



                                                          1
        Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 110 of 132




       Uber ride experience is oriented towards data from tire rider-app and driver-app relation

ships. There's little emphasis on the driver-rider relationship. The driver-rider dynamic sets the

tone inside the car and drives business more than anything.

       Collectively, drivers experience harassment from riders daily.



SEXUAL HARASSMENT



          A rider offered me $50 to give or get oral sex.


   •    A trans-rider took my silence as transphobia. She said that I was afraid of her. I was fo

        cused on the road. I started talking to her so that she, and anybody in my car, would

        feel comfortable and welcomed. She took that conversation as an invitation to touch

        me, grabbing my right shoulder firmly and rubbing my upper arm unnecessarily and re

        peatedly when she leaned forward to insist on a direction different than GPS. At her

        destination she said she'd be up for a while and suggested I come back.


   •    A rider picked up from The Eagle, a well-known hard core sex club, gave an extremely

        graphic description of his fetish and the bodily fluids involved. It was a first so I didn't

        know what to say. J was quiet, and sensed his embarrassment which made the ride un

        comfortable for both of us.


   •    A rider called the Uber number asking suggestively for me to come back that night after

        1 had dropped him off.


       It was unexpected how sexually aggressive female riders can be. It was physical:


         A rider on her way home from DC to her wife in New York. At Union Station she

         stood and leaned completely over the front seat and asked three times to kiss me "on the

         lips". I declined. She grunted and slammed the door.


        One rider in a group of three going to club Cuba Libre reached forward twice and

        rubbed my right cheek with her left hand.


       It was verbally direct:




                                                2
Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 111 of 132




 A rider in the front seat with her three friends in the back, turned to me as she got out

 and asked pointedly, "wanna have some fun?"


 Riders initiate the direct language of hooking up. One said she had just left the fourth

 guy she "smashed this week on the Bumble app" (dropped at apt complex off of H St.).

 Twice woman leaving a club volunteered that they had deep kissed three or four guys.

 One of those women jumped in the front seat of a non-pool ride, (dropped at Catholic

 Univ.). Another woman said suggestively that she goes on vacation to "f— k guys."

 Those comments set an awkward tone of expectation. In three of the four cases we

 were the only people in the car. Suggestive comments are followed with a long silence

 to watch and wait for a reaction.


 The rider from a DC club who left her purse in my car which was actually an empty

 bag. She called to say she needed back right away. She spoke in an exaggerated sultry

 voice explaining that she was home drinking Hennessy, could I bring the bag now. I

 agreed to bring it the next day. The next day I called to let her know I was outside. In

 the exaggerated sultry voice she asked me to come inside. I asked her to come outside.

 She came out in a low cut, push up top and leaned into the driver's window. She said

 that she had forgotten the return fee inside and asked me to come in. I insisted on wait

 ing outside. She came back still speaking in the suggestive sultry voice. When she

 tried to lean in the window again I thanked her and drove off.


 The rider from Capitol Hill who talked on the phone loudly about her sexual prowess

 for the 45 minute ride. She yelled that she had "hallelujah p—y".      I leaned further

 forward, against the door and as far out of the window as possible. When I adjusted

 away from her she scooched further into the middle of the back seat. She was leaning

 between the passenger and driver seat yelling into the phone about "hallelujah p—y"

 when the ride ended.


The rider dropped at the Bahamian embassy residence who asked repeatedly for my

personal telephone number. I said that any questions could be answered through the

 company. She talked about dating and relationships, that she was looking for a




                                        3
        Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 112 of 132                                 1




          boyfriend. At her destination she asked again, "So you're not going to give me your

          number, huh?"


    •    The rider who flirted and said at her destination, "you know where 1 live."


         The rider hugging and kissing a guy when 1 drove up. She told him good night, then

         walked towards the car. "I'm sitting up front."    She pulled out her phone to show me

         her twerk videos and she said, "Guys like me 'cuz I got big t—s and a big a-s."


        You can get caught between two people and the driver-rider dynamic is more nuanced:


    «    The woman who jumped in before the guy she was with, leaned in to me and said, "he's

        just a friend."(dropped at nightclub in the alley near Wendy's.)


    •    Several times woman on dates with guys directed their attention up front. Some yanked

         hard on the seat belt repeatedly. Two pulled so hard and so long that it felt like the seat

         belt was stuck. Others jammed their knees into the back of the driver's seat, working

         them back and forth or kept them jammed into the seat for the entire ride. These weren't

         tall people. Nothing suggests that these incidents were pleas for help on a bad Tinder

         date. The mood was too light. If it were they would have asked me to take them home

         when the guy got out.


   «     When I pulled up to SoundCheck Club (14th and K) to pick up the woman who had

        called, a guy jumped in with her. From their conversation they had interacted before

         getting in. He said "drive", she said "stop". She called him another Uber, and he de

         cided to wait in hers until his came. I stepped out of the car for some air so he could

        save face. Five minutes later he got out in a huff. Oddly enough she invited me in for a

        drink at her destination.


It was a constant stream of invasive questions:


         The rider picked up from Founding Farmers (Pennsylvania Ave, Feb 2018) who got in

         the front seat during a pool, and immediately began a merciless interview, increasing

         the depth and frequency of her personal questions with each other pool rider who was

         dropped off. She was the last passenger. I learned further against the door, twisting my




                                                  4
        Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 113 of 132




         shoulder away from her, a polite signal to stop the questions. She leaned against her

         door drinking fragrant tea from a thermos and kept up the interview. The quieter I was,

         the more aggressive her questions got until she got out.


         One rider in a group of women picked up from RPM (near K and 7th.)         She jumped in

         the front seat, leaned her back against the door and said, "I want to know about Sam!"

         The questions were constant, personal, suggestive: where do you live, are you single,

         do you date, any kids, how old are you, what time do you get off?


       Unwanted attention is flattering for about five seconds, then it gets annoying, then it gets

invasive, then it gets dangerous.


   •     The rider who sat quietly behind me in a pool. After the two other pool riders got out,

         she abruptly wrapped her arms completely around the driver's seat and slowly drew

         both open hands across my chest saying she just had a dream. It caught me off guard. I

         briefly lost control of the car. (Apt in Arlington, VA.)


         One rider in a group picked up from a family reunion at a hotel (Arlington, VA.) The

         car was quiet except for her speculation on my age and availability. She took my pic

         ture popping the flash. To deflect the awkwardness the guy in the front seat started a

         conversation about classic hip hop. He apologized and gave a cash tip.


         The rider from Silver Spring, MD (Regal Cinema). She began taking my picture, pop

         ping the flash. I asked her to stop for safety reasons. She continued, then leaned into

         the front blasting the flash in my face. I was doing about 50mph and directed her to sit

         back and put the camera away. She argued, took more photos then sat back.


         Tears: Three or more times women got in and started crying for no reason. They were

         in a stable normal state before getting in. The sniffles and wimpers were contrived and

         got louder the more I ignored them. Eventually the tears stopped and the riders held ca

         sual conversations like nothing had happened. They were completely unidentifiable

         from the crying person they were getting in. I wasn't callous, and it wasn't easy estab

         lishing that boundary. The crocodile tears were a damsel in distress scene and it wasn't

         clear where it was going. Vamping: Male and female riders strut in front of the car




                                                 5
        Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 114 of 132




          like a fashion show then jump in the front seat. I began stopping the car with the rear

          right side door directly in front of the rider. Riders still walked from where they stood

          to cross in front of the car. One woman walked in front of the car and stopped at the

          driver window smiling, extended and twisted her bare leg as if to inspect it. Once in the

          back seat she fidgeted and strained to be seen in the rear view mirror. (By then I drove

          with the rear view mirror slightly slanted up, low enough to see traffic and high enough

          to avoid the pop of flash.)


        I didn't report sexual harassment or end rides when it happened. Tire situation was al

ready weird. Ending the ride might bring more shame and embarrassment for the rider. 1 didn't

want to be harsh to anyone for giving unwanted attention. If an unsuccessful pass is thrown in a

normal setting the passer or passee can walk away. Inside an Uber both people are stuck to

gether, usually 1-on-l for nine to forty-five minutes or longer. Feelings of anger, embarrass

ment, or shame can amplify. Riders get vindictive when you don't respond to their advances or

suggestive behavior. One woman threw the aux cord at me. Other people slammed the door or

said nothing when I said "thanks, good night." And I didn't trust the review team to consider

this nuance of the driver-rider dynamic.



PRIOR INCIDENT


        Grayson's false accusation wasn't the first. In Summer 2017 a rider smelled marijuana in

my car during a pool ride and reported that I had been smoking it. The details of her odd behav

ior and why I believe the false accusation was made is documented in my partnership record.

Nothing suggests that the young woman who made this false accusation was engaging in racial

or sexual harassment. It does show a gap in the Uber review process. No one reviewing the ac

cusation noticed that the ride was a pool until I asked them to carefully review the accusation.

No one asked the accuser. "Were there other people in the car?" and "When did you notice the

smell?" Ultimately the accusation was determined to be false, yet Ram cited it in his explanation

for why my partnership was being terminated now.


        Drivers are vulnerable to illegitimate negative reviews. Drivers know the power of rat

ings and riders do too.   Riders can be disingenuous, and drivers feel that threat.   A quality con

trol rating system is most effective when it can't be abused by passengers.



                                                  6
          Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 115 of 132




           Five people wanted to pile into my four seat car (241 9 Evarts St.) NE). 1 explained that

           four people jammed into the back stressed the door hinges, that the four person max

           policy applied to everyone. One of the five riders said, "it looks like someone wants a

           low rating." I let them pile in to avoid a low rating.


         Some drivers may not be able or willing to talk about harassment:


    •    An angry rider on a residential corner got in after an earlier driver ended her fide. Tire

        rider was livid, She dropped a word salad when I asked what happened: (". . .didn't speak

        English. ..wrong turn... Ethiopian... no English... told me to get out...") I've photographed

        Ethiopian culture and huddled with Ethiopian drivers at the gas station on U St. when it's

        slow. Their guests' comfort is more important than their own inside and outside of the car.

        An Ethiopian driver wouldn't just end a ride. The more the rider talked the easier it was to

        see how the interaction probably played out. The rider loved Vladimir Putin because he

        "looked out for his own". She adored Trump for the same reason. She asked if I was really

        American, liked that I spoke English. The Ethiopian driver probably made a wrong turn,

        she catastrophized the misstep and lit into him. He ended the ride. During her ride with

        me she said she didn't like Jews. I said I was Jewish to shut her up. We rode the rest of the

        trip in silence. If she was unreasonable and forthright in her racism with me going the

        right way, how had she treated the Ethiopian driver who went the wrong way?.


RACIAL HARASSMENT


         I didn't report every incident of racial harassment from riders. I'd ask the Executive

leadership to take a look at those to supplement this letter. The incidents spiked after the 2016

presidential election3.


         Most racial harassment came from men. The women present typically laugh, or apolo

gize as they get out. Their apologies confirmed that what had happened was racist. If women

did initiate racial harassment it was couched in "innocent" comments about sexual prowess, or in

telling stories loud enough for the driver to hear about black men who have stolen valuable items

or done something illegal or shameful.




3                Link: Southern Poverty Law Center Nov 1 3, 201 7 Brett Barrouqucre



                                                      7
        Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 116 of 132




        I stopped reporting racial harassment to keep my job. I was on thin ice with ratings. I

was concerned that reporting more incidents might cause me to be seen by Uber as "that guy"

who made everything about race. Everything is not about race. The things that are about race

are about race. Those things have been amplified since 2017 and I didn't trust the review system

to pick up on this.



GAPS


       The review system misdiagnoses what happens inside the car because it doesn't account

for the nuances of the driver-rider relationship. Grayson's false claim rests on his passionate plea

against drunk driving. There are two problems with it: 1) No witnesses. Before he scolded me

for driving drunk he told the only other person in the car to get out 2) Nothing supports his accu

sation which makes you wonder how he was so sure of something that turned out not to be true.

There was no breathalyzer, no drug test, no marks on my license, no legal or criminal charges, no

smell or sight of drugs or alcohol on me or in the car, no rational decision to end the ride, no

deep-dive review, no real conversation between the driver and rider. 1 have hundreds of

strangers in the US and abroad, friends, family and an AA chip I carry in my pocket (attached)

that attests Grayson's accusation is fantasy. He stays on the platform with credible reviews and I

get fired. A system that makes this possible needs a closer look.


       There are fixable gaps in the review process, One is the counter-intuitive design for com

munication. All issues, from lost items to a serious accusations are managed through email. The

communication with Ram about Grayson's false accusation - from notification to termination -

was done entirely via email. Ram mentioned that he wanted to give me the chance to respond,

then ignored the key confidential and personal detail I offered. It was unwise and unprofessional

to talk about the sensitivity of sexual harassment via email. So I used the word "play" in hopes

that Ram would pick up on that sensitivity then pick up the phone. Instead he terminated my ac

count ending all communication. I didn't want pity or blind acceptance of my explanation. I

wanted Ram to give the incident thought. The review process treated a drunk driving accusation -

compounded with a sexual harassment report - the same as it does a lost umbrella.


       Counter-intuitive communication makes the review process work against itself. In his

last email Ram mentioned that safety is a feature of everything we do. I believe him. But the



                                                 8
        Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 117 of 132




material process contradicts that. When an email is sent from Uber you have to pull over and re

spond. Then drive again checking for a follow up email. Then stop. Drive. Stop. This repeats un

til the issue is fixed. Is it safer to write and read emails when you're driving than to talk on

speaker phone?


        Another ftxable gap is not sharing negative comments with drivers. The driver app only

shows ratings and positive comments. Positive reviews show rider satisfaction, not where im

provement is needed. Drivers can use negative comments to improve the Uber experience if

they're allowed to see them. If rider anonymity is the concern, then negative comments can be

staggered a week or two so it's less likely to connect a rider with a comment. Or negative com

ments can be made available on request. Drivers want to know what was said, not who said it.


        If ratings dipped I called Driver Support. Driver Support assured there was nothing to

worry about. I insisted on hearing negative comments anyway to improve performance. The re

views were minor negative comments. None blamed a wrong turn on being drunk.


        Another gap is in how riders are asked for comments. The after-ride review asks open

ended questions, which prompt open ended answers. Open ended questions are popular conver

sation starters and good for interviews. They're less effective for quality control. Instead of only

"tell us about your ride" type questions, what if questions like, "tell us something you liked about

your driver?" were included.    Specific questions set the tone of the driver-rider dynamic, make

it easier to suss out legitimate from illegitimate negative reviews. High standards for quality con

trol and continuous improvement are excellent goals. When specific questions are asked, they

get more precise answers to reach those goals.


       A remarkable and confusing part of the driver-rider dynamic is how riders misplace their

insecurities and perceptions on the driver. This might have happened with Grayson.


   •   A young white law student was going to a bar (14th and U). She mentioned being from

       (Arkansas? Mississippi?). Racial harassment was common. I scrutinized riders while giv

       ing them the benefit of the doubt, looking for MAGA hats, Duck Dynasty t-shirts, south

       ern accents and sadly, the American flag. I said less when signs showed a high likelihood

       for trouble. Saying "hello' had provoked hateful behavior. I went home early many nights

       feeling slimed and angry. The conversation with this passenger was friendly. I stopped to



                                                 9
         Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 118 of 132




        think how to keep it that way. Before 1 could ask if she was a i L she said, "You think I'm

        stupid!" I didn't at all. I asked why she said that. "People here think people like me are

        stupid." I reminded her that she was in law school, that I was driving an Uber. Reason

        didn't phase her, like it hadn't phased Grayson. She was upset. The rest of the ride was

        painfully awkward.


         It's easy to miss the nuance of the driver-rider dynamic because of the gap between the

reviewer and the incident. A review system oriented towards the driver-rider relationship, and

managed by people in Driver Support who approach incidents differently, would make up for

that distance. Not everyone answering the Driver Support phones or reviewing the serious accu

sations are thorough or proactive in supporting drivers. So their conclusions raise questions:


    •   I stopped giving veterans a 1 0% discount. The discount was a small hit to my earnings

        compared to the sacrifice of veterans. There wasn't functionality in the app to sustain the

        discount. A veteran would be one of several back-to-back rides over an hour or so. The

        next ride would come while typing the discount note to Uber. Tire note is canceled when

        a job is accepted. It's hard to ID the veterans rider details by then because it's mixed up

        with four or five other rider details. When the discounts stopped no one asked why.

        Driver Support interpreted that as being disingenuous, and urged me to "be honest".



        Grayson's accusation was a rare test of the Uber review system. I don't think it passed.

The accusation compounded two serious issues: drunk driving and sexual harassment. Neither

issue seemed to be reviewed with the gravity either demands. A million scenarios play out glob

ally every hour between drivers and riders, and the system can't see most of them. Human inter

action is too nuanced for the review process to be cursory, especially on serious issues. The in

crease in racial harassment and willingness for men and women to better define then call out sex

ual harassment guarantees more incidents of both.



        Uber won a revolution in human transport and carved out a new model: the on-demand

economy. It put a lot of people back to work after The Great Recession. That simple model

spawned imitations in yoga, dog walking, food delivery, helicopter rides and freight ships carry-




                                                  10
        Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 119 of 132




ing cargo off the South African coast. Uber's epic impact has even shaped modern language, ex

isting as both a noun and a verb. And it's extraordinarily profitable.


        So why are there gaps?


"New" Racism & New Mass Talk About Sexual Harassment              Incidents of racial harassment and

hate crimes in the US spiked only two years ago. Mass public awareness and discussion about

sexual harassment happened less than a year ago. No one saw this coming. Institutions, govern

ment, national policy, media and corporations were caught off guard. Although the increase in

documented incidents of racial and sexual harassment prompted more and open discussion about

both, people and businesses couldn't pivot fast enough to manage the load or complexity of what

is happening.


The Rider-Driver Dynamic - Uber is a revolutionary model that puts two strangers together in a

closed environment often for an extended time. Unlike taxi's, the ride happens in a personal car,

and has a different set of protections. There's no plastic partition. Riders and drivers are encour

aged to reach a healthy, reasonable level of social intimacy. Unlike taxi's, Uber drivers are sub

ject to a different level of scrutiny that's weighted in favor of passenger whims.


20th Century Answers to 21st Century Questions - Uber t uses 20th century methods of quality

control in the 21s1 centurey. It relies on a "check the box" approach for big and small issues. A

non-personal automated review of serious issues diminishes efficiency. It's like landing on a

FAQ page that answers every question except the one you have. In Grayson's accusation the

system excluded basic features, like accurately stamping the date and time of the incident and the

date and time of communication about the incident. The nuances of human behavior are too del

icate to be quantified. When that data is interrogated it tells more precise stories. Serious issues

don't lend themselves to an automated review. Ticking boxes, being removed from the driver-

rider relationship and not considering relevant real-time information that impacts an incident

doesn't work in 2018.


CHANGES


        Sexual harassment leaves you feeling gross, racial harassment makes you angry. But I

needed to work. As both increased so did my boundaries. I wanted to stay safe in a closed space




                                                 11
          Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 120 of 132




with people who didn't always see physical or social boundaries. I looked for external factors,

causes and conditions that would shed light on answers.


          DC is a power city with hot nightlife. It's notoriously lop-sided gender ratio makes it a

hard place to date. Some riders may have an unhealthy intrigue about their driver based on posi

tive comments from other riders. Or didn't understand that mutual respect is key to the Uber ex

perience. Or because driver enthusiasm and good conversation can prompt over familiarity in

some riders. Rider inhibitions are lowered at night. Maybe some riders wanted to see how far

things might go. External factors didn't excuse harassment, they made me think that most peo

ple aren't creeps, maybe they're just lonely.


         J found a road map to curb sexual harassment by listening and watching female riders,

and considering #me too. Several woman talked about aggressive drivers. One rider said that her

Uber driver was so aggressive in hitting on her that she jumped out of the car. Another said her

driver showed up the next day and sat at the end of her street. Women who are fierce in disarm

ing the potential for unwanted attention lay ground rules quickly for their ride: "I'm LaShon.

You have the address. Thank you," then slip on headphones or make a call right away. The call

is to a male loudly confirming that she'll be there shortly. When it was obvious that my only in

terest was to do what they were paying me for that austerity lifted.                The ride ended with a warm

"thank you for getting me home safely."                        *


          The spike in racial harassment was unbelievable. Washington, DC became ground zero

after the election. An historic predominantly black city was now home to white supremacist

gatherings in front of the White House. People wore MAGA hats on the historically black

Howard University Campus4, and yelled racist remarks at a bus load of black people on the X2

bus5.   The election brought new government workers with a particular world view to

Washington and tourists from rural communities celebrating the presidential win. Racism

quickly gained momentum. Aggressive harassment and physical violence happened on nearly

every shift.8. 1 had never been called nigger so much in my life.


4                  Link: The Washington Post Aug 22, 201 7 Mollv Roberts
5                  Link: WUSA 9 Aug 20, 2018 Stephanie Ramirez
6                  An attack in Arlington, VA is attached to this email. The attacker was the only person standing
on the street when I responded to a rider request. I asked if he called. He said, "Get the f—k out of here you f-—g
f- — t!" As 1 drove away he yelled, "F     g rt — r!" I got out to record the incident because no one would believe it.



                                                          12
        Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 121 of 132




        After Heather Heyer was murdered in Charlottesville by white nationalists a little over a

year ago, I had to make changes. I closed off the front seat to non-pool rides without exception.

I deleted "photojournalism major" from my bio to avoid aggression from people at war with the

media. I scrubbed my bio of any details that might remotely welcome unwanted intrigue, like

being a photographer, working in Cuba or studying International Affairs. I wore a turtle neck or

summer scarf (careful not to wear my keffiyeh) to protect from a rear attack and rested my left

hand on my right shoulder to deflect a surprise. 1 kept a roll of dimes nearby. These were neces

sary precautions to deal with unreasonable riders. On a dark trailer park road with pickup trucks

on cinder blocks and a restaurant manager in the front seat calling you "boy", reason makes an

exit.


        I talked less, kept the conversation dry on purpose. Saying "hello" opened up abusive en

ergy.




          I said "hello, how was your day?" to a white rider picked up from a suburban Metro

         stop. She answered; "I worked harder than a black woman trying to live like a white

         one."


        Racism felt concentrated in places like Arlington or Annapolis. The riders were openly

offensive. Four white riders (going to Whitlow's on Wilson) dropped words and phrases like

"fried chicken, sun tan lotion, section eight housing, malt liquor, water melon" into their conver

sation that had nothing to do with any of these topics. The male rider in front apologized laugh

ing when they got out.    Some white riders synched with Bluetooth and chose songs that dropped

the word n       -h whole sale. They sang and laughed. One group of four white girls asked if I'd

be offended. I suggested yes. They played the song any way, laughing.


        One other thing stood out as the reason for or target of harassment: my Acura.


• A rider standing with a guy (Ava apartments corner 1st St. NE) got in. She reached for the

  front door.    I mentioned that the rear seats were best after 6pm. She sighed getting, fidgeted

  in the back seat. She made a call dramatically loud enough for me to hear, describing the guy

  she was standing with as just a friend. In another call she described going home to role some

  weed and get in her pajamas. In a third call she spoke romantically asking the person to come

  over. Each call was very loud and highly suggestive. By the last call she was yelling. She



                                                 13
          Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 122 of 132




    hung up, leaned forward between the two front seats fidgeting and checking her phone. When

    she got out, she leaned back in and said, "you have a really nice car."


•    A white male rider got in at Dean & Deluca (Georgetown, Uber user name "bears", lower

    case.) He talked on the phone ignoring three or four confinnations of name and destination.

    Red flag. I explained that if he wouldn't confirm he was was the right person I couldn't take

    him. He got out and slammed the door. He eyed my Acura talking trash then spit twice on the

    windshield. From the sidewalk he kicked the front passenger door. He inspected the first kick,

    no dent. He sized up the space then kicked it a second time. "I just put a dent in your s—t! I

    got Jordans motherf-     -r!" I called the police. 8+ officers ran up Wisconsin Ave with two

    squad cars and a police SUV blocking Wisconsin and M. They surrounded and cuffed him.

    His clothes were ragged, plain especially his shoes that were beat up and off brand. He kicked

    at me between the officers surrounding him, emphasizing his non-Jordan's. "I got Jordans

    Motherf—r!l It was his own private class battle. He didn't think this black man should drive

    an Acura. The officer and I didn't see the dent because it was too dark. He was charged with

    disorderly conduct instead of destruction of property. I noticed the dent the next day.


          I talked to police twice by visiting a station and numerous times when they were parked.

    I showed an officer (between H and NY Aves.) the dented passenger car door and talked about

    the harassment and attacks. She said the spike was happening globally. She called the attacks

    "hate crimes" to be documented in a police report the next time one happens.


HOW IT FEELS


         Harassment detonates a bomb inside the car. The shrapnel hits everybody.


     •   A white male pool rider (2 1 88 I st.) wouldn't answer his phone. He walked unusually

         slow to the car when 1 drove up. The white couple were agitated. I pointed out that this

         was a pool with other riders. He said, "You wait for me, I don't wait for you." To avoid

         tension and not delay the couple I ended his ride. Getting out he said, "f—k you you f

               g f-   1! F     g n      r!" It shocked the white couple in the back more than it did

         me.




                                                  14
        Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 123 of 132




        Sexual harassment trivializes an intimate part of human expression, and it's done by a

complete stranger. There's nothing redemptive for people who talk about experiencing sexual

harassment. You don't want to relive the incident or stress about communicating something and

not have people understand. There's a different trickiness for guys. People, especially other

guys, treat unwanted attention like it's a good thing. It's hard to list the incidents and paint the

context of Grayson's accusation. I didn't want to be seen as conceited or arrogant.


        Ratings were a main concern. I worried that ratings would be low for enforcing bound

aries. Did the four glam women going to the club give me 1 star for asking them to lower the

camera? Was the blonde soccer mom with a high earning husband offended because I was quiet

when she wanted to talk about her "boobs"?


        I'm not a blind prude. I've met over 3,000 people driving for Uber. Three were women

who shared a mutual, respectful, consensual and light-hearted connection that ended with a bur-

rito at Chipotle.


GUERRILLA TACTICS


        Nothing at all suggests that Grayson's false accusation was motivated by racism. But rid

ers who traffic in sexual or racial harassment use the same play book. They use non-violent guer

rilla tactics - small scale, constant surprise assaults using what's available and calculated to do

the most damage with little effort. Guerrilla tactics are passive-aggressive and hard to defend

against because of plausible deniability ("I was just talking on the phone. ..it was just ajoke...the

driver misunderstood...) A pattern of rider behavior emerged that explained or telegraph harass

ment. A rider won't physically attack you, they will try to get you fired. And what better way to

harass someone who earns their living driving than to accuse them of drunk driving. It's a

twisted non-violent power play that's effective. It's not organized or fonnally defined or recog

nized by people who use it.


       Classic guerrilla tactics track closely with some rider behavior and shows a nuance of the

driver-rider relationship. Guerrilla tactics are done to insult and destabilize. Racists use them a

lot now: a white woman calls the police on a black woman for using too many coupons. A Mus

lim mother and daughter are viciously berated for shopping at Target; a white person calls the

police on a black boy on the first day of his new paper route; Latinos threatened with deportation



                                                 15
        Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 124 of 132




by people with no authority. The tactic is so popular that a Brooklyn State Senator has proposed

legislation making calling the police on innocent black people a hate crime7. The tactic relies on

legitimate things, like law enforcement or a review process, to hurt people.8


       One tactic is contrarianism. A rider confirms that GPS is OK. After a right turn they say

you should've went left, and vice versa for a left turn. They say the car is too hot, then complain

when the heat is on. They ask a question then change the subject, then talk about the most ab

surd topics and take the most absurd positions. They shake the peace by yelling unexpectedly

when you slow at a stop light. They send you in the wrong direction, or off the wrong exit, then

lament repeatedly that you went the wrong way. It's about initiating mean spirited confusion to

make a point about your inability. Contrarians aren't frat types "just messin'" with the driver or

senior citizens getting their bearings. They're riders who set up negative comments to destabi

lize driver confidence and frustrate the Uber experience. It's an adolescent tantrum. Left is right,

up is down, apples are oranges. The rating and review system can't process this nuance.


       Riders who use guerrilla tactics want to force control inside the car. Sexual harassment

isn't about gender, it's about power, in my view. Racial harassment felt like a white hot re

sponse by racists to their new symbol of executive power. That symbol was being corroded by

scandal and ineptitude. People who celebrated that symbol simultaneously acted threatened and

emboldened. 1 noticed that people who engaged in harassment were uncomfortable until they

started to harass. I reported an incident where a white male in the front seat spit in my face. Be

fore it happened he was increasingly agitated. He didn't feel I engaged enough with him and the

two other white passengers. This unreasonable demand had happened before with white riders.


       After Uber unplugged me I went to other company. A passenger reported that I was driv

ing drunk. It was a colossal WTF moment. This time I pressed the company hard for precise de

tails. Without outing myself as a recovering alcoholic with long term sobriety, I emphasized to

the company that something here was very wrong. I insisted on knowing all of the details. A

manager called me and suspended the no details policy. Me: What exactly did the comment say,

verbatim? Manager: "Driver drunk" Me: How exactly did the rider draw that conclusion? Man

ager: "Wrong turn." Me: Did the driver see or smell any drugs or alcohol on me or in the car?


7              Link: The Huffinaton Post Aug 20, 2018 Dominique Mosbergen
8              Link: Vox May 29. 29 1 8 Vesta Mae Weaver




                                                  16
         Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 125 of 132




Manager: No. Me: If the rider really believed I was drunk, why didn't they end the ride? Man

ager: Good question. The rider was my last passenger. I remembered him. Short ride, sixty-ish

tall white male in a USA T-shirt with an American flag. He himself sounded drunk. He played

the left right game, sending me to the wrong address when I called (The rider sees the driver's

picture when the car is sent), coming out of a different house, scolding me for stopping at the

given address and not seeing him at the unspecified house. I didn't say anything during the ride.

The manager saw there was nothing to hang a drunk driving accusation on. She reinstated my

account immediately. She urged me to call right away if that happened again.


        Soon after that incident this company got aggressive with harassment. It formally re

viewed harassment claims through its corporate Human Resources office instead of Driver Sup

port. A call of racial or sexual harassment is received. The Driver Support rep asks questions to

determine that it is in fact harassment. In less than three minutes the driver is connected to a 24

hour corporate HR Specialist who asks specific where/when/how questions and probes with

thoughtful follow-up questions. The mind set is that a person reporting harassment must be lis

tened to as carefully as a rider's report.   The HR Specialist regularly apologizes that the driver

had to go through that and confirms that you're safe, if you need the police. The report is filed,

the incident documented and the rider flagged. The HR Specialist follows up the next day.


        Grayson's accusation was malicious. The real problem was the process that reviewed it. I

didn't experience sexual assault. And the harassment that did happen wasn't as frequent or se

vere as that experienced by woman daily. I probably wouldn't have reported sexual harassment

if it hadn't caused my termination. Grayson's accusation shows how sexual harassment doesn't

have to be assault or physical aggression to do damage. Harassment can snake through a review

system and jam it up like sugar in a gas tank.


IDEAS


        For three years I had a front row seat to see human behavior play out in the Uber uni

verse. Every rider inspired me to compare the ideal Uber experience with what actually happens

inside the car. I'd like to offer a few ideas:


1) CAMPAIGN (3 PARTS) - The first part is to blast the general public with a funny campaign

that shows rider and driver diversity. Something like, "We Get Around On Diversity!". Full



                                                   17
         Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 126 of 132




page ads. Clowns (or puppies dressed as clowns) piling into an Uber, the driver frozen in terror,

staring straight ahead. Under that imagery is a long list of people who ride Uber. The real list

morphs into a funny, improbable list; (students, bankers, housewives... dreidel spinners,

macrame specialists, stand-in Understudys...) Showing who Uber works with everybody doubles

as a recruitment and retention tool. Include the "How To Drive For Uber" link.


        The second part is for drivers, an internal initiative called "End It!" that reaffirms and

clarifies Uber's "we've got your back" position in empowering drivers to stop rides where

they're threatened, harassed or uncomfortable. Some stage direction would help drivers navigate

sticky situations. A bullet list that defines harassment and what to (and not) to do.   Neither cam

paign rattles the driver or rider. The parts of the campaign taken together show corporate leader

ship and curb derogatory tendencies inside the car.


         The final part is for riders, flash a quick reminder of the great experience they're step

ping into immediately after they book a ride. A note about how proud Uber is of its diverse

team. Include another link to sign up to drive. Riders will know more about the driver than their

favorite restaurant. Address sexual harassment, too.    To a lonely rider, asking a driver for their

personal telephone number, or insisting that you join them at the club seems reasonable. Another

flash announcement can will cue riders to act differently; "Uber Drivers are great dancers, but it

makes for a bumpy ride. Let them get you to the nightlife safely."


        This campaign won't change minds, it will contain riders prone to harassment. People

who traffic in sexual or racial harassment may not know it or care. They're busiest when no wit

nesses are around. What better way to secure their buy-in than a campaign that doesn't appear to

call them out?


2) LEVEL UP FOR THE 2 1 ST CENTURY (2 PARTS)


        Train reviewers, especially those reviewing serious accusations like drunk driving, to in

terrogate the data.


        At each hub hire a designated point person with a rich back ground in cultural compe

tency, diversity and Human Resources. Help reviewers to see that if it's happening in the world

it's happening in the car. Prompt driver support staff to identify what drivers and riders have in




                                                 18
         Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 127 of 132




common, then chat about current events like males reporting sexual harassment. It keeps the dy

namic transparent for reviewers. If it's happening in the world its happening in the car.


         Give drivers who experience harassment the chance to meet with the point person at the

hub and decompress. It's not therapy. It's a chance to check-in, to talk.    If the incident involves

aggressive sexual or racial harassment, drunk driving, or is violent or generates a police report

then pull the driver into the hub. Sit them down. Take a look a them. Talk to them: "What hap

pened out there?" Record the interview in person instead of over the phone or email.      Drivers

know its serious, and will cooperate to clear their name and get back on the road ASAP.


3) SURPRISE RIDERS ( 1 PART) - There's a widely held belief that Uber observes drivers by

using secret riders. It's a great idea that would be better if this were transparent. Be open. Use it

to gather data and listen for real-time experiences that shapes data into an accurate narrative.

Perfect Eve star drivers are great. A wider sample that includes 3 and 4 star drivers would offer

perspective that perfect drivers might not.


        Drivers have stories! Ask about them.


        "Hey Tamos, thanks for picking me up. I'm Zach with liber. " The driver's first thought

will probably be that they're going to get yelled at, so setting a conversational tone right away

would work magic.     "We \>e noticed you 've been driving a lot, so we wanted to come by and say,

thanks! Did youjust come out? How long are you staying out today? Have you eaten yet? Give

them a five dollar voucher for a Subway six inch during the ride    "Do you drive in this neighbor

hood often or someplace else? What are your customers like? What do you do when you 're not

driving? What 's your most memorable experience? Have you seen the new section of the app

about you guys slaying safe?"


        A good fare ensures time to talk. A nice tip says thanks. The fare plus tip doesn't have to

be like the big bonus five star drivers get. It's a gesture of thanks and an incentive to keep push

ing for five stars.


SUMMARY


        No one saw that racial harassment would make a powerfully overt re-appearance, that

sexual harassment would be shown by so many victims publicly for the deep stain it is, and that



                                                 19




                                                                                                        ji.
         Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 128 of 132

                        t




both would be legitimized from the top. This is where we are, We're going to be here for a

while. It doesn't have to be permanent. Education, an aging out of old thinking, civic engage

ment and corporate involvement will end the madness. Drivers do what we can to ensure a

healthy driver-rider dynamic, but we're limited. Drivers lack the authority, reach and resources

to lessen racial and sexual harassment inside the car as thoroughly as Uber can.


        It's virtually impossible to go wrong aligning a brand against racism and sexual harass

ment.   Success is baked in. Every talking point against sexual and racial harassment speaks to

the decency in the human heart. Nike and Starbucks know it and it shows on the trading floor.

What's happening in the country is cultish behavior. How can that be arrested?      How do you

solve problems that impact everyone when part of whole is unconvinced of the proven causes?

Where do you make a place at the table for the white pride, anger, religious beliefs that discredits

the beliefs of others? How do you reason with people when the facts don't matter to them? One

answer is by using a wraparound approach. Uber may not be able to change minds, it can contain

abusive behavior.


        The driver-rider dynamic defines the Uber experience. When it isn't managed well it

makes a pressure chamber inside the car. No driver works for a low rating. The goal is five star

service. That effort and the Uber ethos are frustrated by some riders.   Some riders use toxic rat

ings and comments to pass judgment on drivers for who the driver is outside of the car, not the

Uber experience. High quality service hasn't changed. The attitudes and perceptions of too

many people rating it has. And it's hard for the rating and review system to see behind this cur

tain.


        If it's happening in the world, it's happening in the car.


CLOSE


        I don't duck legitimate negative comments or ratings. I wasn't very good at Uber Eats.

With UberX or Pool I occasionally missed the mark compared to when I drove my A game. I

drove a lot. It gave me the flexibility to go back to school and to finance photographing a thesis

project on the global refugee crisis. I traveled to South Asia, the Middle East and East Africa. A

tremendous diversity of riders was as excited to talk about my thesis as I was to be shooting it.

Many tipped to help with the shoot. One rider was the Editor of Wired magazine who arranged to



                                                 20
          Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 129 of 132




publish a story on spec when principle photography wrapped. Another passenger set up a meet

ing with an entrepreneur who funded me to shoot in Istanbul and at the Turkish-Syrian border. I

had a great chat about the refugee project with Uber General Manager, Carrol Chang and her

husband when I picked them up for date night. My focus was camera equipment and plane tick

ets.   Working a lot of hours made me less patient from time to time and that showed in ratings.

It wasn't burnout. It was diminishing returns. The closer I got to buying the camera body, the

less I slept.


         After this Photojournalism program I'll be working abroad. That requires deep back

ground checks and security clearances. A false accusation of drank driving on my record is a big

problem. Even if the Executive Leadership dismisses this memo because I stopped reporting ha

rassment or because the incidents and experiences expressed here are from just one driver this

note needs to accompany the record of partnership with Uber.


         Sexual harassment isn't about gender, it's about power, in my view. Driving 3,000+

rides gave me a front row seat to human behavior. By the time Grayson got in I had seen it all.

That night partiers spilled onto the street in front of the nightclub (near 7th and U). Grayson ap

peared in a tight white tank top wearing a few gold chains. He vamped in front of the car smok

ing a cigarette like a Hollywood celebrity. He looked at me then the hood of the car. He opened

the rear passenger door to say someone else was coming. When she came he crossed to the other

side and got in behind me. His grand entrance and decision to sit behind the driver worried me.

I braced for the knee into the seat or a tug on the belt. I didn't want to dodge aggressive come-

ons from anybody or manuever racist knuckleheads. I wanted to work.


        I kept the talk short and professional to focus on the road. I slowed at a fork in the road

on George Washington Parkway. That road has no street lamps or stop lights. Pedestrians cross

in front of cars. The lanes twist across traffic merging from the other side. The GPS wasn't

helping. I pulled up Grayson's address on the app to work from the memory of getting to similar

destinations.


        When we stopped at his destination he told the woman to get out then said I was drank. I

considered the gravity of the accusation, of being hauled in front of a judge, losing a clean li

cense, getting a negative rating, how to weather another bogus accusation. The accusation wasn't




                                                 21
r
             Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 130 of 132




    true, but tire mere mention threatens your job. You worry about a million things. He kept mak

    ing the case that I was without question drunk, like saying it over made it true. His demeanor

    was too calculated and calm to think he was going to die. He made a public service announce

    ment directing me to never drive drunk again, then got out. Grayson threw a pass, I didn't catch

    it and his ego was bruised. What better way to hit back at someone who earns their living driv

    ing than to accuse them of drunk driving. He went into Guerrilla mode. He wanted payback, and

    he got it.


            When my degree program in Photojournalism & International Affairs at George Wash

    ington University ends Til be working abroad. Security clearance, domestic and international

    background checks are typically required. A false accusation of drunk driving is a real problem.


            1 had a great run with Uber! I told riders that Uber was "a better mousetrap," and still be

    lieve it. The independence to design your own workspace and set an earning goals were tilings I

    had never had in a job. Uber's ethos, global reach, and overall flow were added values. I'd ask

    that the Executive Leadership take a closer look inside the car that night, considerate the facts

    that Driver Support ignored by ending all communication and reinstate our partnership.      Thank

    you.




    Attachment 1 : Video A


    Attachment 2: Video B


    Attachments: Photograph




                                                    22
                                                                                                                                                                            :             ; "
                                                                       SUPERIOR COURT
                                                                 OF THE DISTRICT OF COLUMBIA
                                                                   WASHINGTON, D.C. 20001
Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 131 of 132




                                                                       OFFICIAL BUSINESS                                                                                                        , '
                                                                      PENALTY FOR MISUSE                               \
                                                                                                                       I
                                                                                                       t
                                                                                                       I
                                                                                                           n       /   i                                                                              \
                                                                                                               /
                                                                                                   i           /
                                                                                                                                                  \tS
                                                                                         XV   ft

                                                                                                                           <2.o<nnt>
                                                                                                                                   (
                                                                                                                            nee
                                                                                                                                                    venue
                                                                                     :
                                                                                                                                                                                V '-A
                                                                                                                   !                       s
                                                                             ''                                                                                                  •:
                                                                         -
                                                                                                                           ft                                                         -
                                                                             •   •
                                                                                                                                               WW-™*" —
                                                                                                                                                              t
                                                                                                                                                              i
                                                                                                                                               NOV - 'S ZE§
                                                                                                                                       i
                                                                                                                                       5
                                                                                                                                  . .j tlAi./*                    t   . •
                                                                                                                                                                                V                         .
                            Case 1:19-cv-03492 Document 1-3 Filed 11/20/19 Page 132 of 132
                                                                                    •'W



                               ^upcrtar Court of tlje Biatrirt of Columbia
                                                      CIVIL DIVISION
                                          500 Indiana Ave., N.W., Rm—JM-170
                                                 Washington, D.C.        20001




                                                    Plaintiff



                                                                            Civil Action No.
                                 vs.




                                                 Defendant       J




                                              ANSWER OF DEFENDANT

DISTRICT OF COLUMBIA, ss:

             The defendant, for answer to the claim of the plaintiff herein, says that he said plaintiff is not entitled to
have judgment as demanded in the complaint for the following reasons:




And, therefore, said defendant respectfully demands that this suit be heard in open court.



 DEFENDANT:                                       ADDRESS:                                        TELEPHONE NO.




 COPY MAILED TO: (ATTORNEY FOR PLAINTIFF)



Form CV(6)-45 1 / Dec. 91                                                                                         2-0881 wd-155
